Exhibit 10.4

 

EXECUTION VERSION

CONFIDENTIAL


*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

LICENSE AND COMMERCIALIZATION AGREEMENT

dated as of September 30, 2016

by and between

VIVUS, INC.

and

METUCHEN PHARMACEUTICALS LLC

 

 



 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

 

ARTICLE 1  DEFINITIONS


1 

ARTICLE 2  LICENSES


11 

 

2.1

License to Licensee


11 

 

2.2

Clarifications Regarding Manufacturing Rights


12 

 

2.3

License to VIVUS


12 

 

2.4

VIVUS Retained Rights


12 

 

2.5

No Other Licenses


13 

 

2.6

Sublicense Agreements


13 

 

2.7

Third Party Agreements


14 

 

2.8

Exclusivity


14 

 

2.9

Covenant Not To Sue


14 

 

2.10

Letter Agreement


14 

 

2.11

Notice Right


14 

 

2.12

Transition Services


15 

ARTICLE 3  GOVERNANCE


15 

 

3.1

Joint Steering Committee


15 

 

3.2

Meetings of the JSC


15 

 

3.3

Responsibilities of the JSC


16 

 

3.4

Areas Outside the JSC’s Authority


16 

 

3.5

JSC Decisions


16 

 

3.6

Subcommittees


17 

 

3.7

Alliance Manager


17 

ARTICLE 4  DEVELOPMENT AND COMMERCIALIZATION


17 

 

4.1

Development Obligations


17 

 

4.2

Commercialization – General


18 

 

4.3

Commercialization Plan


18 

 

4.4

Commercialization by Licensee


19 

 

4.5

Sales Force


19 

 

4.6

Promotional Materials


20 

-ii-

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

 

--------------------------------------------------------------------------------

 




 

4.7

Medical Affairs Activities


20 

 

4.8

Compliance


21 

 

4.9

Re-Sale Price


21 

 

4.10

Commercialization Reports


21 

 

4.11

Cross-Territory Sales


21 

ARTICLE 5  REGULATORY


22 

 

5.1

Transfer of Marketing Authorization


22 

 

5.2

Regulatory Materials and Regulatory Approvals


23 

 

5.3

Other Regulatory Obligations


24 

 

5.4

Rights of Reference


25 

 

5.5

Regulatory Actions


25 

 

5.6

PV Agreement


26 

ARTICLE 6  MANUFACTURING


26 

 

6.1

Commercial Supply Agreement


26 

 

6.2

Transition of Supply Chain


27 

ARTICLE 7  FINANCIALS


27 

 

7.1

License Fee


27 

 

7.2

Royalties under MTPC Agreement


27 

 

7.3

Royalty Payments and Reports


28 

 

7.4

Taxes


28 

 

7.5

Late Payments


29 

 

7.6

Records; Audits


29 

 

7.7

Currency


29 

ARTICLE 8  INTELLECTUAL PROPERTY


29 

 

8.1

Ownership of Inventions


29 

 

8.2

Disclosure of Inventions


30 

 

8.3

Prosecution of Patents


30 

 

8.4

Enforcement of Patents


31 

 

8.5

Patent Marking


33 

 

8.6

Trademarks


33 

-iii-

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

 

--------------------------------------------------------------------------------

 




 

8.7

Regulatory Data Protection


33 

 

8.8

Infringement of Third Party IP


33 

ARTICLE 9  REPRESENTATIONS, WARRANTIES AND COVENANTS


33 

 

9.1

Mutual Representations and Warranties


33 

 

9.2

VIVUS Representations, Warranties and Covenants


34 

 

9.3

Assigned Trademark Representations and Warranties


37 

 

9.4

Licensee Representations and Warranties


37 

 

9.5

Compliance with Law


38 

 

9.6

Representations Regarding Debarment and Compliance


38 

 

9.7

New Generation Compounds


39 

 

9.8

No Other Representations or Warranties


39 

ARTICLE 10  Indemnification


39 

 

10.1

Indemnification by VIVUS


39 

 

10.2

Indemnification by Licensee


40 

 

10.3

Indemnification Procedures


40 

 

10.4

Limitation of Liability


41 

 

10.5

Insurance


41 

ARTICLE 11  Confidentiality


42 

 

11.1

Confidentiality


42 

 

11.2

Authorized Disclosure


43 

 

11.3

Publicity; Terms of Agreement


44 

ARTICLE 12  Term and Termination


45 

 

12.1

Term


45 

 

12.2

Termination For Cause, Convenience, or Generic Entry


45 

 

12.3

Termination for Patent Challenge


46 

 

12.4

Termination Upon Bankruptcy


46 

 

12.5

Effect of Termination of the Agreement


46 

 

12.6

Accrued Liabilities; Other Remedies


48 

 

12.7

Rights in Bankruptcy


48 

 

12.8

Survival


49 

-iv-

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

 

--------------------------------------------------------------------------------

 




ARTICLE 13  Dispute Resolution


49 

 

13.1

Disputes


49 

 

13.2

Arbitration


49 

 

13.3

Arbitrator


50 

 

13.4

Decision


50 

 

13.5

Award


50 

 

13.6

Costs


50 

 

13.7

Injunctive Relief


51 

 

13.8

Confidentiality


51 

 

13.9

Survivability


51 

 

13.10

Patent and Trademark Disputes; Financing Entity Disputes


51 

ARTICLE 14  Miscellaneous


51 

 

14.1

Entire Agreement; Amendment


51 

 

14.2

Force Majeure


52 

 

14.3

Notices


52 

 

14.4

No Strict Construction; Headings; Interpretation


53 

 

14.5

Assignment


54 

 

14.6

Records Retention


55 

 

14.7

Governing Law


55 

 

14.8

Successors and Assigns; No Third Party Beneficiaries


55 

 

14.9

Performance by Affiliates


55 

 

14.10

Further Assurances and Actions


56 

 

14.11

Severability


56 

 

14.12

No Waiver


56 

 

14.13

Independent Contractors


56 

 

14.14

Counterparts


56 

 

 

 



-v-

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

 

--------------------------------------------------------------------------------

 

 

LICENSE AND COMMERCIALIZATION AGREEMENT

THIS LICENSE AND COMMERCIALIZATION AGREEMENT (the “Agreement”) is dated as of
the 30th day of September, 2016, by and between VIVUS, INC., a Delaware
corporation having its principal offices at 351 E.  Evelyn Ave., Mountain View,
CA 94041 (“VIVUS”), and Metuchen Pharmaceuticals LLC, a  limited liability
company organized under the laws of Delaware, having a place of business at 11
Commerce Drive, 1st Floor, Cranford, New Jersey 07016  (“Licensee”).  VIVUS and
Licensee are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”

Recitals

WHEREAS, VIVUS has received a license to certain intellectual property rights
from Mitsubishi Tanabe Pharma Corporation (as successor in interest to Tanabe
Seiyaku Co., Ltd., “MTPC”) relating to a therapeutic drug known as STENDRATM
(avanafil);

WHEREAS, VIVUS has obtained all required regulatory approval from the FDA for
the right to market and commercialize STENDRA in the United States;

WHEREAS, VIVUS desires to grant to Licensee, and Licensee desires to receive, a
license for the commercialization and exploitation of STENDRA in the United
States and the rest of the Licensee Territory (as defined below) upon the terms
and conditions set forth in this Agreement.

Now Therefore, in consideration of the foregoing premises and the mutual
promises, covenants and conditions contained in this Agreement, the Parties
agree as follows:

ARTICLE 1
DEFINITIONS

As used in this Agreement, the following initially capitalized terms, whether
used in the singular or plural form, shall have the meanings set forth in
this ‎ARTICLE 1.

1.1 “Action Date” means, with respect to a legal action in connection with
Product Infringement, the date that is the earlier of (a) *** following notice
pursuant to Section ‎8.4(a) of a Product Infringement and (b) *** before the
date after which a legal action would be substantially limited or compromised
with respect to the remedies available against the alleged Third Party
infringer.

1.2 “Affiliate” means, with respect to a Person, any current or future person,
firm, trust, corporation, company, partnership, or other entity or combination
thereof that directly or indirectly controls, is controlled by or is under
common control with such Person.  For the purposes of this definition, the word
“control” (including, with correlative meaning, the terms “controlled by”
or “under the common control with”) means (a) ownership of fifty percent (50%)
or more of the voting and equity rights of such person, firm, trust,
corporation, company, partnership or other entity or combination thereof, or (b)
the power to direct the management of such person, firm, trust, corporation,
company, partnership, or other entity or combination thereof.



 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 




1.3 “Alliance Manager” has the meaning set forth in Section ‎3.7.

1.4 “Applicable Law” means any and all laws, statutes, ordinances,
regulations, permits, orders, decrees, judgments, directives, rulings or rules
of any kind whatsoever that are promulgated by a federal, state, province, or
other Governmental Authority, in each case pertaining to any of the activities
contemplated by this Agreement, including any regulations promulgated by any
Regulatory Authority in the Licensee Territory, all as amended from time to
time. 

1.5  “Assigned Trademarks” means the trademark registrations and applications
for registration set forth on Exhibit A. 

1.6 “Auxilium Agreement” means the License and Commercialization Agreement,
dated as of October 10, 2013, by and between VIVUS, Inc. and Auxilium
Pharmaceuticals, Inc., as amended from time to time.

1.7 “Business Day” means each day of the week excluding Saturday, Sunday or a
day on which banking institutions in New York, New York, USA are closed.

1.8 “Chapter 7 Case” has the meaning set forth in Section ‎12.4.

1.9 “Claim” means all investigations, claims, suits, actions, cross-complaints,
demands, rights, requests, arbitrations, mediations, causes of action,
obligations, settlements or orders, whether at law, equity or otherwise, or
whether sounding in tort, contract, equity, strict liability or any statutory or
common law cause of action of any sort.

1.10 “Commercialization” means the marketing, Promotion, sale, offering for
sale, importation and/or distribution of the Product, including activities
directed to obtaining Pricing Approval.  “Commercialize” has a correlative
meaning.

1.11 “Commercialization and Medical Affairs Plans” shall mean the
Commercialization Plan and the Medical Affairs Plan as such are defined in
‎ARTICLE 4.

1.12 “Commercially Reasonable Efforts” means, with respect to a Party’s
obligations under this Agreement, the reasonable and good faith efforts normally
used by a company in the pharmaceutical industry for a product (regardless of
whether the product is owned by the company or the company has obtained rights
to such product) having similar commercial potential, stage of development or
lifecycle, medical/scientific, technical and regulatory profile, Intellectual
Property protection, profitability, market competition, and other relevant
factors.

1.13 “Commercial Supply Agreement” shall have the meaning set forth in
Section ‎6.1.

1.14 “Competing Product” means a PDE-5 Inhibitor other than the Product.

1.15 “Compound” means all the compounds which are selective phosphodiesterase
type-5 inhibitor, which compounds are contained within a claim of any unexpired
VIVUS Patent no matter when filed or in a claim of a pending application for a
VIVUS Patent no matter when

2

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 




filed which is being prosecuted in good faith by or on behalf of VIVUS, MTPC or
its respective  Affiliate, including without limitation the compound coded as T
-1790 by MTPC, chemically known as
(S)-4-(3-Chloro-4-methoxybenzylamino)-2-(2-hydroxymethylpyrrolidin-1-yl)-N-
pyrimidin-2-ylmethyl-5-pyrimidinecarboxyamide and identified by the
International Non Proprietary Name avanafil (each, a “Compound” and
collectively, the “Compounds”).

1.16 “Confidential Information” means, with respect to a Party (the “disclosing
Party”), all confidential and proprietary Information of such disclosing Party
that is disclosed to or accessed by the other Party (the “receiving Party”)
under this Agreement.

1.17 “Control” means, with respect to any material, Information, or Intellectual
Property right, (a) the ownership thereof or the possession or a license or
right thereto and (b) the possession by a Party under such material,
Information, or Intellectual Property right of the right to grant to the other
Party access, a license, or a sublicense (as applicable) to such material,
Information, or Intellectual Property right on the terms and conditions set
forth herein without violating the terms of any agreement between such Party and
any Third Party in existence as of the Effective Date.

1.18 “Debtor” has the meaning set forth in Section ‎12.7.

1.19 “Detail” or “Detailing” means each separate face-to-face contact by a
professional sales representative with a physician or other professional with
authority to write prescriptions during which time the promotional message
involving the Product is presented and is a topic of discussion and/or a sample
of the Product is left with the physician or such other professional.  When used
as a verb, “Detail” shall mean to engage in a Detail.

1.20 “Development” means all activities that relate to obtaining, maintaining or
expanding Regulatory Approval of the Product.  This includes (a) research,
preclinical testing, toxicology, formulation and clinical studies of Product;
(b) preparation, submission, review, and development of data or information for
the purpose of submission to a Regulatory Authority to obtain, maintain and/or
expand Regulatory Approval of Product; and (c) post-Regulatory Approval product
support for Product (including laboratory and clinical efforts directed toward
the further understanding of the safety and efficacy of Product).  For clarity,
Development includes phase IV clinical trials of Product.  “Develop” and
“Developed” have correlative meanings.

1.21 “Effective Date” means October 1, 2016.

1.22 “Equity Investor” shall have the meaning set forth in Section ‎2.8(a).

1.23 “FDA” means the United States Food and Drug Administration or its
successor. 

1.24 “FDA Assessment” has the meaning set forth in Section ‎5.2(b).

1.25 “FDA-Required Studies” has the meaning set forth in Section ‎4.1(a).

1.26 “FD&C Act” means the United States Federal Food, Drug and Cosmetic Act. 



3

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 




1.27 “Federal Arbitration Act” has the meaning set forth in Section ‎13.2.

1.28 “Field” means any therapeutic use in humans.

1.29 “Filing Party” has the meaning set forth in Section ‎11.3(c).

1.30 “Financing Default” means (a) Licensee’s default under the Financing
Documents, or the occurrence of an event of default under the Financing
Documents, if such default or event of default gives rise to a right by a
 Financing Entity to exercise remedies under the Financing Documents, and (b)
any of (i) a consensual resolution of such default or event of default whereby
Licensee agrees to assign this Agreement and Licensee’s rights and obligations
arising hereunder to a  Financing Entity or a Qualified Assignee (with written
notice of such resolution provided jointly by Licensee and such Financing Entity
or Qualified Assignee to VIVUS), (ii) the entry of a final, non-appealable order
by a court of competent jurisdiction authorizing the sale and/or assignment of
this Agreement and Licensee’s rights and obligations arising hereunder to a
 Financing Entity or Qualified Assignee, or (iii) the exercise by a Financing
Entity of its rights and remedies as a secured creditor in respect of the Debt
Facility under the Financing Documents in accordance with applicable law,
provided that such Financing Entity provides written notice to VIVUS of such
exercise of such rights and remedies.

1.31 “Financing Document” means any loan, security or other agreement or
agreements pursuant to which a Financing Entity provides a Debt Facility to
Licensee. 

1.32 “Financing Entity” means any Person that provides Licensee with debt
financing secured by an assignment of Licensee’s contractual rights under this
Agreement (including the License granted to Licensee hereunder, Licensee’s
rights in and to the Product Marketing Authorization, Licensee’s right to grant
sublicenses, and Licensee’s rights to appoint JSC representatives and Alliance
Managers) as collateral (a “Debt Facility”) and each successor and assign of
such Person’s rights in and to such Debt Facility  (but excluding any such
Person and/or such Person’s successors and/or assignees upon the exercise of
remedies by such Person pursuant to the related Financing Documents). The
Parties acknowledge that (i) Hercules Capital, Inc., as “Agent”, and each of the
“Lenders” (as such terms are defined in the Loan and Security Agreement dated as
of September 30, 2016, by and between Licensee and Hercules Capital, Inc., as
Agent, and the related Loan Documents as defined therein (the “Hercules Loan
Agreements”)), are Financing Entities and (ii) the Hercules Loan Agreements are
Financing Documents.

1.33  “GAAP” has the meaning set forth in the definition of “Net Sales” in this
‎ARTICLE 1.

1.34 “Generic Product” means, with respect to a Product in a given country of
the Licensee Territory, any product sold in such country by a Third Party (other
than a sublicensee of Licensee or any other Third Party authorized to sell such
product by, or otherwise in the chain of distribution of, Licensee or a Licensee
Affiliate or sublicensee) that (a) contains the same active ingredient(s) as the
Product, or any base form, salt form, prodrug form, isomer, crystalline
polymorph, hydrate or solvate of such active ingredients (but no additional
pharmaceutically active

4

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 




ingredients beyond what is contained in the Product), and (b) is approved or
registered for use in such country pursuant to any drug approval process based
on reference to a Regulatory Approval for such Product held by VIVUS, Licensee
or any of their respective Affiliates or sublicensees in such country or in
another country.

1.35 “Governmental Authority” means any transnational, domestic or foreign
federal, provincial, state or local governmental, regulatory or administrative
authority (including any Regulatory Authority), department, court, agency or
official, including any political subdivision thereof.

1.36 “Hetero Litigation” means the lawsuit filed on July 27, 2016 by VIVUS in
the U.S. District Court for the District of New Jersey against Hetero USA, Inc.,
and Hetero Labs Limited (collectively with Hetero USA, Inc. (“Hetero”).

1.37 “IND” means an Investigational New Drug Application, as defined in the
FD&C Act.

1.38 “Indemnified Claim” has the meaning set forth in Section ‎10.3. 

1.39 “Indemnified Party” has the meaning set forth in Section ‎10.3. 

1.40 “Indemnifying Party” has the meaning set forth in Section ‎10.3.

1.41 “Information” means any data, results, and information of any type
whatsoever, in any tangible or intangible form, including know-how, trade
secrets, practices, techniques, methods, processes, procedures, inventions,
developments, specifications, formulations, formulae, software, algorithms,
marketing reports, expertise, stability, technology, pharmacological,
biological, chemical, biochemical, toxicological, and clinical test data,
analytical and quality control data, and stability data.

1.42 “Intellectual Property” means (a) United States or foreign issued patents
or pending patent applications, and any and all divisionals, continuations,
continuations-in-part, reissues, renewals, reexaminations, and extensions
thereof, any counterparts claiming priority therefrom, utility models, patents
of importation/confirmation, supplementary protection certificates, certificates
of invention, national and multinational statutory invention registrations and
similar statutory rights (“Patents”); (b) trademarks, service marks,
certification marks, logos, trade names, trade dress, including all
registrations and applications for registration of, and all goodwill associated
with, the foregoing; (c) copyrights and registrations and applications for
registration thereof; (d) confidential and proprietary methods, processes,
techniques, devices, technology, assays, materials, trade secrets, inventions,
ideas, designs, compositions, formulae, know-how, data, specifications,
technical information, instructions, and other similar types of confidential and
proprietary documentation, materials and information; and (e) any similar
intellectual property or proprietary rights.

1.43 “JAMS Rules” has the meaning set forth in Section ‎13.2. 



5

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 




1.44 “Joint Invention” has the meaning set forth in Section ‎8.1. 

1.45 “Joint Patent” has the meaning set forth in Section ‎8.3(b). 

1.46 “JSC” has the meaning set forth in Section ‎3.1.

1.47 “Knowledge of Licensee” or any similar phrase means, with respect to any
fact or matter, the actual knowledge of Greg Ford, Keith Lavan and Keith
Rotenberg, after reasonable consultation with their direct reports.

1.48 “Knowledge of VIVUS” or any similar phrase means, with respect to any fact
or matter, the actual knowledge of Seth H.Z. Fischer (Chief Executive Officer),
John L. Slebir (Senior Vice President Business Development and General Counsel),
Mark K. Oki (Chief Financial Officer and Chief Accounting Officer), Santosh T.
Varghese (Chief Medical Officer), Ted Broman (Vice President, Chemistry,
Manufacturing and Control), Deborah Larsen (Vice President, Marketing) and
Sandra E. Wells (Vice President, Patents and Assistant General Counsel), after
reasonable consultation with their direct reports.  

1.49 “Licensed Party” means a Party in its capacity as licensee under the
applicable licenses set forth in ‎ARTICLE 2.

1.50 “Licensee Indemnitees” has the meaning set forth in Section ‎10.1.

1.51 “Licensee Know-How” means all Information (excluding any Patents) (a) that
is Controlled by Licensee or its Affiliates as of the Effective Date or during
the Term and (b) is reasonably necessary or useful for the research,
Development, manufacture, use, importation, sale, or Commercialization of the
Product in the Licensee Territory.  For clarity, the Licensee Know-How does not
include the VIVUS Know-How licensed to Licensee hereunder.

1.52 “Licensee Patents” means all Patents (a) that are Controlled by Licensee or
its Affiliates as of the Effective Date or during the Term and (b) that disclose
or claim any Product or the manufacture, use, importation, or sale thereof.  For
clarity, the Licensee Patents do not include the VIVUS Patents licensed to
Licensee hereunder.

1.53 “Licensee Technology” means the Licensee Patents and Licensee Know-How.

1.54 “Licensee Territory” means the United States of America and its territories
and possessions, including Puerto Rico and U.S. military bases abroad
(collectively, the “United States”), Canada, South America and India.

1.55 “Licensee Trademarks” has the meaning set forth in Section ‎8.6.  

1.56 “Licensing Party” means a Party in its capacity as licensor under the
applicable licenses set forth in ‎ARTICLE 2.



6

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 




1.57 “Losses” means (a) all damages, judgments, or settlements payable to Third
Parties; and (b) all legal expenses (including reasonable attorneys’ fees and
disbursements, reasonable expert and witness fees, reasonable fees and costs
associated with any investigations, court costs and appeal bonds).

1.58 “Manufacturing and Supply Agreement” means that certain Manufacturing and
Supply Agreement, dated as of September 1, 2013 by and between VIVUS and Sanofi
Winthrope Industrie, as amended, including, for purposes of this definition, all
agreements with Sanofi Winthrope Industrie or any of its Affiliates in support
of the activities contemplated by such agreement.

1.59 “Manufacturing Territory” means all the countries in the world excluding
Democratic People’s Republic of Korea (North Korea), Republic of Korea (South
Korea), Singapore, Malaysia, Thailand, Vietnam, and the Philippines.

1.60 “MTPC” means Mitsubishi Tanabe Pharma Corporation.

1.61 “MTPC Agreement” means that certain Agreement between VIVUS and MTPC (as
successor in interest to Tanabe Seiyaku Co., Ltd.), effective as of December 28,
2000, as amended pursuant to the Amendment No. 1 to Agreement dated as of
January 9, 2004, the Second Amendment to Agreement dated as of August 1, 2012,
the Third Amendment to Agreement dated as of February 21, 2013, and the Fourth
Amendment to Agreement, dated as of July 1, 2013, and as otherwise amended from
time to time.

1.62 “MTPC Agreement Net Sales” means “Net Sales,” as defined in the MTPC
Agreement, but only to the extent that they relate to the Licensee Territory.

1.63 “MTPC Milestone” has the meaning set forth in Exhibit C.

1.64 “MTPC Royalty Period” means the “Royalty Period,” as defined in the MTPC
Agreement.

1.65 “NDA” means a New Drug Application, as defined in the FD&C Act.

1.66 “Net Sales” for purposes of this Agreement means the amount invoiced or
otherwise billed by Licensee or its Affiliates or sublicensees (“Selling Party”)
for sales of a Product to a Third Party purchaser, less the following
(collectively, “Net Sales Deductions”):

(a) discounts actually given on Product, including cash, trade and quantity
discounts, price reduction or incentive programs (including sales coupons and
co-payment programs), retroactive price adjustments with respect to sales of
such Product, and charge-back payments;

(b) credits, refunds, returns or allowances actually allowed, paid, received or
given, including credits, allowances, discounts and rebates to, and chargebacks
from the account

7

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 




of customers for nonconforming, damaged, rejected, out-dated and returned,
withdrawn or recalled Product or on account of retroactive price reductions
affecting the Product;

(c) rebates, reimbursements, administrative fees or similar allowances actually
granted to managed health care organizations or to federal, state and local
governments in the Licensee Territory or any other organization that utilizes
any governmental discount program with respect to the Product;

(d) inventory management agreement (IMA) fees, wholesaler fees, and specialty
pharmacy charges, in each case, to the extent specifically attributable to the
applicable Product;

(e) freight, postage, shipping and insurance charges actually allowed or paid
for delivery of Product, to the extent billed as a separate line item by the
Selling Party to the Third Party purchaser;

(f) taxes, duties or other governmental charges imposed on the sale of Product
and actually paid by the Selling Party (as adjusted for rebates and refunds, but
specifically excluding taxes based on net income of the Selling Party), to the
extent billed as a separate line item by the Selling Party to the Third Party
purchaser;

provided that all of the foregoing deductions shall be calculated in accordance
with then-current generally accepted accounting principles in the Unites States,
consistently applied during the applicable calculation period throughout the
Selling Party’s organization (“GAAP”).  To the extent that Net Sales Deductions
are based on estimates, such estimates will be adjusted to actual on a periodic
basis.

A sale of a Product is deemed to occur in accordance with GAAP.

For sake of clarity and avoidance of doubt, the transfer of Product by a Selling
Party or one of its Affiliates to another Affiliate of such Selling Party or to
a sublicensee of such Selling Party for resale shall not be considered a sale;
in such cases, Net Sales shall be determined based on the amount invoiced or
otherwise billed by such Affiliate or sublicensee to an independent Third Party,
less the Net Sales Deductions allowed under this Section.

1.67 “Net Sales Deductions” has the meaning set forth in the definition of “Net
Sales” in this ‎ARTICLE 1.

1.68 “Orange Book” means the FDA publication entitled “Approved Drug Products
with Therapeutic Equivalence Evaluations” or any replacement thereof established
or approved by the FDA.

1.69 “PDE-5 Inhibitor” means any product that operates as a phosphodiesterase
type‑5 inhibitor.

1.70 “Permitted Assignment” has the meaning set forth in Section ‎14.5.



8

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 




1.71 “Person” means any natural person, corporation, firm, business trust, joint
venture, association, organization, company, partnership or other business
entity, or any government, or any agency or political subdivisions thereof.

1.72 “Pricing Approval” means the approval, agreement, determination, or
governmental decision establishing the price or level of reimbursement for the
Product, as required in a given jurisdiction.

1.73 “Product” means pharmaceutical compositions containing the Compound,
including but not limited to that drug product known as STENDRATM, in the form,
formulation, and dosage strength(s) as defined in the NDA approved by the FDA as
of the Effective Date and any other improvements, line extensions, delivery
mechanisms, dosage strengths, formulations, or forms as may be approved in the
future by the FDA, Health Canada or any other relevant Regulatory Authority in
the Licensee Territory that, in each case, contain a Compound.

1.74 “Product Infringement” has the meaning set forth in Section ‎8.4(a).

1.75 “Product Launch” means, on a country-by-country basis, the first commercial
sale of the Product in a country by Licensee or its Affiliate or sublicensee
after the Effective Date to an unrelated Third Party in a bona fide arms-length
transaction for use, consumption, or commercial distribution in the Field in the
Licensee Territory, excluding any transfer of Product for research, test
marketing, clinical trial purposes, compassionate use, or named patient
arrangements.

1.76 “Product Marketing Authorization” has the meaning set forth in Section
‎5.1(a).

1.77 “Promotion” means those activities, including advertising, Detailing, and
distributing samples of a product, normally undertaken by a pharmaceutical
company that are aimed at legally marketing and promoting, and encouraging the
appropriate use of, a particular prescription pharmaceutical product.  “Promote”
and “Promotional” have correlative meanings.

1.78 “Promotional Materials” means all training materials and all written,
printed, graphic, electronic, audio or video matter, including journal
advertisements, sales visual aids, leave items, formulary binders, reprints,
direct mail, direct-to-consumer (“DTC”) advertising, Internet postings and
broadcast advertisements, in each case created by Licensee or its Affiliates or
on its behalf, and used or intended for use in connection with any Promotion of
the Product in the Licensee Territory under this Agreement.

1.79 “Prosecuting Party” has the meaning set forth in Section ‎8.3(b). 

1.80 “PV Agreement” has the meaning set forth in Section ‎5.6.

1.81 “Qualified Assignee” means a Person (a) operating in the pharmaceuticals
industry that has the financial resources, technological and regulatory
expertise, and operational capabilities reasonably required to perform all of
Licensee’s obligations under this Agreement, and (b) for which the Licensee (or
a Financing Entity or such Person) has, at least five (5) Business Days prior

9

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 




to any transfer or assignment of this Agreement in accordance with the terms
hereof, provided VIVUS with such information reasonably necessary to determine
such Person’s resources, expertise, and capabilities to perform under this
Agreement. 

1.82 “Quality Agreement” has the meaning set forth in Section ‎6.1.

1.83 “Regulatory Approval” means all approvals necessary for the manufacture,
marketing, importation and sale of the Product for one or more indications in a
country or regulatory jurisdiction, which may include satisfaction of all
applicable regulatory and notification requirements, but which shall exclude any
Pricing Approval.

1.84 “Regulatory Authority” means, in a particular country or regulatory
jurisdiction, any applicable Governmental Authority involved in granting
Regulatory Approval and/or, to the extent required in such country or regulatory
jurisdiction, Pricing Approval, including FDA in the case of the Licensee
Territory.

1.85 “Regulatory Materials” means regulatory applications, submissions,
notifications, registrations, and/or other filings made to or with a Regulatory
Authority that are necessary or reasonably desirable in order to Develop, use,
import, sell, offer to sell, register, market, manufacture, or otherwise
Commercialize the Product in the Field for the Licensee Territory, along with
any documents related to Regulatory Approval and Pricing Approvals issued by a
Regulatory Authority for the Licensee Territory.  Regulatory Materials include,
but are not limited to, INDs, NDAs, post-marketing reports submitted to a
Regulatory Authority such as those described in 21 CFR 314.81, supplemental
applications, and all correspondence to or from a Regulatory Authority which
reference an IND or NDA.

1.86  “Sales Force” means Licensee’s sales personnel Detailing the Product in
the Licensee Territory including employees of, and contract sales organizations
engaged by, Licensee who are qualified to do so pursuant to the terms and
conditions of this Agreement.

1.87 “SEC” means the United States Securities and Exchange Commission or any
successor.

1.88 “Selling Party” has the meaning set forth in the definition of “Net Sales”
in this ‎ARTICLE 1.

1.89 “Sole Inventions” has the meaning set forth in Section ‎8.1.

1.90 “SOPS” has the meaning set forth in Section ‎5.5(c).

1.91 “Supply Chain Transfer” has the meaning set forth in Section ‎6.2.

1.92 “Supply Chain Transfer Plan” has the meaning set forth in Section ‎6.2.  

1.93 “Taxes” has the meaning set forth in Section ‎7.4.



10

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 




1.94 “Term” has the meaning set forth in Section ‎12.1.

1.95 “Territory” means the VIVUS Territory and the Licensee Territory,
respectively.

1.96 “Third Party” means any legal person, entity or organization other than
VIVUS, Licensee or an Affiliate of either Party, including any Governmental
Authority.

1.97 “Trademark Royalty Payments” has the meaning set forth in Exhibit C.

1.98 “Transition Services Agreement” means the Transition Services Agreement,
dated as of September 30th, 2016, by and between VIVUS, Inc. and Auxilium
Pharmaceuticals, Inc.

1.99 “United States Bankruptcy Code” has the meaning described in Section ‎12.4.

1.100 “VIVUS Indemnitees” has the meaning set forth in Section ‎10.2.

1.101 “VIVUS Know-How” means all Information (excluding any Patents) that (a) is
Controlled as of the Effective Date or during the Term by VIVUS or its
Affiliates and (b) relates to any Product in the Field or the research,
development, manufacture, use or sale of the Product in the Field in the
Licensee Territory.

1.102 “VIVUS Patents” means the patents which are set forth in Exhibit G, and
any other valid U.S. and foreign patents relating thereto, including without
limitation, all substitutions, reissues, renewals, reexaminations, patents of
addition, extensions, registrations,  confirmations, and all pending patent
applications, (including provisional applications, continuations, divisionals
and continuation-in-part), which are owned or controlled by VIVUS, MTPC or their
respective affiliates as of the Effective Date or during the term of this
Agreement. The “VIVUS Patents” shall also include but not be limited to patents
directed to new uses of the compounds claimed within the VIVUS Patents in the
FIELD, and patents directed to manufacturing and formulation of the compounds
claimed within the VIVUS Patents in the field unless otherwise set forth herein,
which are owned or controlled by VIVUS, MTPC or their respective affiliates as
of the Effective Date or during the term of this Agreement.

1.103 “VIVUS Technology” means the VIVUS Patents and VIVUS Know-How.

1.104 “VIVUS Territory” means the entire world other than the Licensee
Territory.

ARTICLE 2
LICENSES

2.1 License to Licensee.  Subject to the terms and conditions of this Agreement,
VIVUS hereby grants to Licensee an exclusive (even as to VIVUS), royalty-bearing
(subject in all respects to Section 7.2), sublicensable (subject to ‎ARTICLE 6)
license under the VIVUS Technology, (i) to use, distribute, import, Promote,
market, sell, offer for sale, and otherwise Commercialize Products in the Field
in the Licensee Territory; (ii) make and have made Products

11

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 




in the Manufacturing Territory, where such Product is solely for use or sale in
the Field in the Licensee Territory (subject to Section ‎2.2), and (iii) to
conduct certain Development activities on the Product in the Field pursuant to
‎ARTICLE 4 solely in support of Regulatory Approval in the Licensee Territory
(collectively, the “License”).

2.2 Clarifications Regarding Manufacturing Rights.  The rights granted to
Licensee to make and have made Product under Section ‎2.1 shall be subject to
the following clarifications and/or limitations:

(a) As of the Effective Date and until the completion of the Supply Chain
Transfer, Licensee is not being granted any right to manufacture the Compound or
bulk tablets of the Product, and instead Licensee’s rights to make or have made
Product shall be limited to the filling, packaging, and labeling of bulk tablets
of Product supplied under the Commercial Supply Agreement, along with the
limited manufacturing rights granted to Licensee in the Commercial Supply
Agreement (which are solely intended to address failure to supply situations).

(b) In the event of a Supply Chain Transfer pursuant to Section ‎6.2,
 Licensee’s rights to make or have made Product shall be subject to any
exclusive manufacturing rights granted to the Third Party manufacturers in the
supply chain (which exclusive manufacturing rights shall be disclosed by VIVUS
to Licensee, from time to time, until the completion of the Supply Chain
Transfer pursuant to Section ‎6.2), in any event in accordance with and subject
to the terms of the Supply Agreement.

(c) As between the Parties, VIVUS retains the sole right to make and have made
Product anywhere in the world, where such Product is for use or sale solely
outside the Licensee Territory, including the right to license Third Parties to
do the same.

2.3 License to VIVUS.  Subject to the terms and conditions of this Agreement,
Licensee hereby grants to VIVUS a non-exclusive, royalty-free, sublicensable
(subject to ‎ARTICLE 6) license under the Licensee Technology, but solely to the
extent necessary to fulfill its obligations under this Agreement, including its
manufacturing and supply obligations under ‎ARTICLE 6;   conduct research,
Development and manufacturing activities in the Licensee Territory solely in
support of the Regulatory Approval of the Product in the VIVUS Territory
provided that any such activities in the Licensee Territory do not have, and are
not reasonably expected to have, an adverse impact on the Commercialization of
the Product in the Field in the Licensee Territory; use, distribute, import,
promote, market, sell, offer for sale, and otherwise Commercialize Products
solely in the VIVUS Territory; and make and have made the Product anywhere in
the world for use or sale solely in the VIVUS Territory (the “VIVUS License”).

2.4 VIVUS Retained Rights.  Notwithstanding the rights granted to Licensee under
the License, VIVUS shall retain its rights under the VIVUS Technology within the
Field in the Licensee Territory, but solely to the extent necessary to (a)
fulfill its obligations under this Agreement, including its manufacturing and
supply obligations under ‎ARTICLE 6 and (b) conduct research, Development, and
manufacturing activities in the Licensee Territory solely in support of

12

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 




the Regulatory Approval, Pricing Approval, or Commercialization of the Product
in the VIVUS Territory (including the right to grant licenses to Affiliates or
Third Parties with respect to such activities); provided that any such
activities in the Licensee Territory do not have, and are not reasonably
expected to have, an adverse impact on the Commercialization of the Product in
the Field in the Licensee Territory.  VIVUS retains all rights to the VIVUS
Technology outside the Field.

2.5 No Other Licenses.  Neither Party grants to the other Party any rights,
licenses or covenants in or to any Intellectual Property, whether by
implication, estoppel, or otherwise, other than the license rights that are
expressly granted under this Agreement.

2.6 Sublicense Agreements.

(a) Sublicensing by Licensee.   Licensee acknowledges that the License includes
sublicenses under the rights licensed to VIVUS under the MTPC Agreement and that
VIVUS is required to notify and consult with MTPC with respect to the selection
of sublicensees.  Consequently, the License may only be further sublicensed on
condition that (i) Licensee shall have used Commercially Reasonable Efforts to
promptly notify, consult with, provide all reasonably requested information and
cooperate with VIVUS in good faith prior to any such sublicensing in connection
with the ongoing obligation of VIVUS to notify and consult with MTPC in respect
of the selection of sublicensees, (ii) provide VIVUS reasonable opportunity to
so notify and consult with MTPC in respect of the selection of sublicensees,
(iii) each sublicensee agrees, in writing, to use Commercially Reasonable
Efforts to maximize the sale of Products, and (iv) each sublicensee agrees, in
writing, to be bound by the same obligations as Licensee under this Agreement
(including Section ‎2.8(a)); provided, further, however, that notwithstanding
anything to the contrary herein or otherwise, Licensee may sublicense the
License to *** at any time, subject to clauses (iii) and (iv) above.  At
Licensee’s request, VIVUS shall use Commercially Reasonable Efforts to obtain
any consents or approvals from MTPC that are required for Licensee to grant such
a sublicense, it being understood that, so long as VIVUS uses such Commercially
Reasonable Efforts, VIVUS shall not be responsible for any denials or delays
resulting from MTPC’s action or inaction.  Any agreement granting a sublicense
under the License shall be consistent with the terms of this Agreement and shall
include confidentiality and non-use obligations no less stringent than those set
forth in ‎ARTICLE 11.   Notwithstanding any sublicenses granted by Licensee
hereunder, Licensee shall remain responsible for and guarantee the performance
of its obligations under this Agreement.

(b) Sublicensing by VIVUS.   The portion of the VIVUS License in Section ‎2.3(a)
may be sublicensed by VIVUS to VIVUS’ Affiliates or to any of VIVUS’
subcontractors or manufacturers existing on the Effective Date or any other
Third Party approved by the JSC (or VIVUS in the absence of a JSC).   The
portion of the VIVUS License in Sections ‎2.3(b),  ‎2.3(c), or ‎2.3(d) may be
freely sublicensed by VIVUS through multiple tiers.  Any agreement granting a
sublicense under the VIVUS License shall be consistent with the terms of this
Agreement and shall include confidentiality and non-use obligations no less
stringent than those set forth in ‎ARTICLE 11.   Notwithstanding any sublicenses
granted by VIVUS hereunder,

13

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 




VIVUS shall remain responsible for and guarantee the performance of its
obligations under this Agreement.

2.7 Third Party Agreements.  Licensee shall be solely responsible for obtaining,
at its sole expense, any agreements with Third Parties required in order to
lawfully perform its Commercialization responsibilities under this Agreement,
other than manufacturing and other related responsibilities that are subject to
the Commercial Supply Agreement.

2.8 Exclusivity.

(a) Licensee hereby covenants that for a period of *** from the Effective Date,
neither it nor its Affiliates will, directly or indirectly (including via a
license to a Third Party), develop, commercialize or in-license any Competing
Product in the Licensee Territory;  provided, that such covenant shall not apply
to any entity that is (i) an Affiliate by virtue of its equity investment in
Licensee (an “Equity Investor”) or any Affiliate of such Equity Investor which
is not otherwise an Affiliate of Licensee, and (ii) does not control the
management of Licensee.  For the avoidance of doubt, neither an individual
non-executive member of the board of directors of Licensee, nor any entity
affiliated with such individual shall, be deemed an Affiliate of Licensee for
purposes of this Section 2.8(a) solely by virtue of such individual’s membership
on the board of directors of Licensee.   VIVUS hereby covenants that for a
period of *** from the Effective Date, neither it nor its Affiliates will,
directly or indirectly (including via a license to a Third Party), develop,
commercialize, or in-license any Competing Product in the Licensee Territory.

(b) In the event that, during the Term, either Party or any of such Party’s
Affiliates experiences a *** that results in a Third Party either (i) *** or
(ii) ***  (***), and ***, immediately prior to such ***,  ***, then the ***
shall not be prohibited from ***, provided that the ***.

2.9 Covenant Not To Sue.  VIVUS hereby grants to Licensee a covenant not to sue
on any VIVUS Technology on account of (i) the Development, manufacture, or
Commercialization of the Product in the Field in the Licensee Territory by or on
behalf of Licensee, its Affiliates or sublicensees and (ii) the manufacture of
the Product in the Manufacturing Territory for purposes of the activities
described in the foregoing sub-clause (i), during the Term.

2.10 Letter Agreement.  A letter, signed by ***, addressing *** is attached
hereto as Exhibit E to this Agreement (the “Letter Agreement”).  No further
consent of VIVUS shall be required for Licensee to receive the benefit of the
Letter Agreement, and Licensee shall have the right to *** as a consequence of
*** in the Letter Agreement being ***.

2.11 Notice Right.  VIVUS shall provide Licensee with prompt written notice of
any breach or alleged breach, including without limitation any notice of such
breach or alleged breach provided by MTPC or its successor under the MTPC
Agreement, of the MTPC Agreement, or by any Third Party manufacturer under any
manufacturing agreement between such Third Party manufacturer and VIVUS, and
shall provide Licensee with copies of any documentation and correspondence
between MPTC or such Third Party manufacturer and VIVUS regarding such

14

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 




breach including written summaries of any oral discussions.  In the event that
VIVUS is in breach of the MTPC Agreement or such manufacturing agreement, it
shall promptly provide to Licensee a written plan of action to remedy or cure
such breach and shall keep Licensee promptly informed of its progress or any
changes to such plan of action.  VIVUS may condition disclosure of
attorney-client privileged information or attorney work product on the Parties’
execution of a joint defense agreement, common interest agreement, or similar
agreement intended to preserve attorney-client and attorney work product
privileges under Applicable Law, in a form reasonably acceptable to VIVUS.

2.12 Transition Services.  Subject to the terms and conditions of this Agreement
(including Section ‎12.5(e)), VIVUS hereby sells, assigns, conveys, transfers
and delivers to Licensee, and Licensee hereby receives, acquires and accepts
from VIVUS with effect as of the Effective Date, all of VIVUS’ right, title and
interest in, to and under the Transition Services Agreement, and shall assume,
and shall timely perform, pay and discharge in accordance with the terms of the
Transition Services Agreement all of VIVUS’ liabilities and obligations
thereunder.  Between the execution of the Transition Services Agreement and the
assignment of the Transition Services Agreement to Licensee pursuant to this
Section ‎2.12, VIVUS will not agree to any amendment, waiver of rights, or
modification of the Transition Services Agreement that has, or would reasonably
be expected to have, any material negative effect or material adverse impact on
the Licensee, without the prior written consent of Licensee.  If the assignment
of the Transition Services Agreement to Licensee pursuant to this Section ‎2.12
occurs after the execution date thereof, VIVUS shall use Commercially Reasonable
Efforts to assist and cooperate with Licensee in connection with such assignment
(including providing Licensee with the benefit of all transitional services
received by VIVUS from the date of execution of the Transition Services
Agreement through the Effective Date).

ARTICLE 3
GOVERNANCE

3.1 Joint Steering Committee.  Within *** after the Effective Date, VIVUS and
Licensee shall form a Joint Steering Committee (“JSC”) consisting of ***
representatives from VIVUS and *** representatives from Licensee.  Each Party
may replace any of its JSC representatives at any time upon prior written notice
to the other Party.

3.2 Meetings of the JSC.  The JSC shall meet at least once every ***, unless a
particular meeting is waived by mutual consent.  In addition, each Party shall
have the right to call a meeting of the JSC on reasonable written notice to the
other Party.  Subject to the foregoing, the JSC shall meet on such dates and at
such times as agreed by the JSC and shall meet via teleconference or
videoconference or, if mutually agreed by the Parties, at a location determined
by the JSC.  Upon prior written notice to, and approval of, the JSC, each Party
may permit visitors to attend meetings of the JSC, provided that any approved
visitor shall be subject to confidentiality and non-use obligations no less
stringent than the terms of ‎ARTICLE 11.  Each Party shall be responsible for
its own expenses for participating in the JSC.  Meetings of the JSC shall be
effective only if at least (1) representative of each Party is present or
participating, subject to the following sentence.  The Parties acknowledge and
agree that VIVUS shall have the right to opt out of its

15

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 




participation in the JSC, which shall only be effective if done in writing with
specific reference to this subsection, at any time, in which case Licensee shall
have the right to make the decisions and take the actions previously reserved to
the JSC, and shall keep VIVUS reasonably informed of its plans and activities on
at least a semi-annual basis.

3.3 Responsibilities of the JSC.  The JSC shall have the responsibility and
authority to:

(a) review and comment on any Development being conducted by either Party;

(b) provide a forum for discussing any development relating to the Product being
conducted by VIVUS (or its sublicensees) outside the Licensee Territory;

(c) review and comment on marketing and sales activities being carried out by
Licensee in the Licensee Territory, including review of the Commercialization
and Medical Affairs Plans;

(d) provide a forum for discussing marketing and sales activities being
conducted by VIVUS (or its sublicensees) outside the Licensee Territory;

(e) review and discuss any manufacturing or supply issues that may arise
(including any issues relating to a potential Supply Disruption (as defined in
the Commercial Supply Agreement), pursuant to Section 2.8 of the Commercial
Supply Agreement);

(f) Establish subcommittees pursuant to Section ‎3.6 on an as-needed basis,
oversee the activities of all subcommittees so established, and address disputes
or disagreements arising in all such subcommittees; and

(g) Perform such other functions as the Parties may agree in writing.

3.4 Areas Outside the JSC’s Authority.  The JSC shall not have any authority
other than that expressly set forth in Section ‎3.3 and, specifically, shall
have no authority to (a) amend or interpret this Agreement, or (b) determine
whether or not a breach of this Agreement has occurred.

3.5 JSC Decisions.

(a) Consensus; Good Faith; Action Without Meeting.   The JSC shall decide all
matters by consensus, with each Party having one (1) collective vote.  The
members of the JSC shall act in good faith to cooperate with one another and to
reach agreement with respect to issues to be decided by the JSC.  Action that
may be taken at a meeting of the JSC also may be taken without a meeting if a
written consent setting forth the action so taken is signed by one (1) duly
authorized representative of each Party.

(b) Failure to Reach Consensus.   In the event that the members of the JSC
cannot come to consensus within *** with respect to any matter over which the
JSC has authority

16

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 




and responsibility as set forth in Section ‎3.3, the JSC shall submit the
respective positions of the Parties with respect to such matter for discussion
in good faith to the respective chief executive officers of VIVUS and Licensee
for resolution.  If such chief executive officers are not able to mutually agree
upon the resolution to such matter within *** after submission to them, then,
subject to the limitations of Section ‎3.4, (a) the chief executive officer of
VIVUS shall have the right to decide matters relating to a regulatory issue
prior to transfer of the Product Marketing Authorization to Licensee, except
that in no event can the chief executive officer of VIVUS unilaterally decide
such matter in a manner that (i) creates or would reasonably be expected to
create ***; (ii) *** or would reasonably be expected to ***; (iii) impedes or
may impede in any way the supply of Product to Licensee, or (iv) is contrary to
the terms of this Agreement or any other written agreement between the Parties;
and (b) to the extent such matter relates to a Development or Commercialization
issue, or relates to a regulatory issue (after transfer of the Product Marketing
Authorization to Licensee), the chief executive officer of Licensee shall have
the right to decide such matter, except that in no event can the chief executive
officer of Licensee unilaterally decide such matter in a manner that (i) creates
or would reasonably be expected to create ***; (ii) *** or would reasonably be
expected to ***, or (iii) is contrary to the terms of this Agreement or any
other written agreement between the Parties.

3.6 Subcommittees.  The JSC shall have the right to establish one (1) or more
subcommittees and to delegate certain of its powers and responsibilities
thereto.  Subcommittees established by the JSC shall operate under the same
rules as the JSC, except that any disputes that cannot be resolved by a
subcommittee in a reasonable time period shall be submitted to the JSC for
resolution in accordance with Section ‎3.5.

3.7 Alliance Manager.  Each Party shall appoint one (1) employee representative
who possesses a general understanding of regulatory, manufacturing, and
marketing issues to act as its respective alliance manager for this relationship
(“Alliance Manager”).  The Alliance Manager shall be one of the ***
representatives on the JSC for each Party.

ARTICLE 4
DEVELOPMENT AND COMMERCIALIZATION

4.1 Development Obligations.

(a) Post-Approval Studies.   Licensee shall be responsible for conducting any
post-Regulatory Approval studies of Product (i) that are required by the FDA in
the Licensee Territory (“FDA-Required Studies”) or (ii) that Licensee determines
to conduct with respect to the Product in the Field in the Licensee
Territory.  Any and all such post-Regulatory Approval studies shall be conducted
by Licensee as its sole expense.  Licensee shall not be under any obligation to
conduct any such additional post-Regulatory Approval studies of Product (other
than the FDA-Required Studies).

(b) Use of Data.   Each Party shall have the right, without any additional
payment, to use any clinical or non-clinical data developed by or on behalf of
the other Party or its Affiliates relating to the Product solely (i) to support
the Regulatory Approval of Products in its

17

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 




territory (i.e., the Licensee Territory for Licensee and the VIVUS Territory for
VIVUS) and (iii) for Promotional, marketing, and medical education purposes in
support of the Commercialization of the Product in its territory.  The rights
set forth in this section may be sublicensed by each Party to any Third Party
collaborator or licensee in such Party’s territory (or a portion thereof) who
also holds Development or Commercialization rights to the Product in the Party’s
respective Territory.

(c) Other Development.  As between the Parties, Licensee shall have the sole
right to conduct any further Development work (including clinical trials) on the
Product in the Field in the Licensee Territory, at its sole discretion.
 Licensee shall be responsible for all of its costs in connection with any
further Development activities that it conducts, unless otherwise mutually
agreed in writing by the Parties.

4.2 Commercialization – General.  Subject to the terms of this Agreement,
Licensee shall have sole responsibility and decision-making authority for
Commercialization activities for the Licensee Territory.  Licensee shall be
solely responsible for all costs and expenses associated with such
Commercialization activities.  The Commercialization activities shall comply in
all material respects with Applicable Law. 

4.3 Commercialization Plan.

(a) Without limiting the generality of Licensee’s sole responsibility and
decision-making authority for Commercializing the Product in the Field in the
Licensee Territory as set forth in Section ‎4.2,  Licensee will use its
Commercially Reasonable Efforts to carry out the Commercialization of the
Product in accordance with a written Commercialization Plan, as such may be
amended or revised by Licensee from time to time, that describes the anticipated
Commercialization activities to be performed with respect to Product in the
Licensee Territory by Licensee or on its behalf by permitted Third Parties (the
“Commercialization Plan”).  Each Commercialization Plan shall address, in
reasonable detail, to the extent applicable, ***.

(b) Within *** of the Effective Date, Licensee shall deliver to VIVUS a
Commercialization Plan covering activities to be conducted in preparation of any
Product Launch in the Licensee Territory on a country-by-country basis and
during the first full calendar year following such Product Launch.

(c) Licensee shall thereafter update the Commercialization Plan (together with
the Medical Affairs Plan described in Section ‎4.7) on an annual basis as
follows: Licensee shall provide the JSC (or VIVUS in the absence of a JSC) with
preliminary drafts of the Commercialization Plan and Medical Affairs Plan no
later than *** of each year for the JSC’s (or VIVUS’ in the absence of a JSC)
review and comment and Licensee shall provide the JSC (or VIVUS in the absence
of a JSC) with the final Commercialization Plan and Medical Affairs Plan no
later than *** of the year immediately following such year.  In preparing the
updated versions of the Commercialization Plan and Medical Affairs Plan,
Licensee shall ***.   Licensee agrees to give due consideration to the input
provided by the JSC (or VIVUS in the absence of a JSC) but Licensee at all times
will retain responsibility and decision-making authority for the
Commercialization of the Product in the Field in the Licensee Territory.
 Licensee may, at its

18

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 




election, update the Commercialization Plan and Medical Affairs Plan between
annual updates by following this same procedure.

(d) Each Party shall use Commercially Reasonable Efforts in performing its
obligations under this Section ‎4.3 concerning (as applicable) the
Commercialization Plan and Medical Affairs Plan.

(e) In the event of any inconsistency between, on the one hand, the
Commercialization Plan or Medical Affairs Plan and, on the other hand, this
Agreement, the terms of this Agreement shall prevail.

4.4 Commercialization by Licensee.    

(a) Licensee, itself or through its Affiliates or sublicensees, shall use
Commercially Reasonable Efforts to Commercialize the Product in the Field in
each country of the Licensee Territory.  Without limiting the generality of the
foregoing, on a country-by-country basis, Licensee shall commence a Product
Launch in each country (except for the United States) of the Licensee Territory
no later than the date that is *** following Licensee’s receipt of Regulatory
Approval in such country. 

(b) Licensee shall commence a Product Launch in the United States in accordance
with the quantities set forth on Schedule 4.4(b) within *** of the Effective
Date.  In the event that Licensee, due solely to reasons outside of its
reasonable control, is unable to commence a Product Launch in the United
States on or before such date,  due to VIVUS, or any supplier or subcontractor
of VIVUS, failing to ship to Licensee Product for sale reasonably in advance of
such date, and ***, then, in addition to any other rights or remedies of
Licensee under this Agreement, Licensee shall have the right to terminate this
Agreement and promptly receive a return of the license fee paid by Licensee
under Section ‎7.1.   If VIVUS has complied with the terms of the above and in
the event Licensee fails to commence a Product Launch in the United
States within *** of the Effective Date and as a result of the failure to
launch, ***, VIVUS shall, in addition to any other rights or remedies of VIVUS
under this Agreement, have the right to retain the license fee paid by Licensee
under Section ‎7.1, and VIVUS shall have no liability to Licensee as a result of
***.

4.5 Sales Force.

(a) General.   Licensee shall at all times during the Term maintain a
Sales Force containing a reasonable number of sales representatives in order to
meet Licensee’s obligations under Section ‎4.4 with respect to the Licensee
Territory.   The Sales Force may consist of employees of Licensee or a contract
sales force (or a combination thereof); provided that Licensee shall remain
responsible for the management, supervision, and performance of such contract
sales force.



19

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 




(b) Qualifications.   Unless otherwise agreed by the Parties, Licensee shall
subject the members of its Sales Force to substantially the same minimum
qualifications that it applies to its sales forces for its other products in the
Licensee Territory.

(c) Compensation.   Licensee shall be solely responsible for all costs and
expenses of recruiting, hiring, maintaining and compensating its Sales Force,
including salaries, benefits and incentive compensation.

4.6 Promotional Materials.

(a) Licensee shall be responsible, at its expense, for preparing and producing
the then current Promotional Materials.  Up to two (2) times per year Licensee
shall make its core Promotional Materials available to the JSC (or VIVUS in the
absence of a JSC) for its review.  The Promotional Materials used by Licensee or
its Affiliates or sublicensees in a particular market in the Licensee Territory
shall be consistent with the Regulatory Approval in the Licensee Territory and
shall in any event comply in all material respects with Applicable Law.
 Licensee shall use and distribute the Promotional Materials in accordance with
the terms of this Agreement.  To the extent that VIVUS disagrees with
Promotional message or tactics proposed by Licensee for Product in the Licensee
Territory, it may raise such issues with the JSC (or VIVUS in the absence of a
JSC) for discussion.  Licensee shall be solely responsible for timely
submitting, as applicable, any Promotional Materials to the FDA’s Office of
Prescription Drug Promotion (“OPDP”), or to any equivalent Regulatory Authority
elsewhere in the Licensee Territory (including to any applicable state
governmental authorities therein).  Promptly following the Effective Date, VIVUS
will take such actions necessary to confirm with OPDP that Licensee is
responsible for such submissions on behalf of VIVUS.

(b) Licensee shall not use or distribute in connection with Promotion of the
Product any materials bearing VIVUS’ name or trademarks without VIVUS’ prior
written approval.  

(c) All Promotional Materials used or intended for use in the United States
shall include MTPC’s name in a form that references MTPC as the licensor, to the
extent permitted by Applicable Law and is customary for such materials in the
United States.   Licensee shall directly provide MTPC with copies of all such
Promotional Materials used or intended for use in the United States as soon as
reasonably practicable after such Promotional Materials are first used.  For all
other countries (except for the United States) in the Licensee Territory,
Licensee shall, on a country-by-country basis, first request and obtain written
confirmation from VIVUS as to whether (and how) the Promotional Materials used
or intended for use in each such country shall include MTPC’s name, before using
any such Promotional Materials in such country.

4.7 Medical Affairs Activities.  Without limiting the generality of Licensee’s
sole responsibility and decision-making authority for Commercializing the
Product in the Field in the Licensee Territory as set forth in Section ‎4.2,
Licensee will use its Commercially Reasonable Efforts to carry out medical
affairs activities for the Product in accordance with a written Medical Affairs
Plan, as such may be amended or revised by Licensee from time to time, that
describes the

20

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 




anticipated medical affairs activities to be performed with respect to Product
in the Licensee Territory by Licensee or on its behalf by permitted Third
Parties (the “Medical Affairs Plan”).  Each Medical Affairs Plan shall address,
in reasonable detail and to the extent applicable, ***.  Within *** of the
Effective Date, Licensee shall deliver to VIVUS a Medical Affairs Plan covering
those medical affairs activities anticipated to be conducted in preparation of
any Product Launch in the Licensee Territory on a country-by-country basis and
during the first full calendar year following such Product Launch.

4.8 Compliance.  In performing its duties hereunder, Licensee shall, and shall
use its Commercially Reasonable Efforts to cause its Sales Force to, comply with
all Applicable Laws in all material respects, including all laws and regulations
and other guidelines concerning the sale, promotion, and advertising of
prescription drug products that are applicable to the Licensee Territory, such
as the AMA’s Guidelines on Gifts to Physicians, the Pharmaceutical Research and
Manufacturers of America Code on Interactions with Healthcare Professionals, and
the standards promulgated by the Accreditation Council for Continuing Medical
Education, each as amended from time to time.  Further, Licensee shall use its
Commercially Reasonable Efforts to cause its Sales Force to comply with all
Licensee compliance policies as in effect from time to time while selling or
marketing the Product.

4.9 Re-Sale Price.  Licensee shall have the sole discretion and authority to
determine the price(s) (including discounts) at which it sells Products in the
Licensee Territory, subject to Licensee’s compliance with Applicable Law.

4.10 Commercialization Reports.  Licensee shall keep the JSC (or VIVUS in the
absence of a JSC) reasonably informed regarding the material progress and
results of Licensee’s Commercialization activities and those of its Affiliates
and sublicensees, including providing the following:

(a) On a quarterly basis during the Term, Licensee shall provide VIVUS with an
email report of gross sales and Net Sales of the Products in the Licensee
Territory during said period and on a calendar year-to-date basis.  Any such
report shall be in a reasonable format, as determined by Licensee in its
discretion.  Each such report shall be deemed to constitute Confidential
Information of Licensee for purposes of this Agreement.

4.11 Cross-Territory Sales.  Neither Party shall Commercialize or authorize the
Commercialization of any Product in the other Party’s Territory.  Except as
authorized under Sections ‎2.1 and ‎2.2, neither Party shall, itself or through
other Persons, directly solicit, advertise, sell, distribute, ship, consign, or
otherwise transfer any Product outside such Party’s Territory.  Each Party shall
use Commercially Reasonable Efforts to ensure that Products sold in its
Territory are not used outside such Territory.  Without limiting the generality
of the foregoing, neither Party shall sell any Product to a purchaser if such
Party knows, or has reason to believe, that such purchaser intends to remove
such Product from such Party’s Territory or otherwise intends to facilitate the
use of such Product outside such Party’s Territory.  Each Party shall use
Commercially Reasonable Efforts to ensure that its Affiliates, sublicensees,
distributors, and wholesalers comply with all of the foregoing obligations.



21

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 




ARTICLE 5
REGULATORY

5.1 Transfer of Marketing Authorization.

(a) Transfer.   Subject to the terms and conditions of this Agreement, VIVUS
hereby undertakes to transfer to Licensee NDA #202276 (the “Product Marketing
Authorization”) and all other regulatory filings previously made with any
Governmental Authorities in any country within the Licensee Territory that
remain pending approval as of the date hereof.  VIVUS shall, as soon as
practicable following VIVUS’ receipt of full payment of the license fee pursuant
to Section ‎7.1,  and in any event, no later than three (3) Business Days
thereafter , notify the FDA of the transfer to Licensee of the Product Marketing
Authorization, and shall promptly provide a correct and complete copy of such
notice of transfer to Licensee.   Promptly following VIVUS’ receipt of full
payment of the license fee pursuant to Section ‎7.1,  and in any event, no later
than *** thereafter, VIVUS shall provide Licensee with a complete copy of NDA
#202276 and all related correspondence with the FDA.  VIVUS shall use
Commercially Reasonable Efforts to complete any and all other regulatory
requirements necessary for such transfer in accordance with Applicable Laws.
 Licensee shall assist and cooperate with VIVUS in connection with such
transfer.  Licensee shall be responsible for out of pocket costs and expenses
incurred by either Licensee or VIVUS or their Affiliates in connection with the
transfer of the Product Marketing Authorization.  Such payments shall be based
on written invoices submitted to Licensee by VIVUS from time to time.  For
clarity, only the Product Marketing Authorization will be transferred to
Licensee, and no patents, patent applications, or other intellectual property of
VIVUS (except for the Assigned Trademarks) shall be transferred to Licensee
hereunder.

(b) Post-Transfer Responsibilities.   Licensee shall use its Commercially
Reasonable Efforts to comply with all requirements imposed on Licensee as the
holder of the Product Marketing Authorization by Applicable Law and for
maintaining the on-going validity of the Product Marketing Authorization.
 Licensee shall not take any actions, other than to the extent required by
Applicable Law, that would reasonably be expected to cause the Product Marketing
Authorization to be withdrawn by the FDA.  Licensee shall be responsible for
collecting and maintaining any safety-related information required by Applicable
Law in the Licensee Territory and will coordinate with VIVUS (or at VIVUS’
request, with VIVUS’ licensees of the Product in the VIVUS Territory) to provide
any portion of such information that is necessary or useful to support safety
documentation/reporting in the VIVUS Territory.

(c) Restriction on Further Transfer.   Licensee may not assign or transfer the
Product Marketing Authorization without the prior written consent of VIVUS,
except that, in connection with an assignment of this Agreement pursuant to
Section 14.5 hereof, Licensee may make any such assignment or transfer without
VIVUS’ consent to Licensee’s Affiliate or to a successor to all or substantially
all of the assets or business of Licensee to which this Agreement pertains or to
a Financing Entity (and such Financing Entity may make a further assignment to a
Qualified Assignee, only in connection with an assignment of this Agreement
pursuant to Section 14.5).  Licensee acknowledges that a breach of this Section
‎5.1‎(c) by Licensee would constitute a material breach of this Agreement.



22

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 




(d) VIVUS Retained Rights.   Notwithstanding the transfer of the Product
Marketing Authorization by VIVUS to Licensee as provided in Section ‎5.1, VIVUS
shall, in all circumstances, retain the following rights after such transfer:
(i) VIVUS shall exercise control over the selection of the manufacturer of the
Product for sale in the Licensee Territory unless and until the Supply Chain
Transfer occurs pursuant to Section ‎6.2; and (ii) VIVUS shall remain the owner
of all data filed with Regulatory Authorities in connection with the Product
Marketing Authorization and shall retain the right, with prior written notice to
Licensee, to grant access to this data to Third Parties who are collaborating
with or otherwise assisting VIVUS in connection with the Development or
Commercialization of the Product for use in the Field outside the Licensee
Territory, or manufacturing of the Product and/or the development,
commercialization, or manufacturing of any other VIVUS product; and (iii) VIVUS
shall, in accordance with Section ‎5.2(c), retain final decision-making right
with respect to the content of any communications with Regulatory Authorities in
the Licensee Territory in connection with the qualification of Product
manufacturers unless and until a Supply Chain Transfer occurs pursuant to
Section ‎6.2.

5.2 Regulatory Materials and Regulatory Approvals.

(a) Product Marketing Authorization.   Upon transfer of the Product Marketing
Authorization to Licensee in accordance with Section ‎5.1, (i) Licensee shall be
the legal and beneficial owner of the Product Marketing Authorization and any
other Regulatory Approval granted by the FDA or other Regulatory Authority in
the Licensee Territory with respect to the Product, and (ii) Licensee shall be
solely responsible for all communications and other dealings with the FDA and
any other Regulatory Authorities in the Licensee Territory relating to the
Product or the Product Marketing Authorization, subject to Section ‎5.1(d).

(b) Costs.   Except as otherwise provided in this Agreement, each Party shall
bear its own costs in connection with its performance of regulatory activities
hereunder.  Notwithstanding the foregoing, (i) VIVUS shall reimburse Licensee
*** percent (***%) of the user fee assessed by the FDA in connection with a
supplemental application for updates to the Product label to reflect the results
of the spermatogenesis post-marketing required study (the “FDA Assessment”);
provided that VIVUS’ payment hereunder shall not exceed $***, and (ii) VIVUS
shall be responsible for any other fees payable to the FDA or any other
Regulatory Authority in the Licensee Territory with respect to the Product prior
to the transfer of the Product Marketing Authorization to Licensee, and Licensee
shall be responsible for any fees payable to the FDA or any other Regulatory
Authority in the Licensee Territory with respect to the Product after the
transfer of the Product Marketing Authorization to Licensee.   With respect to
any fees paid by VIVUS prior to the transfer of the Product Marketing
Authorization to Licensee as prepayments to the FDA or any other Regulatory
Authority in the Licensee Territory with respect to the Product, Licensee shall
reimburse VIVUS for the pro rata portion of such fees that are allocable to the
Term of this Agreement.

(c) Notifications; Communications with Regulatory Authorities.   During the
Term, each Party shall keep the other reasonably and regularly informed of such
Party’s submission to Regulatory Authorities of all material Regulatory
Materials, meetings with

23

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 




Regulatory Authorities, and receipt of, or any material changes to existing,
Regulatory Approvals, in each case for the Product in the Licensee Territory,
pursuant to procedures to be developed by the JSC (or VIVUS in the absence of a
JSC).   Prior to completion of the transfer of the Product Marketing
Authorization to Licensee in accordance with Section ‎5.1, VIVUS and Licensee
shall jointly make decisions with respect to the content of any communications
that VIVUS makes to Regulatory Authorities regarding the Product.  Following
completion of transfer of the Product Marketing Authorization to Licensee in
accordance with Section ‎5.1,  Licensee shall have the right to make any final
decisions with respect to the content of any communications that it makes to
Regulatory Authorities regarding the Product; provided, however, that (i) any
commitments to a Regulatory Authority in the Licensee Territory that would
reasonably be expected to have a material impact on the Commercialization of the
Product in the VIVUS Territory shall require VIVUS’ prior written consent, which
consent shall not be unreasonably withheld, conditioned or delayed.    Without
limiting the first sentence of this Section ‎5.2‎(c), following completion of
transfer of the Product Marketing Authorization to Licensee in accordance with
Section ‎5.1,  at VIVUS’ reasonable request, Licensee shall promptly
provide copies of then-current versions of any and all such Regulatory Materials
and Regulatory Approvals.

5.3 Other Regulatory Obligations.

(a) Licensee shall comply with all pharmacovigilance obligations imposed
by Applicable Law in relation to the Product.  Each Party shall keep the other
informed in a timely manner of any Information that such Party receives
(directly or indirectly) that (i) raises any material concerns regarding the
safety or efficacy of the Product; (ii) reasonably indicates or suggests a
potential material liability of either Party to Third Parties in connection with
the Product; (iii) is reasonably likely to lead to a recall or market withdrawal
of the Product in any jurisdiction; or (iv) relates to the Product and is
reasonably likely to have a material impact on a Regulatory Approval, Pricing
Approval, or the Commercialization of the Product in the Field in the Licensee
Territory.

(b) Each Party shall fully cooperate with and assist the other Party in
complying with any regulatory obligations with respect to the Product, or the
manufacturing thereof, in the Licensee Territory.

(c) Prior to the completion of the transfer of the Product Marketing
Authorization to Licensee,  Licensee shall not communicate with any Regulatory
Authority in the Licensee Territory regarding any Product unless explicitly
requested or permitted in writing to do so by VIVUS.  Following the completion
of transfer of the Product Marketing Authorization to Licensee, (i) Licensee’s
communications with Regulatory Authorities in the Licensee Territory regarding
the Product shall comply with Section ‎5.2(c) and Section ‎5.3‎(a), and (ii)
except to the extent required by Applicable Law, VIVUS shall not communicate
with any Regulatory Authority in the Licensee Territory regarding any Product
unless explicitly requested or permitted in writing to do so by Licensee.
  Except to the extent required by Applicable Law, in no event shall Licensee
communicate with any Regulatory Authority in the VIVUS Territory regarding any
Product unless explicitly requested or permitted in writing to do so by VIVUS.



24

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 




5.4 Rights of Reference.  VIVUS hereby grants to Licensee an exclusive right of
reference to all Regulatory Materials and Regulatory Approvals owned or
Controlled by VIVUS solely for the purpose of obtaining or maintaining, during
the Term, the Product Marketing Authorization.  Licensee hereby grants to VIVUS
an exclusive right of reference to all Regulatory Materials, Regulatory
Approvals (including the Product Marketing Authorization), and Pricing Approvals
owned or Controlled by Licensee solely for the purpose of obtaining or
maintaining Regulatory Approval for Product in the VIVUS Territory during the
Term.

5.5 Regulatory Actions.

(a) Notice of Non-Compliance.   Each Party shall promptly disclose to the other
Party any information that it receives pertaining to notices from Regulatory
Authorities of non-compliance with Applicable Laws that might reasonably be
expected to have an impact on the Commercialization of the Product in the
Territory, including any notices relating to the manufacture of the Product.

(b) Inspection or Audit.   If a Regulatory Authority desires to conduct an
inspection or audit of either Party’s facility or a facility under contract with
either Party with regard to the Product, such Party shall cooperate and cause
the contract facility to cooperate with such Regulatory Authority during such
inspection or audit.  Each Party shall use its Commercially Reasonable Efforts
to segregate, and not disclose, any Confidential Information of the other Party
or other materials, correspondence and documents that are not required to be
disclosed during an audit or inspection by a Regulatory Authority.  To the
extent that either Party receives the inspection or audit observations of such
Regulatory Authority, such Party shall promptly provide the other Party with a
copy of the inspection or audit observations of such Regulatory Authority.  The
Party holding the Product Marketing Authorization shall prepare the response to
any such observations, but the submission of the response to the applicable
Regulatory Authority shall be subject to the other Party’s review, and the Party
holding the Product Marketing Authorization shall give due consideration to such
other Party’s comments.  Each Party shall implement at its own cost the actions
to correct any material deficiencies with such Party’s facility or facility
under contract found by the Regulatory Authority during the audit or inspection,
in accordance with the requirements of the Regulatory Authority and Applicable
Law.  In the case of any audit or inspection of a Party’s facility or a facility
under contract with such Party where such audit or inspection is not related to
the Product, such Party shall promptly notify the other Party of any findings of
such an audit or inspection that may have an effect on the other Party’s ability
to assume its obligation and responsibilities imposed by this Agreement or the
Commercialization of the Product in the Licensee Territory.

(c) Product Withdrawals and Recalls.   The Parties shall exchange their internal
standard operating procedures (“SOPs”) for conducting product recalls reasonably
in advance of Product Launch, and shall discuss and resolve any conflicts
between such SOPs and issues relating thereto promptly after such exchange.  In
the event of any disagreement as to how to resolve any such conflicts with
respect to the Product, VIVUS ‘s SOP shall control unless and until VIVUS
transfers ownership of the Product Marketing Authorization to Licensee, and
Licensee’s SOP shall control thereafter.  If either Party becomes aware of
information relating to

25

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 




the Product that indicates that a unit or batch of such Product may not conform
to the specifications therefor, or that potential adulteration, misbranding,
and/or other issues have arisen that relate to the safety or efficacy of
Products, it shall promptly so notify the other Party.  To the extent
practicable, the Parties shall discuss the circumstances of any potential
product recall, field correction, or withdrawal of any Product and possible
appropriate courses of action.  If Licensee decides to initiate a recall, field
correction, or withdrawal of Product in the Licensee Territory, Licensee shall
have the right and responsibility, at its expense but without limiting any
claims Licensee may have against VIVUS or any other Person, to control such
recall, field correction, or withdrawal in a manner consistent with its internal
SOPs (as revised pursuant to the first sentence of this Section ‎5.5(c), if
applicable); provided, however, Licensee shall consider in good faith the views
of VIVUS as to whether a recall, field correction, or withdrawal is necessary or
appropriate.  For clarity, as between the Parties, VIVUS shall have the right,
at its expense, to control all recalls, field corrections, and withdrawals of
any Product in the VIVUS Territory.  Each Party shall maintain complete and
accurate records of any recall, field correction, or withdrawal in its territory
for such periods as may be required by Applicable Laws, but in no event for less
than ***.   For purposes of clarity, for Product supplied by VIVUS under the
Commercial Supply Agreement, the Parties’ respective responsibilities for the
costs of any Product recall, field correction, or withdrawal of such Product
shall be as set forth in the Commercial Supply Agreement.

5.6 PV Agreement.  Within *** of the Effective Date, the Parties shall use
commercially reasonable efforts to enter into a separate pharmacovigilance
agreement (the “PV Agreement”), containing the specific terms, conditions and
obligations of the Parties with respect to the collection, reporting and
monitoring of all adverse drug reactions, adverse events, medical inquires with
safety concerns, and other relevant drug safety matters with respect to Products
during the Term.  From the Effective Date until the date that the Parties have
entered into the PV Agreement, but in no event for any period longer than ***
following the Effective Date, VIVUS shall handle medical inquiries, complaints
and adverse experience reporting for the Product in the United States in
accordance with VIVUS’ customary practice for handing such activities and using
VIVUS’ existing resources (including call centers).

ARTICLE 6
MANUFACTURING

6.1 Commercial Supply Agreement.  Concurrent with the execution of this
Agreement, the Parties have executed (a) the manufacturing and supply agreement
(the “Commercial Supply Agreement”) attached hereto as Exhibit B, under which
VIVUS has agreed to supply, itself or through *** Third Party manufacturers,
bulk tablets of Product to Licensee, its Affiliates, and/or its sublicensees for
Commercialization in the Field in the Licensee Territory, and (b) the quality
agreement (the “Quality Agreement”), attached hereto as Exhibit F, which governs
the agreed-upon specifications and other technical aspects of supply of such
Product for Commercialization in the Field in the Licensee Territory.  For the
avoidance of doubt, none of VIVUS’ agreements with Third Party manufacturers and
suppliers for the Product shall be assigned to Licensee on the Effective Date.



26

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 




6.2 Transition of Supply Chain.  At a time selected by Licensee, but in any
event no later than *** following the Effective Date, Licensee may elect to have
VIVUS transfer control of the supply chain for the Product to Licensee or its
designee for the supply of Product for the Licensee Territory by assigning to
Licensee VIVUS’ agreement(s) with the contract manufacturer(s) in such supply
chain (the “Supply Chain Transfer”).  As promptly as practicable following
written notice from Licensee that it will exercise its right to a Supply Chain
Transfer, the Parties shall discuss and agree on a written plan for the Supply
Chain Transfer (the “Supply Chain Transfer Plan”).  Following agreement on such
Supply Chain Transfer Plan, the Parties shall each use Commercially Reasonable
Efforts to carry out their respective obligations thereunder in a timely
fashion; provided, however, the Supply Chain Transfer shall only occur if and
when Licensee makes the applicable election.  Notwithstanding the foregoing,
Licensee acknowledges that in order for VIVUS to carry out its obligations under
the Supply Chain Transfer Plan, VIVUS will need to obtain certain third party
consents that are outside of the control of VIVUS.  Following the Supply Chain
Transfer, Licensee shall pay the Third Party manufacturer of Product directly
for such supply.  Notwithstanding anything to the contrary herein or otherwise,
VIVUS hereby acknowledges and agrees that it shall not agree or consent to any
amendment, waiver of rights, or modification of any agreements that pertain to
the current supply chain for the Product, including without limitation the
Manufacturing and Supply Agreement, (a) that would reasonably be expected to
result in (i) any non-routine increase in the Price (as defined in the
Commercial Supply Agreement), (ii) any early termination of the Commercial
Supply Agreement, or (iii) any increase in the Licensee’s Minimum Purchase
Obligations (as defined in the Commercial Supply Agreement), (b) that has, or
would reasonably be expected to have, any other material negative effect or
material adverse impact on the rights granted to Licensee hereunder or under the
Commercial Supply Agreement or (c) that would impose additional material
obligations on Licensee hereunder or under the Commercial Supply Agreement, in
each case without the prior written consent of Licensee (which consent shall not
to be unreasonably withheld, conditioned or delayed).

ARTICLE 7
FINANCIALS

7.1 License Fee.  No later than *** on ***, Licensee shall pay to VIVUS a
one-time, non-refundable (subject to Section ‎4.4(b)), non-creditable license
fee of seventy million dollars ($70,000,000) by wire transfer of immediately
available funds into an account designated in writing by VIVUS.

7.2 Royalties under MTPC Agreement.  Licensee shall be responsible for paying
the amounts and payments set forth on Exhibit C owed by VIVUS to MTPC under the
MTPC Agreement on account of Net Sales of Licensee or its Affiliates or
sublicensees, including the royalties on net sales owed to MTPC during the MTPC
Royalty Period, trademark royalties owed to MTPC after the end of the MTPC
Royalty Period, and Licensee’s pro-rata share of the sales milestone, all of
which are set forth in Exhibit C (the “MTPC Payments”).  For the avoidance of
doubt, the Parties acknowledge that (i) such payments to VIVUS are intended to
match payments owed by VIVUS to MTPC under the MTPC Agreement, (ii) that to the
extent royalties owed to MTPC are terminated or reduced (temporarily or
permanently) for any reason, any royalties owed

27

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 




by Licensee to VIVUS hereunder shall be terminated or reduced (temporarily or
permanently, as applicable) in an equivalent manner (and for an equivalent
duration, as applicable) in all respects, (iii) except as expressly provided
herein, such royalties shall not be subject to any step-down, and (iv) that the
definition of “net sales” under the MTPC Agreement is different than the
definition of Net Sales hereunder, and that, as a result, Licensee’s payment
obligations under this Section ‎7.2 and Exhibit C that are based on net sales
shall be determined using the definition of MTPC Agreement Net Sales contained
in the MTPC Agreement.

7.3 Royalty Payments and Reports.  Within *** after the end of each calendar
***, Licensee shall provide VIVUS with a statement of (a) the amount of gross
sales of Products during the applicable calendar ***, (b) an itemized
calculation of Net Sales showing Net Sales Deductions during such calendar ***,
and (c) the calculation of the amount of any payment due pursuant to Section
‎7.2.  Together with each *** statement provided pursuant to this Section ‎7.3,
Licensee shall provide VIVUS with any payments due.  All amounts payable to
VIVUS under this Section ‎7.3 shall be paid by wire transfer of immediately
available funds into an account designated in writing by VIVUS.    Promptly, but
no later than ***, after VIVUS’ receipt of any such payments, VIVUS shall remit
such payments by wire transfer to MTPC in accordance with the terms of the MTPC
Agreement, and provide Licensee with confirmation of such wire transfer.

7.4 Taxes.  All payments made under this Agreement shall be made free and clear
of withholding for Taxes (“Withholding Taxes”) unless such withholding is
otherwise required under Applicable Law.  To the extent such withholding is
required under Applicable Law, Licensee shall pay such Taxes to the applicable
taxing authority and shall be permitted to deduct such Taxes from applicable
payments under this Agreement.  Licensee will timely provide VIVUS with
reasonable documentation evidencing the payment of any such Taxes to the
applicable taxing authority and shall comply with any tax reporting obligations
that are required under Applicable Law so as to enable VIVUS to obtain a credit
of any such Tax.  Notwithstanding the foregoing, to the extent that a deduction
or withholding of Taxes hereunder arises as a result of any action taken by
Licensee after the Effective Date that has at the time of such action the effect
of modifying the Tax treatment of, or increasing the Taxes applicable to,
payments hereunder, in each case relative to the Tax treatment existing as of
the Effective Date (a “Licensee Withholding Tax Action”), including without
limitation an assignment of this Agreement by Licensee or any failure on the
part of Licensee to comply with Applicable Law, then, and only to the extent
VIVUS is not eligible to obtain a credit of any such withholding taxes, (a) the
payment by Licensee shall be increased by the amount necessary (the “Additional
Tax”) to ensure that VIVUS receives an amount equal to the amount that it would
have received had no such Licensee Withholding Tax Action occurred, and (b)
obligations set forth above with respect to making payments to the applicable
taxing authority and reporting such payments to VIVUS shall apply with respect
to such Additional Tax; provided that, to the extent any Additional Tax is
attributable in whole or in part to any action taken by VIVUS after the
Effective Date, the payment increase in subsection (a) shall be proportionately
reduced to reflect the relative responsibilities of the Parties for causing the
deduction or withholding of Taxes.  Solely for purposes of this Section ‎7.4,
“Taxes” means any present or future taxes, levies, imposts, duties, charges,
assessments or fees of any nature (including interest, penalties and additions
thereto) that are imposed by the applicable government or other taxing
authority.



28

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 




7.5 Late Payments.  In the event any payment due hereunder is not made when due,
the payment shall accrue interest (beginning on the date such payment is due)
calculated at the rate of *** percent (***%) per month or the maximum rate
allowable by Applicable Law, whichever is less.  Such payment when made shall be
accompanied by all interest so accrued.

7.6 Records; Audits.  Licensee shall maintain complete and accurate books and
records in accordance with GAAP in sufficient detail to permit VIVUS to confirm
the accuracy of milestone payments, royalty payments, and any other compensation
payable under this Agreement, for a period of *** from the creation of
individual records or any longer period required by Applicable Law.  At VIVUS’
request, such records shall be available for review at Licensee’s headquarters
located at 11 Commerce Drive, 1st Floor, Cranford, New Jersey 07016, or a
mutually agreeable location determined by Parties not more than once each
calendar year covering the *** immediately preceding calendar *** (during normal
business hours on a mutually agreed date with reasonable advance notice) by an
independent Third Party auditor selected by VIVUS and approved by Licensee (such
approval not to be unreasonably withheld, conditioned, or delayed) and subject
to confidentiality and non-use obligations no less stringent than those set
forth in ‎ARTICLE 11 for the sole purpose of verifying for VIVUS the accuracy of
the financial reports furnished by Licensee pursuant to this Agreement or of any
payments made by Licensee to VIVUS pursuant to this Agreement.  Any such auditor
shall not disclose Licensee’s Confidential Information to VIVUS, except to the
extent such disclosure is necessary to verify the accuracy of the financial
reports furnished by Licensee or the amount of payments due by Licensee under
this Agreement.  Any undisputed amounts finally determined to be owed but unpaid
shall be paid within *** from the accountant’s report, plus interest (as set
forth in Section ‎7.5) from the original due date.  Any amounts finally
determined to have been overpaid may be credited by Licensee against future
payments to VIVUS hereunder.  Licensee may carry forward any unused credits to
future calendar quarters; provided, that in the event there are unused credit
amounts upon the termination of this Agreement or expiration of the MTPC Royalty
Period, VIVUS shall promptly pay to Licensee such amounts.  VIVUS shall bear the
full cost of such audit unless such audit reveals an underpayment or
under-reporting error of *** percent (***%) or more during the applicable audit
period, in which case Licensee shall bear the full cost of such audit.

7.7 Currency.  All amounts specified or payable in this Agreement shall be in
United States dollars.

ARTICLE 8
INTELLECTUAL PROPERTY

8.1 Ownership of Inventions.  Each Party shall own all inventions and
Information made solely by its respective employees, agents, and independent
contractors and its Affiliates in the course of conducting such Party’s
activities under this Agreement (collectively, “Sole Inventions”), along with
any Patents covering such Sole Inventions.  All inventions and Information that
are made jointly by employees, Affiliates, agents, or independent contractors of
both Parties in the course of performing activities under this Agreement
(collectively, “Joint Inventions”), along with any Joint Patents, shall be owned
jointly by the Parties.  Subject to the licenses granted pursuant to Section
‎2.1 or ‎2.3, each Party shall have the right to practice, license

29

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 




and exploit the Joint Inventions and Joint Patents worldwide, without consent of
the other Party (and where consent is required by Applicable Law, such consent
is hereby deemed granted) and without a duty of accounting to the other
Party.  For the avoidance of doubt and for purposes of this Agreement, to the
extent that any Joint Inventions relate to any Product, such Joint Inventions
shall be deemed to constitute VIVUS Know-How and Licensee Know-How, and to the
extent that any Joint Patents relate to any Product, such Joint Patents shall be
deemed to constitute VIVUS Patents and Licensee Patents.

8.2 Disclosure of Inventions.  Each Party shall promptly disclose to the other
all Sole Inventions or Joint Inventions relating to any Product or its
composition, formulation, manufacture, or use, including all invention
disclosures or other similar documents submitted to such Party by its, or its
Affiliates’, employees, agents or independent contractors describing such Sole
Inventions or Joint Inventions.  Such Party shall also respond promptly to
reasonable requests from the other Party for more Information relating to such
inventions.

8.3 Prosecution of Patents.

(a) VIVUS Patents.   Licensee acknowledges that, under the terms of the MTPC
Agreement, MTPC has the sole right to prosecute and maintain the VIVUS Patents.

(b) Joint Patents.   With respect to any potentially patentable Joint Invention,
the Parties shall meet and agree upon which Party, if any, shall prepare, file,
prosecute (including any interferences, reissue proceedings and reexaminations)
and maintain patent applications covering such Joint Invention (any such patent
application and any patents issuing therefrom a “Joint Patent”) in any
jurisdictions throughout the world, as well as the manner in which patent
expense for such Joint Patent will be shared by the Parties.  The Party that
prosecutes a patent application in the Joint Patents (the “Prosecuting Party”)
shall provide the other Party reasonable opportunity to review and comment on
such prosecution efforts regarding the applicable Joint Patents in the
particular jurisdictions, and such other Party shall provide the Prosecuting
Party reasonable assistance in such efforts.  The Prosecuting Party shall
provide the other Party with a copy of all material communications from any
patent authority in the applicable jurisdictions regarding the Joint Patent
being prosecuted by such Party, and shall provide drafts of any material filings
or responses to be made to such patent authorities a reasonable amount of time
in advance of submitting such filings or responses.  In particular, each Party
agrees to provide the other Party with all information necessary or desirable to
enable the other Party to comply with the duty of candor/duty of disclosure
requirements of any patent authority.  Either Party may determine that it is no
longer interested in supporting the continued prosecution or maintenance of a
particular Joint Patent in a country or jurisdiction, in which case the
disclaiming Party shall provide the other Party with written notice of such
determination at least *** before any deadline for taking action to avoid
abandonment and shall provide the other Party with the opportunity to have the
disclaiming Party’s interest in such Joint Patent in such country or
jurisdiction assigned to the other Party, at no cost to the other Party.

(c) Cooperation in Prosecution.   Each Party shall provide the other Party
all reasonable assistance and cooperation in the Patent prosecution efforts
provided above in this

30

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 




Section ‎8.3, including providing any necessary powers of attorney and executing
any other required documents or instruments for such prosecution.

8.4 Enforcement of Patents.

(a) Notification.   If a Party becomes aware of any infringement, threatened
infringement, or alleged infringement of the VIVUS Patents or Joint Patents on
account of a Third Party’s manufacture, use or sale of a product that includes
the Compound as the sole active ingredient in the Field in the Licensee
Territory (in each case, a “Product Infringement”), then such Party shall
promptly notify the other Party in writing of such Product Infringement,
including any evidence in such Party’s possession demonstrating such Product
Infringement.  Any “patent certification” filed in the United States under 21
U.S.C. §355(b)(2) or 21 U.S.C. §355(j)(2) (or similar provisions in other
jurisdictions) that asserts that infringement of a VIVUS Patent or Joint Patent
will not arise from the manufacture, use or sale of a product that includes the
Compound as the sole active ingredient in the Field in the Licensee Territory by
a Third Party or that asserts that any claims of a VIVUS Patent or Joint Patent
covering product that includes the Compound as the sole active ingredient in the
Field in the Licensee Territory is invalid or unenforceable shall be deemed to
be a Product Infringement hereunder, and each Party shall provide written notice
to other Party of any such filed certification within *** of becoming aware
thereof.  Notwithstanding the foregoing, VIVUS shall bear all fees, costs and
expenses associated in any manner with the Hetero Litigation and VIVUS shall not
consent to any settlement with respect to the Hetero Litigation without the
prior written consent of Licensee (which consent shall not be unreasonably
withheld, conditioned or delayed), provided that (i) Licensee’s consent shall
not be required for any settlement with respect to the Hetero Litigation that
(A) does not include any admission of the invalidity of, or waiver or forfeiture
of any claims of, the VIVUS Patents and (B) includes any entry date for a
Generic Product that is on or after the date that is *** prior to the expiration
date of ***, and (ii) if (A)  VIVUS, in good faith, recommends a settlement
proposal to Licensee, in writing, that (x) does not include any admission of the
invalidity of, or waiver or forfeiture of any claims of, the VIVUS Patents and
 (y)  includes any entry date for a Generic Product that is earlier than the
date that is *** prior to the expiration date of ***, but no earlier than the
date that is *** prior to the expiration date of ***,  and (B)  Licensee does
not deliver to VIVUS a written consent to such settlement proposal within *** of
Licensee’s receipt of VIVUS’ recommendation, then Licensee will immediately
assume full responsibility for the Hetero Litigation (including any and all
costs and expenses related to, arising from, or otherwise associated therewith)
from the date of such written recommendation from VIVUS, and VIVUS will
reasonably cooperate with Licensee, at Licensee’s sole cost and expense, to
facilitate any transition of the Hetero Litigation from VIVUS to Licensee.

(b) Enforcement.   During the Term and subject to the remainder of this Section
‎8.4(b),  Licensee shall have the first right to initiate, prosecute and control
legal proceedings against any person or entity engaged in a Product Infringement
of the VIVUS Patents in the Licensee Territory, all at Licensee’s sole expense.
 If Licensee decides not to bring such legal action, or if Licensee fails to
initiate such legal action by the Action Date, VIVUS (and/or MTPC) shall have
the right, but not the obligation, to commence a suit or take action to enforce

31

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 




the applicable VIVUS Patents with respect to such Product Infringement in the
Licensee Territory, at its own expense.

(c) Cooperation.   Each Party shall provide to the Party enforcing any rights
under Section ‎8.4(b) reasonable assistance in such enforcement, including
joining such action as a party plaintiff if required by Applicable Law to pursue
such action.  Additionally, to the extent requested by Licensee, VIVUS agrees to
exercise its right under the MTPC Agreement to require MTPC to cooperate in any
enforcement by or on behalf of Licensee pursuant to Section ‎8.4(b), including
being joined as a party to such action if necessary.  The enforcing Party shall
keep the other Party reasonably and regularly informed of the status and
progress of such enforcement efforts, and shall reasonably consider the other
Party’s comments on any such efforts.  The non-enforcing Party shall have the
right to be represented in any action brought under Section ‎8.4(b) by counsel
of its choice and at its own expense.  For clarity, as between the Parties,
VIVUS (or MTPC or a VIVUS designee) shall have the exclusive right to bring and
control any legal action in connection with any actual, alleged, or threatened
infringement of a VIVUS Patent that is not a Product Infringement at its own
expense as it reasonably determines appropriate.

(d) Settlement.   Without the prior written consent of the other Party,
such consent not to be unreasonably withheld, conditioned or delayed, neither
Party shall settle any claim, suit or action brought under Section ‎8.4
involving VIVUS Patents in any manner that (i) admits the invalidity of, or
otherwise impairs the other Party’s rights in, the VIVUS Patents or (ii) limits,
or would reasonably be expected to limit, the ability of the other Party or its
licensees to sell or manufacture Products in its territory (i.e., the Licensee
Territory in the case of Licensee or the VIVUS Territory in the case of VIVUS).
 Notwithstanding the foregoing, in the event that (A) Licensee decides not to
bring a legal action against Product Infringement in the Licensee Territory, or
if Licensee fails to initiate such legal action by the Action Date, and (B)
thereafter MTPC (or a licensee or designee of MTPC other than VIVUS) brings an
action under the VIVUS Patents in the Licensee Territory or the VIVUS Territory,
settlement of such action shall be at MTPC’s sole discretion and shall not
require the consent of Licensee.

(e) Recoveries.   Any recoveries resulting from an action brought by a
Party under Section ‎8.4(b) relating to a claim of Product Infringement of a
VIVUS Patent shall be first applied against payment of each Party’s costs and
expenses in connection therewith.  Any such recoveries in excess of such costs
and expenses (the “Remainder”) will be retained by the enforcing Party; provided
that if Licensee is the enforcing Party, the Remainder shall be included in Net
Sales for purposes of calculating royalties owed to VIVUS hereunder.

(f) Joint Patents.   If a Third Party infringes any Joint Patent, the Parties
shall discuss such infringement and the Parties shall each have the right, but
neither Party shall be obligated, to bring an appropriate suit or other action
under such Joint Patent against any Person engaged in such infringement.  If
both Parties agree to so enforce such Joint Patents, they shall be jointly
responsible for, and share equally, all the costs and expenses of any suit
brought by them and shall equally share all recoveries with respect thereto.  If
one Party elects not to enforce such Joint Patents against such infringement,
then the other Party shall have the right, but not the

32

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 




obligation, to take action to enforce such Joint Patents against such
infringement at its own cost and expense and such other Party may retain all
recoveries with respect thereto.

8.5 Patent Marking.  Licensee shall, and shall require its Affiliates
and sublicensees, to mark Products sold by it hereunder with appropriate patent
numbers or indicia to the extent permitted by Applicable Law.

8.6 Trademarks.  Subject to the terms and conditions of this Agreement,
including Section ‎12.5(c), VIVUS hereby sells, assigns, conveys, transfers and
delivers to Licensee, and Licensee hereby receives and accepts from VIVUS, with
effect as of the Effective Date, all of its right, title and interest in and to
the Assigned Trademarks, any and all goodwill associated therewith, and all
rights in and to any of the foregoing.  Licensee shall be responsible for the
selection, adoption, registration, maintenance and defense of the (a) Assigned
Trademarks and (b) any other trademarks Licensee uses in connection with the
sale or marketing of Products in the Licensee Territory (such other trademarks,
collectively, the “Licensee Trademarks”), as well as all expenses associated
therewith.  Notwithstanding the foregoing, if Licensee determines that it is no
longer interested in maintaining (or defending against any cancellation
proceedings) a particular Assigned Trademark, Licensee shall provide VIVUS with
written notice of such determination at least sixty (60) days before any
deadline for taking action to avoid any cancellation of, abandonment of, or
other loss of rights relating to such Assigned Trademark, and at VIVUS’ request,
shall promptly transfer and assign such Assigned Trademark, any goodwill
associated therewith, and all rights in and to any of the foregoing, to VIVUS,
at no cost to VIVUS.  Licensee shall own all Licensee Trademarks.

8.7 Regulatory Data Protection.  As between the Parties, Licensee shall be
solely responsible for deciding which of the VIVUS Patents to submit to FDA for
listing in the Orange Book for any Product and for maintaining with FDA correct
and complete listings of applicable patents for such Product; provided that
Licensee shall not unreasonably fail to include any VIVUS Patents requested by
VIVUS to be submitted to FDA for listing in the Orange Book.

8.8 Infringement of Third Party IP.  Each Party shall promptly notify the other
Party in writing of any allegation, claim or suit that the manufacture, use or
sale of any Product infringes or misappropriates a Third Party’s Patent or other
Intellectual Property.  Subject to ‎ARTICLE 10, each Party shall have the sole
right to control any defense of any such claim involving alleged infringement of
Third Party rights by such Party’s activities, at its own expense and by counsel
of its own choice.

ARTICLE 9
REPRESENTATIONS, WARRANTIES AND COVENANTS

9.1 Mutual Representations and Warranties.  Each Party hereby represents,
warrants, and covenants (as applicable) to the other Party as follows, as of the
Effective Date:

(a) Corporate Existence and Power.   It is a corporation, duly organized,
validly existing, and in good standing under the laws of the jurisdiction in
which it is incorporated

33

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 




or formed, and has all requisite power and authority and the legal right to own
and operate its property and assets and to carry on its business as it is now
being conducted and as contemplated in this Agreement, including the right to
grant the licenses granted by it hereunder.

(b) Authority and Binding Agreement.   It has the requisite power and authority
and the legal right to enter into this Agreement and perform its obligations
hereunder; it has taken all necessary action on its part required to authorize
the execution and delivery of this Agreement and the performance of its
obligations hereunder; and this Agreement has been duly executed and delivered
on its behalf, and constitutes a legal, valid, and binding obligation of such
Party that is enforceable against it in accordance with its terms, subject as to
enforcement of remedies to applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting generally the enforcement of creditors’
rights and subject to a court’s discretionary authority with respect to the
granting of a decree ordering specific performance or other equitable remedies.

(c) Consents.   All necessary consents, approvals and authorizations of all
governmental authorities and other Third Parties required to be obtained by it
in connection with the execution, delivery and performance of this Agreement
have been obtained by it.

(d) No Conflict.   The execution and delivery of this Agreement, the performance
of such Party’s obligations hereunder and the licenses and sublicenses to be
granted pursuant to this Agreement (i) do not and will not conflict with or
violate any requirement of Applicable Law existing as of the Effective Date,
(ii) do not and will not conflict with or violate the certificate of
incorporation, certificate of formation, by-laws, limited partnership agreement
or other organizational documents of such Party, and (iii) do not and will not
conflict with, violate, breach, constitute a default or give rise to any right
of termination under any contractual obligations of such Party or any of its
Affiliates existing as of the Effective Date.

9.2 VIVUS Representations, Warranties and Covenants.  VIVUS hereby represents,
warrants, and covenants to Licensee as of the Effective Date that, except as
disclosed in Schedule 9.2:

(a) VIVUS is the exclusive licensee of the VIVUS Patents in the Field in the
Licensee Territory;

(b) except for the Auxilium Agreement, VIVUS has granted no rights to a Third
Party under the VIVUS Technology with respect to the Commercialization of
Product in the Field in the Licensee Territory, and as of the Effective Date, no
Third Party has any right or license to clinically develop Product in the Field
in the Territory at any time during the Term;

(c) to the Knowledge of VIVUS as of the Effective Date, the manufacture,
Development, and Commercialization of the Product in the Field in the Licensee
Territory does not infringe any issued Third Party patents or any claims of any
pending patent applications in the Licensee Territory that are reasonably likely
to issue as filed.  To the Knowledge of VIVUS, no Third Party is infringing any
VIVUS Patents.  VIVUS has not received any written notice from

34

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 




any Third Party asserting that the VIVUS Patents are invalid, unenforceable, or
not infringed.  VIVUS has not, and, to the Knowledge of VIVUS, MTPC has not,
alleged that any Third Party infringes or has infringed the VIVUS Patents or
misappropriated or used without authorization the VIVUS Know-How;

(d) there are no material liens, encumbrances, charges, security interests,
mortgages or other similar restrictions currently existing on or to the VIVUS
Technology and VIVUS has not granted any outstanding liens, encumbrances,
charges, security interests, mortgages or other similar restrictions on the
VIVUS Technology in the Territory;

(e) to the Knowledge of VIVUS, all of the clinical trials of the Product
conducted prior to, or being conducted as of, the Effective Date were conducted,
or are being conducted, in accordance with Applicable Laws, and in the case of
clinical trials, the then valid cGCP.  “cGCP” shall mean the current standards
for Clinical Trials for drugs, as set forth in the FDC Act and applicable FDA
regulations (including without limitation 21 C.F.R. Parts 50, 54 and 56) and
guidances promulgated thereunder, as amended from time to time;

(f) VIVUS has disclosed, shown or made available (e.g., through the electronic
data room) to Licensee all material information and data (including without
limitation all communications with or from the FDA or any other Regulatory
Authority) relating to the results of all preclinical studies and clinical
trials of the Product;

(g) VIVUS has provided to, or made available for review by, Licensee all reports
and data collections containing information about adverse safety issues
(including adverse drug experiences) related to the Product of which VIVUS has
Knowledge;

(h) VIVUS has not received any written notice from any Third Party asserting or
alleging that the research, Development, making or using of the Product by VIVUS
prior to the Effective Date has infringed or otherwise violated, or that the
Commercialization of the Product in the Field in the Licensee Territory will
infringe or otherwise violate, the intellectual property rights of such Third
Party.

(i) VIVUS has obtained the Product Marketing Authorization.   True and complete
copies of such Product Marketing Authorization and all correspondence with the
FDA and any other Regulatory Authority relating to the Product Marketing
Authorization have been provided to Licensee.   As  of the Effective Date, the
Product Marketing Authorization remains valid, and VIVUS has not received any
notices from the FDA or any other Regulatory Authority regarding any possible
modifications or withdrawals;

(j) the MTPC Agreement is valid, binding and in full force and effect and is
enforceable by VIVUS in accordance with its terms.  Except as would not
reasonably be expected to result in the termination, or material limitation,
restriction or adverse change, in the rights granted to Licensee by the terms of
this Agreement, (i) VIVUS has performed all obligations required to be performed
by it to date under the MTPC Agreement and is not in breach of or in default
under the MTPC Agreement, and no event has occurred which with the passage of
time or

35

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 




giving of notice or both would constitute such a breach or default, (ii) there
is no existing breach or default by MTPC and (iii) no event has occurred which
with the passage of time or giving notice of or both would constitute such a
breach or default by MTPC.  VIVUS has not received any written notice of breach
under the MTPC Agreement, whether or not cured or disputed.  MTPC has not
exercised its rights under Section 2.4 of the MTPC Agreement.  To the Knowledge
of VIVUS, VIVUS’ rights under the VIVUS Technology with respect to the
Development, manufacture or Commercialization of the Product in the Field for
the Licensee Territory are exclusive as to MTPC.  VIVUS has provided to Licensee
a complete and accurate copy of the MTPC Agreement as of the Effective Date;

(k) with respect to the Product covered by the Product Marketing Authorization,
VIVUS has paid in full the milestones due to date under the MTPC Agreement;

(l) VIVUS will not at any time during the Term take any action that it knows or
should know, will result in a breach of the MTPC Agreement and will throughout
the Term comply with the terms and provisions of the MTPC Agreement in all
material respects.  VIVUS will not at any time during the Term terminate the
MTPC Agreement without the prior written consent of Licensee.   VIVUS will not
agree to any amendment, waiver of rights, or modification of the MTPC Agreement
that (i) would reasonably be expected to result in (A) any non‑routine increase
in the Price (as defined in the Commercial Supply Agreement), (B) any early
termination of the Commercial Supply Agreement, or (C) any increase in the
Licensee’s Minimum Purchase Obligations (as defined in the Commercial Supply
Agreement), (ii) has, or would reasonably be expected to have, any other
material negative effect or other material adverse impact on (A)  any financial
or reporting obligation of Licensee or (B)  on the rights granted to Licensee
under this Agreement or the material obligations imposed on Licensee under this
Agreement, without the prior written consent of Licensee;

(m) VIVUS has not knowingly failed to furnish Licensee with any information
requested by Licensee, or intentionally concealed from Licensee any information
in VIVUS’ possession which would be reasonably likely to be material to
Licensee’s decision to enter into this Agreement and undertake the commitments
and obligations set forth herein;

(n) as of the Effective Date, VIVUS represents and warrants that (i) there is no
actual, pending, alleged or, to the Knowledge of VIVUS, threatened product
liability action with respect to any Product anywhere in the United States or
the European Union; (ii) to the Knowledge of VIVUS, there is no actual, pending,
alleged or threatened product liability action with respect to any Product
anywhere else the world; and (iii) to the Knowledge of VIVUS, there are no facts
or circumstances that would cause VIVUS to believe that there is a basis for
such a product liability claim;

(o) to the Knowledge of VIVUS, VIVUS, its Affiliates, its sublicensees, and
their respective authorized distributors and agents, in each case in respect of
the Product, have shipped and sold at all times during the nine (9)  month
period prior to the Effective Date, the Product in the ordinary course of
business and consistent with past Product shipment and sales practices and, in
particular, have not, directly or indirectly: (a) engaged in “channel stuffing”
or

36

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 




“load” selling of Product, (b) encouraged or required  customers to “buy in”
Product, (c) encouraged customers to make payments earlier than would otherwise
reasonably be expected (based on historical patterns) to be made,  or otherwise
(d) engaged in the process of positioning inventory of the Product with
distributors, wholesalers, retailers or customers materially in excess of
requirements or initiated or engaged in any program, activity or other action
(including any rebate, discount, chargeback or refund policy or practice) that
could reasonably be expected to result, directly or indirectly, in sales or
profits materially in excess of purchasing patterns that have been normal for
the Product;

(p) to the Knowledge of VIVUS, Auxilium has not taken any action or failed to
take any action which would constitute a material breach or default under
Section 4.8, Section 5.3(a), and Section 5.3(b) of the Auxilium Agreement;

(q) as of the Effective Date, all product fees, establishment fees and other
fees  for amounts greater than $10,000 invoiced by any Governmental Authority in
the Licensee Territory with respect to the Product and the Product Marketing
Authorizations have been paid; and

(r) as of the Effective Date, VIVUS has not elected to assume responsibility
over any existing patient assistance programs pursuant to Section 4.2 of the
Transition Services Agreement.

9.3 Assigned Trademark Representations and Warranties.  VIVUS hereby represents
and warrants to Licensee as of the Effective Date that:

(a) to the Knowledge of VIVUS, there is no Third Party using or infringing any
of the Assigned Trademarks in the Licensee Territory in derogation of the rights
granted to Licensee in this Agreement;

(b) except as disclosed in Schedule 9.3, attached hereto, VIVUS has not received
notice of any opposition or cancellation action or litigation pending or any
communication which expressly threatens an opposition or cancellation action, or
other litigation, before any trademark office, court or any other governmental
entity in the Licensee Territory with respect to any of the Assigned Trademarks;

(c) the Assigned Trademarks are the only trademarks that, prior to the
consummation of the transactions contemplated herein, were owned, held,
Controlled, licensed or otherwise used (or intended to be used) by VIVUS or its
Affiliates with respect to the Product in the Field in the Licensee Territory
(other than VIVUS’ corporate name and/or logo);

(d) to the Knowledge of VIVUS, prior to the consummation of the transactions
contemplated herein, it had all rights necessary to use the Assigned Trademarks
with respect to the Product in the Licensee Territory and to assign and transfer
to Licensee the Assigned Trademarks as set forth above; and



37

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 




(e) to the Knowledge of VIVUS, it has not infringed, misappropriated, diluted or
otherwise violated any trademark of any Third Parties by registering or using
the Assigned Trademarks in the Licensee Territory.

9.4 Licensee Representations, Warranties and Covenants.    

(a) Licensee hereby represents and warrants to VIVUS as of the Effective Date
that, except as disclosed by VIVUS in Schedules 9.2 and 9.3, to the actual
knowledge of Greg Ford, Keith Lavan and Keith Rotenberg, there are no
misrepresentations or breaches of any of VIVUS’ representations or warranties
under this Agreement.

(b) Licensee hereby covenants not to sue the VIVUS Indemnitees (as defined in
Section ‎10.2 hereof), and shall defend, indemnify and hold harmless the VIVUS
Indemnitees  from and against any and all Losses incurred by the VIVUS
Indemnitees, for any such VIVUS Indemnitees’ compliance with any Financing
Entity’s notice of its exercise of rights and remedies under the Financing
Documents in connection with any Financing Default (including during the
pendency of any dispute between Licensee and the Financing Entity relating to or
arising under the Financing Documents, provided that the Financing Entity
provides written notice to VIVUS of such exercise of such rights and remedies).

9.5 Compliance with Law.  Each Party shall, and shall use Commercially
Reasonably Efforts to ensure that its Affiliates and sublicensees shall, comply
in all material respects with all Applicable Laws in exercising their rights and
fulfilling their obligations under this Agreement.  If the exercise by Licensee
of any of its rights under the Agreement requires the making of filings under
the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as amended, then each
Party agrees to diligently make any such filings and respond to any request for
information to expedite review of such transaction.

9.6 Representations Regarding Debarment and Compliance.

(a) Each Party represents, warrants and covenants that as of the Effective
Date and during the Term, neither it nor any of its Affiliates nor any of their
respective directors, officers, employees, or consultants, and, to its Knowledge
based upon reasonable inquiry, any Third Party (and its directors, officers,
employees and consultants), in each case who were responsible for the
development or whose responsibilities involve the Development or
Commercialization of the Product as authorized by this Agreement:

(i) are debarred under Section 306(a) or 306(b) of the FD&C Act;

(ii) have been charged with, or convicted of, any felony or misdemeanor under
Applicable Laws related to any of the following: (A) the development or approval
of any drug product or the regulation of any drug product under the FD&C Act;
(B) a conspiracy to commit, aid or abet the development or approval of any drug
product or regulation of any drug product; (C) health care program-related
crimes (involving Medicare or any state health care program); (D) patient abuse,
controlled substances, bribery, payment of illegal gratuities, fraud,

38

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 




perjury, false statement, racketeering, blackmail, extortion, falsification or
destruction of records; (E) interference with, obstruction of an investigation
into, or prosecution of, any criminal offense; or (F) a conspiracy to commit,
aid or abet any of these listed felonies or misdemeanors; and

(iii) is excluded, suspended or debarred from participation, or otherwise
ineligible to participate, in any United States federal or state health care
programs (including convicted of a criminal offense that falls within the scope
of 42 U.S.C. §1320a-7 but not yet excluded, debarred, suspended, or otherwise
declared ineligible), or excluded, suspended or debarred from participation, or
otherwise ineligible to participate, in any United States federal procurement or
nonprocurement programs.

(b) Each Party will notify the other Party promptly, but in no event later
than ***, after knowledge of any exclusion, debarment, suspension or other
ineligibility set forth in Section ‎9.6(a)(iii) occurring during the Term, or if
such Party concludes based on its good faith business judgment that a pending
action or investigation is likely to lead to the exclusion, debarment,
suspension or other ineligibility of such Party.

9.7 New Generation Compounds.  Pursuant to Section 2.6 of the MTPC Agreement,
VIVUS has been granted a right of first refusal and certain related rights by
MTPC in connection with New Generation Compounds, as defined in the MTPC
Agreement.  VIVUS hereby agrees that, at Licensee’s written request, VIVUS shall
exercise such rights with respect to the Licensee Territory, and shall negotiate
with MTPC in good faith to obtain the right to sublicense such rights to
Licensee, and Licensee shall be responsible for any and all monetary obligations
associated therewith, including (i) any and all payment obligations to MTPC or
any third party under any arrangement for such rights and (ii) out-of-pocket
costs incurred by VIVUS in connection with the exercise of such rights and
related negotiations, provided,  however, that (x) in the case of the foregoing
clause (i), VIVUS shall have provided Licensee  ample opportunity to review any
such proposed arrangements, and consulted and reasonably cooperated with
Licensee in connection with the negotiation of any such arrangements, and (y) in
the case of the foregoing clause (ii), all such out-of-pocket costs shall have
been expressly approved by Licensee prior to the incurrence thereof by
VIVUS.  All additional sublicensable rights obtained by VIVUS through exercise
of such rights shall be sublicensed to Licensee and governed by the terms of
this Agreement, subject to the terms of any relevant arrangement between VIVUS
and MTPC.

9.8 No Other Representations or Warranties.  EXCEPT AS EXPRESSLY STATED IN THIS
‎ARTICLE 9, NO REPRESENTATIONS OR WARRANTIES WHATSOEVER, WHETHER EXPRESS OR
IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, NON-INFRINGEMENT, OR NON-MISAPPROPRIATION OF THIRD PARTY INTELLECTUAL
PROPERTY, IS MADE OR GIVEN BY OR ON BEHALF OF A PARTY.  ALL REPRESENTATIONS AND
WARRANTIES, WHETHER ARISING BY OPERATION OF LAW OR OTHERWISE, ARE HEREBY
EXPRESSLY EXCLUDED.



39

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 




ARTICLE 10
Indemnification

10.1 Indemnification by VIVUS.  VIVUS shall defend, indemnify, and hold harmless
Licensee, its Affiliates, and their respective officers, directors, employees,
consultants and authorized agents and their respective successors and assigns or
heirs, as the case may be (the “Licensee Indemnitees”) from and against any and
all Losses incurred by such Licensee Indemnitee based on or arising out of:

(a) any misrepresentation or breach of any of VIVUS’ representations,
warranties, covenants or obligations under this Agreement;

(b) the negligence or willful misconduct of, or violation of Applicable Law by,
VIVUS, its Affiliates, licensees, distributors or their respective officers,
directors, employees, consultants or authorized agents under this Agreement; or

(c) the Commercialization of any Product by VIVUS, its Affiliates, and its
current and former sublicensees.

The foregoing indemnity obligations shall not apply to the extent that the
Losses of such Licensee Indemnitee were caused by: (i) a breach of any of
Licensee’s representations, warranties, covenants, or obligations under this
Agreement; or (ii) the negligence or willful misconduct of, or violation of
Applicable Law by, such Licensee Indemnitee.

10.2 Indemnification by Licensee.  Licensee shall defend, indemnify and hold
harmless VIVUS, its Affiliates, and their respective officers, directors,
employees, consultants and authorized agents and their respective successors and
assigns or heirs, as the case may be (the “VIVUS Indemnitees”) from and against
any and all Losses incurred by such VIVUS Indemnitee based on or arising out of:

(a) any misrepresentation or breach of any of Licensee’s representations,
warranties, covenants or obligations under this Agreement;

(b) the negligence or willful misconduct of, or violation of Applicable Law by,
Licensee, its Affiliates, licensees, distributors or their respective officers,
directors, employees, consultants or authorized agents under this Agreement; or

(c) the Commercialization of any Product by Licensee, its Affiliates, and
sublicensees.

The foregoing indemnity obligation shall not apply to the extent that the Losses
of such VIVUS Indemnitee were caused by: (i) a breach of any of VIVUS ‘s
representations, warranties, covenants, or obligations under the Agreement; or
(ii) the negligence or willful misconduct of, or violation of Applicable Law by,
such VIVUS Indemnitee.



40

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 




10.3 Indemnification Procedures.  The Party claiming indemnity under this
‎ARTICLE 10 (the “Indemnified Party”) shall give written notice to the Party
from whom indemnity is being sought (the “Indemnifying Party”) promptly and in
no event later than thirty (30) days after learning of a written Claim
(“Indemnified Claim”).  Failure by an Indemnified Party to give notice of an
Indemnified Claim within *** of receiving a writing reflecting such Claim shall
not relieve the Indemnifying Party of its indemnification obligations hereunder
except and solely to the extent that such Indemnifying Party is actually
prejudiced as a result of such failure to give such notice.  The Indemnifying
Party shall have the right to assume and control the defense of the Indemnified
Claim with counsel of its choice so long as the Indemnifying Party is conducting
a good faith and diligent defense.  The Indemnified Party shall provide the
Indemnifying Party with reasonable assistance in connection with the defense of
the Indemnified Claim.  The Indemnified Party may monitor such defense with
counsel of its own choosing at its sole expense; provided, that if under
applicable standards of professional conduct a conflict of interest exists
between the Indemnifying Party and the Indemnified Party in respect of such
claim, such Indemnified Party shall have the right to employ separate counsel to
represent such Indemnified Party with respect to the matters as to which a
conflict of interest exists and in that event the reasonable fees and expenses
of such separate counsel shall be paid by the Indemnifying Party.  The
Indemnifying Party may not settle the Indemnified Claim without the prior
written consent of the Indemnified Party, such consent shall not be unreasonably
withheld, delayed or conditioned.  If the Indemnifying Party does not assume and
conduct the defense of the Indemnified Claim as provided above: (a) the
Indemnified Party may assume and conduct the defense of the Indemnified claim at
the Indemnifying Party’s expense; (b) the Indemnified Party may consent to the
entry of any judgment or enter into any settlement with respect to the
Indemnified Claim in any manner the Indemnified Party may deem reasonably
appropriate (and the Indemnified Party need not consult with, or obtain any
consent from, the Indemnifying Party in connection therewith); and (c) the
Indemnifying Party will remain responsible to indemnify the Indemnified Party
for Losses as provided in this ‎ARTICLE 10.

10.4 Limitation of Liability.  NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR
ANY EXEMPLARY, SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT
DAMAGES, COSTS OR EXPENSES (INCLUDING LOST PROFITS, LOST REVENUES AND/OR LOST
SAVINGS) ARISING FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF
ANY NOTICE OF THE POSSIBILITY OF SUCH DAMAGES.  NOTWITHSTANDING THE FOREGOING,
NOTHING IN THIS SECTION ‎10.4 IS INTENDED TO OR SHALL LIMIT OR RESTRICT (A) THE
INDEMNIFICATION RIGHTS OR OBLIGATIONS OF ANY PARTY IN CONNECTION WITH THIRD
PARTY CLAIMS UNDER SECTION ‎10.1 OR ‎10.2, (B) DAMAGES AVAILABLE FOR A PARTY’S
BREACH OF ‎ARTICLE 11, OR (C) DAMAGES TO THE EXTENT ARISING FROM OR RELATING TO
WILLFUL MISCONDUCT OR FRAUDULENT ACTS OR OMISSIONS OF A PARTY.

10.5 Insurance.  Licensee shall procure and maintain insurance during the Term
of this Agreement and for a period of *** following the termination or
expiration of this Agreement, adequate to cover its obligations hereunder and
which are consistent with normal business practices of prudent companies
similarly situated.  Such insurance shall be written by insurance companies with
a rating of at least an “A-” in the latest addition of A.M. Best or its
equivalent. 

41

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 




Without limiting the generality of the foregoing, Licensee’s insurance shall
include, at minimum, the following coverages:

(a) commercial general liability coverage with minimum per claim limits of at
least $*** per occurrence and $*** annual aggregate, the policy(ies) for which
shall (A) name VIVUS as an additional insured, and (B) be primary and
non-contributory;

(b) automobile liability coverage covering all owned, hired and non-owned
automobile equipment with minimum per claim limits of $*** per occurrence and
annual aggregate, the policy(ies) for which shall name VIVUS as an additional
insured;

(c) excess liability/umbrella coverage with minimum per claim limits of at least
$*** per occurrence and annual aggregate;

(d) products liability coverage with minimum per claim limits of at least $***
per occurrence and annual aggregate with a *** extended reporting period
endorsement, the policy(ies) for which shall name VIVUS as an additional
insured; and

(e) property coverage having limits adequate for Product inventory in Licensee’s
care, custody, and/or control and for Product in transit to and from Licensee.

It is understood that the insurance requirements above shall not be construed to
create a limit of Licensee’s liability with respect to its indemnification
obligations under this ‎ARTICLE 10.   Licensee shall provide VIVUS with written
evidence of such insurance upon written request.  Licensee shall provide VIVUS
with written notice at least *** prior to the cancellation, non-renewal or
material change in such insurance or self-insurance that materially adversely
affects the rights of VIVUS hereunder.

ARTICLE 11
Confidentiality

11.1 Confidentiality.  Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing by the Parties, the receiving Party
agrees that, for the Term and for *** thereafter, it shall keep confidential and
shall not publish or otherwise disclose and shall not use for any purpose other
than as provided for in this Agreement any Confidential Information of the
disclosing Party except for that portion of such information or materials that
the receiving Party can demonstrate by competent proof:

(a) was already known to the receiving Party or its Affiliate, other than under,
an obligation of confidentiality, at the time of disclosure by the disclosing
Party;

(b) was generally available to the public or otherwise part of the public domain
at the time of its disclosure to the receiving Party;



42

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 




(c) became generally available to the public or otherwise part of the public
domain after its disclosure and other than through any act or omission of the
receiving Party in breach of this Agreement;

(d) is subsequently disclosed to the receiving Party or its Affiliate by a Third
Party without obligations of confidentiality with respect thereto; or

(e) is subsequently independently discovered or developed by the receiving Party
or its Affiliate without the aid, application, or use of Confidential
Information.

Notwithstanding the foregoing, the receiving Party may disclose without
violation of this Agreement such portion of the Confidential Information as is
required or permitted to be disclosed if, on the advice of counsel, it is
required under Applicable Law or pursuant to legal process to disclose such
Confidential Information of the disclosing Party; provided that unless otherwise
prohibited by Applicable Law, the receiving Party first advises the disclosing
Party of such intended disclosure and provides the disclosing Party with the
opportunity to seek appropriate judicial or administrative relief to avoid, or
obtain confidential treatment of, such disclosure at the disclosing Party’s sole
cost and expense.

11.2 Authorized Disclosure.  The receiving Party may disclose Confidential
Information belonging to the disclosing Party to the extent the receiving Party
determines such disclosure is reasonably necessary in the following situations:

(a) prosecuting or defending litigation relating to this Agreement;

(b) in the case of VIVUS as the receiving Party, subject to prior written notice
to Licensee, disclosure to MTPC as required pursuant to the MTPC Agreement;

(c) in the case of VIVUS as the receiving Party, disclosure to its licensees,
sublicensees, and collaborators with respect to the Product outside the
Territory or outside the Field, but solely to the extent that such Confidential
Information (i) raises any material concerns regarding the safety or efficacy of
any Product; (ii) indicates or suggests a potential material liability of either
VIVUS or the applicable licensee, sublicensee, or collaborator to Third Parties
in connection with any Product; (iii) is reasonably likely to lead to a recall
or market withdrawal of any Product; or (iv) relates to any Product and is
reasonably likely to have a material impact on a Regulatory Approval, Pricing
Approval, or the Commercialization of any Product in such licensee’s,
sublicensee’s, or collaborator’s territory; provided that each such Person must
be bound by obligations of confidentiality and non-use no less stringent than
those set forth in Section ‎11.1 prior to any such disclosure (it being
understood that receiving Party shall be liable for any breach of such
confidentiality and non-use obligations by any such Person);

(d) disclosure to the receiving Party’s Affiliates’ and their respective
directors, officers, employees, consultants, attorneys, professional advisors,
bankers, lenders, insurers, sublicensees, suppliers and distributers only on a
need-to-know basis and solely as necessary in connection with this Agreement;
provided that each such Person must be bound by obligations of

43

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 




confidentiality and non-use on substantially similar terms as those set forth in
Section ‎11.1 prior to any such disclosure (it being understood that receiving
Party shall be liable for any breach of such confidentiality and non-use
obligations by any such Person);

(e) disclosure to any bona fide potential or actual investor, acquirer, merger
partner, or other potential or actual financial partner (and/or their respective
consultants, attorneys, professional advisors) on a need-to-know basis and
solely for the purpose of evaluating a potential investment, acquisition,
merger, or similar transaction; provided that each such Person must be bound by
obligations of confidentiality and non-use on substantially similar terms as
those set forth in Section ‎11.1 prior to any such disclosure (it being
understood that the receiving Party shall be liable for any breach of such
confidentiality and non-use obligations by any such Person); and

(f) disclosure to any Financing Entity (and/or their respective consultants,
attorneys, professional advisors) on a need-to-know basis and solely for the
purpose of evaluating a potential Debt Financing or similar transaction or the
enforcement thereof; provided that each such Person must be bound by written
obligations of confidentiality and non-use on terms that are no less protective
than those set forth in Section ‎11.1 prior to any such disclosure (it being
understood that the receiving Party shall be solely liable for any breach of
such confidentiality and non-use obligations by any such Person).

11.3 Publicity; Terms of Agreement.

(a) The Parties agree that the material terms of this Agreement are the
Confidential Information of both Parties, subject to the authorized disclosure
provisions set forth in Section ‎11.2 and this Section ‎11.3.

(b) The Parties have agreed to make a joint public announcement of the execution
of this Agreement substantially in the form of the press release attached as
Exhibit D on or after the Effective Date.  After release of such press release
announcing this Agreement, if either Party desires to make a public announcement
concerning the material terms of this Agreement, such Party shall give
reasonable prior advance notice of the proposed text of such announcement to the
other Party for its prior review and approval, such approval not to be
unreasonably withheld, conditioned or delayed.  A Party commenting on such a
proposed press release shall provide its comments, if any, within *** after
receiving the press release for review.  Neither Party shall be required to seek
the permission of the other Party to disclose any information already disclosed
or otherwise in the public domain, provided such information remains accurate.

(c) Either Party or any of its Affiliates (the “Filing Party”) may publicly
disclose without violation of this Agreement, such terms of this Agreement as
are, on the advice of such Filing Party’s counsel, required by the rules and
regulations of the SEC or any other applicable entity having regulatory
authority over such Filing Party’s securities; provided that such Filing Party
shall advise the other Party of such intended disclosure and request
confidential treatment of certain commercial terms and technical terms hereof to
the extent such confidential treatment is reasonably available to such Filing
Party.  In the event of any such filing, such Filing Party will provide such
other Party, a reasonable time prior to filing, with a copy of the Agreement

44

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 




marked to show provisions for which such Filing Party intends to seek
confidential treatment and shall reasonably consider and incorporate such other
Party’s comments thereon to the extent consistent with the legal requirements
applicable to such Filing Party and that govern redaction of information from
material agreements that must be publicly filed.  Such other Party shall provide
the Filing Party any such comments as promptly as practicable.  The intention of
the Parties is to agree upon a single redacted version of the Agreement to be
filed with the SEC or any other applicable entity.

ARTICLE 12
Term and Termination

12.1 Term.  This Agreement shall become effective on the Effective Date and,
unless earlier terminated pursuant to this ‎ARTICLE 12, shall remain in effect
until the expiration of the last-to-expire payment obligation in ‎ARTICLE 7 (the
“Term”).  Upon the expiration of the Term, the licenses and covenant in Sections
‎2.1 and ‎2.9 shall become fully paid-up, royalty-free, perpetual and
irrevocable.

12.2 Termination For Cause, Convenience, or Generic Entry.

(a) Material Breach.   Either Party shall have the right to terminate this
Agreement, upon written notice to the other Party if such other Party, after
receiving written notice from the terminating Party identifying a material
breach by such other Party of its obligations under this Agreement, fails to
cure (or if not curable within such time period, adopt a plan for cure during
such time period) such material breach within *** from the date of such notice
(or, in the case of payment obligations, *** from the date of such notice);
provided, however, that in the event the non-terminating Party contests any such
asserted breach in good faith and diligently pursues the dispute resolution
procedures set forth in ARTICLE 13, such *** or *** cure period shall be tolled
or suspended until the final resolution of such dispute pursuant to the terms
of, and in accordance with, the terms and provisions of ARTICLE 13, subject to
any exercise by MTPC of its right of termination of the MTPC Agreement due to
any material breach of the provisions or conditions of the MTPC Agreement
arising from the facts or circumstances that resulted in the material breach by
such non-terminating Party hereunder.  Notwithstanding the foregoing, in the
event of any uncured material breach by Licensee of its obligations hereunder,
VIVUS shall only exercise its right to terminate this Agreement under this
Section ‎12.2‎(a) to the extent that MTPC exercises its right of termination of
the MTPC Agreement due to a material breach of the MTPC Agreement.  For the
avoidance of doubt (and without limiting VIVUS’ remedies for any other breaches
by Licensee), Licensee’s uncured failure to pay the amounts set forth in Section
‎7.1 by the deadlines set forth therein shall each be deemed to be a material
breach of this Agreement.

(b) Government Action.   VIVUS shall have the right to terminate this Agreement
immediately upon written notice to Licensee if Licensee is excluded from
participation in United States federal healthcare programs and fails to cure
such exclusion within one hundred twenty (120) days.



45

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 




(c) Licensee Termination for Convenience.   Licensee shall have the right to
terminate this Agreement for any reason upon one hundred eighty (180) days prior
written notice to VIVUS.

(d) Licensee Termination Upon Generic Entry.   Licensee shall have the right to
terminate this Agreement upon a Generic Entry after providing *** written
notice.  Within *** after receipt of an invoice from VIVUS, Licensee shall
reimburse VIVUS for any cancelation fees, penalties, or other payments owed by
VIVUS to a Third Party as a direct result of such termination, as well as any
other non-cancelable expenses reasonably incurred by VIVUS in connection with
its obligations under this Agreement or the Commercial Supply Agreement prior to
the effective date of termination.

12.3 Termination for Patent Challenge.  VIVUS may terminate this Agreement in
its entirety upon written notice to Licensee if Licensee or any Affiliate,
directly or indirectly, individually or in association with any other person or
entity, commences any action or proceeding that challenges the validity or
enforceability of any VIVUS Patent in the Licensee Territory, except if such
action or proceeding is commenced in response to a claim asserted by VIVUS
against Licensee or the Licensee Affiliate for infringement of such VIVUS
Patent.  In the event Licensee is aware that a sublicensee of its license rights
hereunder, directly or indirectly, individually or in association with any other
person or entity, commences any action or proceeding that challenges the
validity, enforceability or scope of any VIVUS Patent in the Licensee Territory,
Licensee shall promptly terminate the applicable sublicense.  If Licensee does
not terminate such sublicense within *** of Licensee being made aware of such
challenge by VIVUS, VIVUS may terminate this Agreement in its entirety upon
written notice to Licensee.

12.4 Termination Upon Bankruptcy.  Either Party shall have the right to
terminate this Agreement immediately by providing written notice, if: (a) the
other Party applies for or consents to the appointment of a receiver, trustee,
liquidator or custodian of itself or of all or a substantial part of its assets,
(b) the other Party makes a general assignment for the benefit of its creditors,
(c) the other Party is dissolved or liquidated in full or in substantial part,
(d) the other Party commences a voluntary case under Chapter 7 (a “Chapter 7
Case”) of title 11 of the United States Code (the “United States Bankruptcy
Code”) or consents to any such relief or to the appointment of or taking
possession of its property by any official in such an involuntary case or such
other proceeding commenced against it, (e) the other Party takes any corporate
action for the purpose of effecting any of the foregoing, (f) a case under
Chapter 11 of the United States Bankruptcy Code in respect of such Party is
converted to a Chapter 7 Case, or (g) the other Party becomes the subject of an
involuntary Chapter 7 Case or other proceeding seeking liquidation with respect
to itself or its debts under any bankruptcy, insolvency or other similar law now
or hereafter in effect that is not dismissed within *** after commencement.

12.5 Effect of Termination of the Agreement.  Except as provided in this Section
‎12.5 upon any termination of this Agreement other than the expiration of the
Term, the following shall apply (in addition to any other rights and obligations
under Section ‎12.6 or otherwise under this Agreement with respect to such
termination):



46

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 




(a) The License.   The  License shall terminate (and, as between the Parties,
all rights in the VIVUS Technology shall revert to VIVUS); provided that in the
event that Licensee terminates this Agreement pursuant to Section ‎12.2(a) or
‎12.4, the License shall remain in full force and effect (but on a non-exclusive
basis), solely to the extent necessary to permit Licensee, its Affiliates, or
its sublicenses to sell any inventories of Products in the Licensee Territory
pursuant to Section ‎12.5(f).   For the avoidance of doubt, Section ‎2.9 shall
not apply to any activities after the effective date of termination, except for
those activities permitted by Section ‎12.5(f).

(b) VIVUS License.   The VIVUS License (other than Section 2.3(a)) shall survive
any termination of this Agreement.  In addition, in the event of any termination
of this Agreement other than by Licensee pursuant to Section ‎12.2(a) or ‎12.4,
 Licensee shall automatically grant to VIVUS a non-exclusive, royalty-free,
sublicensable (through multiple tiers) license under the Licensee Technology, to
use, make, have made, distribute, import, Develop, Promote, market, sell, offer
for sale, and otherwise Commercialize Products in the Field in the Licensee
Territory.

(c) Marks.   Upon any expiration or early termination of this Agreement,
Licensee shall and hereby agrees to sell, assign, convey, transfer and deliver
 all rights in the Assigned Trademarks, any goodwill associated therewith, and
all rights in and to any of the foregoing, to VIVUS, and Licensee shall assign
to VIVUS any Licensee Trademarks incorporating the mark STENDRA that are
Controlled by Licensee and then being used to Commercialize Product in the
Licensee Territory, but expressly excluding (i) Licensee’s corporate name, (ii)
any other mark that incorporates or is derived from Licensee’s corporate names,
and (iii) any other proprietary mark of Licensee that is used by Licensee
independently of the Product, provided that in the event of expiration of this
Agreement, to the extent that Licensee continues to Commercialize the Product in
the Licensee Territory under the Assigned Trademarks, then upon written request
by Licensee, VIVUS agrees to waive the right to have the ownership of the
Assigned Trademarks transferred to VIVUS so long as Licensee pays the Trademark
Royalty Payments in accordance with Exhibit C.

(d) Regulatory Materials.   To the extent permitted by Applicable Law, Licensee
shall transfer and assign to VIVUS all Regulatory Materials, Regulatory
Approvals, and Pricing Approvals with respect to Product that are Controlled by
Licensee or its Affiliates, if any; provided that in the event that Licensee
terminates this Agreement pursuant to Section ‎12.2(a) or ‎12.4,  Licensee shall
be permitted (on a non-exclusive basis) to sell under such Regulatory Materials,
Regulatory Approvals, and Pricing Approvals any inventories of Products in the
Licensee Territory to the extent permitted pursuant to Section ‎12.5(f).   The
Parties agree that any failure by Licensee to perform its obligation to transfer
and assign the Product Marketing Authorization to VIVUS following termination in
accordance with this section may cause irreparable harm to VIVUS, for which
damages may not be an adequate remedy.  Therefore, in addition to its rights and
remedies otherwise available at law, including, without limitation, the recovery
of damages for breach of this Agreement, VIVUS shall be entitled to seek
specific performance of such obligation, along with such other and further
equitable relief as a court may deem proper under the circumstances.



47

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 




(e) Transition Assistance.   In the event of any early termination of this
Agreement, to the extent the Transition Services Agreement has not expired, at
VIVUS’ request, Licensee shall promptly transfer and assign to VIVUS all of
Licensee’s rights, title, interest in, liabilities and obligations under the
Transition Services Agreement; provided that, Licensee shall be responsible for
any liabilities and obligations accrued by Licensee under the Transition
Services Agreement prior to the effective date of such transfer and assignment,
subject to VIVUS’ indemnification obligations under Section ‎10.1 hereof.  In
the event of any termination of this Agreement other than termination by
Licensee pursuant to Section ‎12.2(a) or ‎12.4,  Licensee shall provide
reasonable assistance, at no cost to VIVUS, as may be reasonably necessary for
VIVUS to commence or continue Developing, manufacturing and Commercializing the
Products in the Licensee Territory, including without limitation, upon request
of VIVUS, using commercially reasonable efforts to transfer any agreements or
arrangements with distributors that apply solely to the sale or supply of
Product in the Licensee Territory.

(f) Sell-Through of Inventory.   For a period of *** following the effective
date of termination, Licensee, its Affiliates, and its sublicensees may sell or
otherwise dispose of the inventory of Product then on hand or in production or
for which substantial preparation for manufacture has been made or which they
are legally obligated to supply, provided that this provision shall not limit,
and Licensee shall satisfy, Licensee’s obligations under the Commercial Supply
Agreement with respect to any minimum purchase requirements or related
obligations thereunder.

(g) Sublicense Agreements.   The Parties agree that upon termination of this
Agreement for any reason, all sublicenses granted by Licensee to Affiliates or
Third Parties under the VIVUS Technology shall immediately terminate.

(h) Certain Pre-Termination Liabilities.   Following termination of this
Agreement, Licensee shall retain liability for payment of all gross to net sales
deductions (including returns, rebates and chargeback) of Products that were
sold prior to the effective date of termination.  To the extent that that any
such deductions are charged to or otherwise borne by VIVUS, Licensee shall
reimburse VIVUS promptly (but in any event no later than *** following
Licensee’s receipt of an invoice therefor.  For the avoidance of doubt, the
foregoing is not intended to prevent Licensee from properly deducting the Net
Sales Deductions when calculating Net Sales.

(i) Sales Volume.   Licensee shall use Commercially Reasonable Efforts to ensure
that the average monthly sales volume of each Product leading up to the
effective date of termination does not substantially exceed the average monthly
sales volume of such Product for the *** period prior to date of the notice of
termination, and in any event Licensee shall not take any affirmative action to
cause such outcome.

12.6 Accrued Liabilities; Other Remedies.  Termination or expiration of this
Agreement for any reason shall not release either Party from any liability or
obligation that already has accrued prior to such expiration or termination
(including any milestone or other payment that has been triggered by an event
occurring prior to the effective date of termination or expiration), nor affect
the survival of any provision hereof to the extent it is expressly stated to
survive such

48

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 




termination.  Termination or expiration of this Agreement for any reason shall
not constitute a waiver or release of, or otherwise be deemed to prejudice or
adversely affect, any rights, remedies or claims, whether for damages or
otherwise, that a Party may have hereunder or that may arise out of or in
connection with such termination or expiration.

12.7 Rights in Bankruptcy.  All rights and licenses granted under or pursuant to
this Agreement by VIVUS and Licensee are, and shall otherwise be deemed to be,
for purposes of Section 365(n) of the United States Bankruptcy Code, licenses of
rights to “intellectual property” as defined under Section 101 of the United
States Bankruptcy Code.  The Parties agree that each Party, as licensee of
certain rights under this Agreement, shall retain and may fully exercise all of
its rights and elections under the United States Bankruptcy Code.  The Parties
further agree that, in the event of (i) the commencement of a case by or against
a Party (such Party, the “Debtor”) under the United States Bankruptcy Code, (ii)
the rejection of this Agreement by the Debtor pursuant to section 365 of the
United States Bankruptcy Code, and (iii) the election of the other Party to
retain its rights under section 365(n)(1)(B) of the United States Bankruptcy
Code, then the other Party shall be entitled to a complete duplicate of (or
complete access to, as appropriate) any intellectual property licensed to such
other Party and all embodiments of such intellectual property, which, if not
already in such other Party’s possession, shall be promptly delivered to it
following the rejection of this Agreement by the Debtor upon written request
therefor by the other Party.

12.8 Survival.  The following provisions shall survive any expiration or
termination of this Agreement: ‎ARTICLE 1,  ‎10,  ‎11,  ‎13,  ‎14 and Sections
‎7.6,  ‎8.1,  ‎12.5,  ‎12.6,  ‎12.7, and ‎12.8.

ARTICLE 13
Dispute Resolution

13.1 Disputes.  The Parties recognize that disputes as to certain matters may
from time to time arise during the Term which relate to either Party’s rights
and/or obligations hereunder.  It is the objective of the Parties to establish
procedures to facilitate the resolution of disputes arising under this Agreement
in an expedient manner by mutual cooperation and without resort to
litigation.  To accomplish this objective, the Parties agree to follow the
procedures set forth in this ‎ARTICLE 13 if and when a dispute arises under this
Agreement.

(a) Referred from Committee.   Any disputes, controversies or differences which
may arise from the JSC pursuant to ‎ARTICLE 3 shall be resolved in accordance
with Section ‎3.5.

(b) Good Faith Resolution.   Any disputes, controversies or differences which
may arise between the Parties out of or in relation to or in connection with
this Agreement, including any alleged failure to perform, or breach, of this
Agreement, or any issue relating to the interpretation or application of this
Agreement, then upon the request of either Party, the Parties agree to meet and
discuss in good faith a possible resolution thereof, which good faith efforts
shall include at least one (1) in-person meeting between the chief executive
officers of each Party.  If

49

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 




the matter is not resolved within *** following the request for discussions,
either Party may then invoke the provisions of Section ‎13.2.

13.2 Arbitration.  Any dispute, controversy or claim arising out of or relating
to the validity, construction, interpretation, enforceability, breach,
performance, application or termination of this Agreement that is not resolved
pursuant to Section ‎13.1, except for a dispute, claim or controversy under
Section ‎13.10, shall be settled by binding arbitration administered by JAMS
pursuant to its Comprehensive Arbitration Rules and Procedures of JAMS then in
effect (the “JAMS Rules”), except as otherwise provided herein.  The arbitration
shall be governed by the United States Federal Arbitration Act, 9 U.S.C. §§ 1-16
(the “Federal Arbitration Act”), to the exclusion of any inconsistent state
laws.  The United States Federal Rules of Civil Procedure shall govern discovery
and the rules of evidence for the arbitration.  The arbitration will be
conducted in New York, New York and the Parties consent to the personal
jurisdiction of the United States federal courts, for any case arising out of or
otherwise related to this arbitration, its conduct and its enforcement.  Any
situation not expressly covered by this Agreement shall be decided in accordance
with the JAMS Rules.

13.3 Arbitrator.  The arbitrator shall be one (1) neutral, independent and
impartial arbitrator selected from a pool of retired federal judges or
magistrates to be presented to the Parties by JAMS.  Failing the agreement of
the Parties as to the selection of the arbitrator within ***, the arbitrator
shall be appointed by JAMS in accordance with the JAMS Rules.

13.4 Decision.  The power of the arbitrator to fashion procedures and remedies
within the scope of this Agreement is recognized by the Parties as essential to
the success of the arbitration process.  The arbitrator shall not have the
authority to fashion remedies which would not be available to a federal judge
hearing the same dispute.  The arbitrator is encouraged to operate on this
premise in an effort to reach a fair and just decision.  Reasons for the
arbitrator’s decisions should be set forth in accordance with the JAMS
Rules.  Such a written decision shall be rendered by the arbitrator following a
full comprehensive hearing, no later than *** following the selection of the
arbitrator as provided for in Section ‎13.3.

13.5 Award.  Any award shall be promptly paid in United States dollars free of
any tax, deduction or offset; and any costs, fees or taxes incident to enforcing
the award shall, to the maximum extent permitted by Applicable Law, be charged
against the Party resisting enforcement.  Each Party agrees to abide by the
award rendered in any arbitration conducted pursuant to this ‎ARTICLE 13, and
agrees that, subject to the Federal Arbitration Act, judgment may be entered
upon the final award in any court of competent jurisdiction and that other
courts may award full faith and credit to such judgment in order to enforce such
award.  The award shall include interest from the date of the award until paid
in full, at a rate fixed by the arbitrator and the arbitrator may, in his or her
discretion, award pre judgment interest.  With respect to money damages, nothing
contained herein shall be construed to permit the arbitrator or any court or any
other forum to award punitive or exemplary damages.  By entering into this
agreement to arbitrate, the Parties expressly waive any claim for punitive or
exemplary damages.



50

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 




13.6 Costs.  Each Party shall bear its own legal fees.  The arbitrator shall
assess his or her costs, fees and expenses against the Party losing the
arbitration and shall require such losing Party to reimburse the other Party for
all of its reasonable attorneys’ fees, costs, and disbursements arising out of
the arbitration (including, for example, expert witness fees and expenses,
photocopy charges, travel expenses, and so on).  Notwithstanding the foregoing,
if the arbitrator believes that neither Party is the clear loser, the arbitrator
shall divide his or her costs, fees, and expenses according to his or her sole
discretion, and each Party shall bear its own attorney’s fees, costs, and
disbursements arising out of the arbitration.

13.7 Injunctive Relief.  Provided a Party has made a sufficient showing under
the rules and standards set forth in the Federal Rules of Civil Procedure and
applicable case law, the arbitrator shall have the freedom to invoke, and the
Parties agree to abide by, injunctive measures after either Party submits in
writing for arbitration claims requiring immediate relief.  Additionally,
nothing in this ‎ARTICLE 13 will preclude either Party from seeking equitable
relief or interim or provisional relief from a court of competent jurisdiction,
including a temporary restraining order, preliminary injunction or other interim
equitable relief, concerning a dispute either prior to or during any arbitration
if necessary to protect the interests of such Party or to preserve the status
quo pending the arbitration proceeding.

13.8 Confidentiality.  The arbitration proceeding shall be confidential and the
arbitrator shall issue appropriate protective orders to safeguard each Party’s
Confidential Information.  Except as required to comply with Applicable Laws,
including rules and regulations promulgated by the SEC, The NASDAQ Stock Market
or any securities exchanges, no Party shall make (or instruct the arbitrator to
make) any public announcement with respect to the proceedings or decision of the
arbitrator without prior written consent of the other Party.  The existence of
any dispute submitted to arbitration, and the award, shall be kept in confidence
by the Parties and the arbitrator, except as required in connection with the
enforcement of such award or as otherwise required by Applicable Law.

13.9 Survivability.  Any duty to arbitrate under this Agreement shall remain in
effect and be enforceable after termination of this Agreement for any reason.

13.10 Patent and Trademark Disputes; Financing Entity Disputes.    

(a) Notwithstanding anything to the contrary in this ‎ARTICLE 13, any dispute,
controversy or claim relating to the scope, validity, enforceability or
infringement of the VIVUS Patents, Assigned Trademarks, Licensee Patents,
Licensee Trademarks or Joint Patents shall be submitted to a court of competent
jurisdiction in the country in which such patent or trademark rights were
granted or arose.

(b) Notwithstanding anything to the contrary in this ‎ARTICLE 13, any Financing
Entity may bring a proceeding in a court of competent jurisdiction located in
the State of New York solely to enforce its rights under Sections ‎5.1(c),
 ‎13.10‎(b),  ‎14.1,  ‎14.5 and ‎14.8 hereof.  Such courts of competent
jurisdiction located in the State of New York shall have the sole and exclusive
jurisdiction to hear and adjudicate any claims pursuant to this Section
‎13.10‎(b).



51

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 




ARTICLE 14
Miscellaneous

14.1 Entire Agreement; Amendment.  This Agreement, including the Exhibits
hereto, together with the letter agreement dated September 30th, 2016 between
VIVUS and Hercules Capital, Inc., and the terms of the MTPC Agreement which are
incorporated herein by reference, sets forth the complete, final and exclusive
agreement and all the covenants, promises, agreements, warranties,
representations, conditions and understandings between the Parties hereto with
respect to the subject matter hereof and supersedes, as of the Effective Date,
all prior agreements and understandings between the Parties with respect to the
subject matter hereof.  There are no covenants, promises, agreements,
warranties, representations, conditions or understandings, either oral or
written, between the Parties other than as are set forth herein and therein.  No
subsequent alteration, amendment, change or addition to this Agreement shall be
binding upon the Parties unless reduced to writing and signed by an authorized
officer of each Party.  Notwithstanding anything to the contrary in this Section
‎14.1, no amendment of the definitions of “Financing Entity,” “Financing
Default,” “Qualified Assignee,” or “Permitted Assignment” or Sections ‎5.1(c),
 ‎13.10‎13.10(b),  ‎14.1,  ‎14.5 and ‎14.8 hereof that effects the rights of any
Financing Entity shall be effective without the prior written consent of each
Financing Entity.

14.2 Force Majeure.  Both Parties shall be excused from the performance of their
obligations under this Agreement to the extent that such performance is
prevented by force majeure and the nonperforming Party promptly provides notice
of the prevention to the other Party.  Such excuse shall be continued so long as
the condition constituting force majeure continues and the nonperforming Party
takes reasonable efforts to remove the condition.  For purposes of this
Agreement, force majeure shall mean conditions beyond the control of the
Parties, including an act of God, war, civil commotion, terrorist act, labor
strike or lock-out, epidemic, failure or default of public utilities or common
carriers, destruction of production facilities or materials by fire, earthquake,
storm or like catastrophe, and failure of plant or machinery (provided that such
failure could not have been prevented by the exercise of skill, diligence, and
prudence that would be reasonably and ordinarily expected from a skilled and
experienced person engaged in the same type of undertaking under the same or
similar circumstances).  Notwithstanding the foregoing, a Party shall not be
excused from making payments owed hereunder because of a force majeure affecting
such Party.

14.3 Notices.  Any notice required or permitted to be given under this Agreement
shall be in writing, shall specifically refer to this Agreement, and shall be
addressed to the appropriate Party at the address specified below or such other
address as may be specified by such Party in writing in accordance with this
Section ‎14.3, and shall be deemed to have been given for all purposes when
received, if hand-delivered or by means of facsimile, or one (1) Business Day
after being sent by a reputable overnight delivery service.

If to VIVUS:VIVUS, Inc.
351 E.  Evelyn Ave.
Mountain View, CA 94041
Fax: (650) 934-5320


52

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 




Attention: General Counsel
Email: generalcounsel@vivus.com

With a copy to:Weil, Gotshal & Manges LLP 
767 Fifth Avenue
New York, NY 10153 
Fax: (212) 310-8007 
Attention: Michael A. Epstein
Email:michael.epstein@weil.com

If to Licensee:Metuchen Pharmaceuticals LLC

11 Commerce Drive, 1st Floor

Cranford, NJ 07016

Facsimile: (908) 272-3084  

Attention: Greg Ford

Email: GFord@kfe-llc.com

 

With a copy to:Mist Pharmaceuticals, LLC

11 Commerce Drive, 1st Floor

Cranford, NJ 07016

Facsimile: (908) 272-3084  

Attention: Keith Rotenberg, President

Email: krotenberg@mistpharma.com

 

With a copy to:Lowenstein Sandler LLP

65 Livingston Avenue

Roseland, New Jersey 07068

Facsimile:  (973) 597-2400

Attention:  Michael J. Lerner

Email: MLerner@lowenstein.com

 

14.4 No Strict Construction; Headings; Interpretation.  This Agreement has been
prepared jointly and shall not be strictly construed against either
Party.  Ambiguities, if any, in this Agreement shall not be construed against
any Party, irrespective of which Party may be deemed to have authored the
ambiguous provision.  The headings of each Article and Section in this Agreement
have been inserted for convenience of reference only and are not intended to
limit or expand on the meaning of the language contained in the particular
Article or Section.  The definitions of the terms herein apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun will include the corresponding masculine, feminine and
neuter forms.  The words “include”, “includes” and “including” will be deemed to
be followed by the phrase “without limitation.”  Unless the context requires
otherwise, (a) any definition of or reference to any agreement, instrument or
other document herein will be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or therein), (b) any reference to any laws
herein will be construed

53

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 




as referring to such laws and any rules or regulations promulgated thereunder as
from time to time enacted, repealed or amended, (c) any reference herein to any
Person will be construed to include such Person’s successors and
assigns (including any Financing Entity or Qualified Assignee, as applicable),
(d) the words “herein”, “hereof’ and “hereunder”, and words of similar import,
will be construed to refer to this Agreement in its entirety and not to any
particular provision hereof, (e) any reference herein to the words “mutually
agree” or “mutual written agreement” will not impose any obligation on either
Party to agree to any terms relating thereto or to engage in discussions
relating to such terms except as such Party may determine in such Party’s sole
discretion, except as expressly provided in this Agreement, (f) as applied to a
Party, the word “will” shall be construed to have the same meaning and effect as
the word “shall,” and (g) all references herein without a reference to any other
agreement to Articles, Sections, or Exhibits will be construed to refer to
Articles, Sections, and Exhibits of or to this Agreement.

14.5 Assignment. Neither Party may assign or transfer this Agreement or any
rights or obligations hereunder without the prior written consent of the other
Party, except that (a) a Party may make such an assignment without the other
Party’s consent to such Party’s Affiliate or to a successor to all or
substantially all of the assets or business of such Party to which this
Agreement pertains,  (b)  Licensee may assign this Agreement and any of
Licensee’s rights or obligations hereunder as collateral to any Financing Entity
pursuant to one or more Financing Documents without the consent of VIVUS or any
other Person,  (c) neither the consent of VIVUS nor any other Person shall be
required for the assignment of this Agreement and all of Licensee’s
rights, obligations and liabilities hereunder (including any and all liabilities
that accrued prior to such assignment, but excluding liabilities under
Sections ‎9.4(b) and ‎10.2 hereof) to any Financing Entity upon the occurrence
of a Financing Default, provided that at least five (5) Business Days prior to
any transfer or assignment of this Agreement in accordance with the terms of
this clause (c), such Financing Entity provides VIVUS with a general description
of the Financing Entity’s business and operations or equivalent documentation,
 and (d) neither the consent of VIVUS nor any other Person shall be required for
the assignment of this Agreement and all of Licensee’s rights, obligations and
liabilities hereunder by Licensee (with the consent of the Financing Entity,
provided that the Licensee and the Financing Entity jointly provide timely
notice to VIVUS of such consent) or any Financing Entity upon the occurrence of
a Financing Default to any Qualified Assignee that is a successor to or assignee
of all or substantially all of the assets or business of Licensee to which this
Agreement pertains; provided that any assignment to a Financing Entity or a
Qualified Assignee in connection with a Financing Default must also include an
agreement, in writing, signed by such Financing Entity or Qualified Assignee, as
applicable, to assume performance of all of Licensee’s rights and obligations,
and assume all of Licensee’s outstanding liabilities (including any and all
liabilities that accrued prior to such assignment,  but excluding liabilities
under Sections  ‎9.4(b) and ‎10.2 hereof), provided that in the case of clauses
(c) and (d) above, with respect to any liabilities accrued by Licensee
(including Licensee’s liabilities under Sections  ‎9.4(b) and ‎10.2 hereof),
 such Financing Entity and/or such Qualified Assignee, as applicable, shall, at
VIVUS’ request and expense (which shall be limited to such Financing Entity’s or
Qualified Assignee’s, as applicable, reasonable
out-of-pocket-expenses), cooperate and provide reasonable assistance to VIVUS
(including the providing, subject to a customary confidentiality agreement, of
any relevant information to VIVUS in such Person’s possession) in

54

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 




connection with, and to support, VIVUS’ efforts to seek recovery for any Losses
under Licensee’s insurance policy), thereunder (any of the foregoing
assignments, a “Permitted Assignment”).  Any permitted successor or assignee of
rights and/or obligations hereunder shall, in a writing to the other Party,
expressly assume performance of such rights and/or obligations.  Any assignment
or attempted assignment by either Party in violation of the terms of this
Section ‎14.5 shall be null, void and of no legal effect.  The VIVUS Technology
shall exclude any intellectual property held or developed by a permitted
successor of VIVUS prior to the transaction in which it became a successor of
such Party, and the Licensee Technology shall exclude any intellectual property
held or developed by a permitted successor of Licensee prior to the transaction
in which it became a successor of such Party.

14.6 Records Retention.  Each of VIVUS and Licensee will maintain complete and
accurate records pertaining to its activities under this Agreement, including
records pertaining to Development or Commercialization of any Products and
reports and information provided to any Regulatory Authority or other
Governmental Authority, in accordance with Applicable Law.  Each of VIVUS and
Licensee will retain such records for a duration prescribed by Applicable Law,
but not in any event for less than *** after the Effective Date (or longer if a
Party is notified, ordered or otherwise required to maintain such records for a
longer period in connection with a legal proceeding or government
investigation).

14.7 Governing Law.  Resolution of all disputes arising out of or related to
this Agreement or the validity, construction, interpretation, enforcement,
breach, performance, application or termination of this Agreement and any
remedies relating thereto, shall be governed by and construed under the
substantive laws of the State of New York, excluding any conflicts or choice of
law rule or principle that might otherwise refer construction or interpretation
of this Agreement to the substantive law of another jurisdiction.

14.8 Successors and Assigns; No Third Party Beneficiaries.  This Agreement will
be binding upon and inure to the benefit of the Parties and their successors and
permitted assigns.  No provision of this Agreement, express or implied, is
intended to or will be deemed to confer upon Third Parties any right, benefit,
remedy, claim, liability, reimbursement, claim of action or other right of any
nature whatsoever under or by reason of this Agreement other than (i) the
Parties and, to the extent provided in Sections ‎10.1 and ‎10.2, the Indemnified
Parties and (ii) any Financing Entity solely with respect to Sections ‎5.1(c),
 ‎13.10(b),  ‎14.1,  ‎14.5, and this Section ‎14.8 (and the Parties hereto
acknowledge and agree that each Financing Entity (including Hercules Capital,
Inc.) is an express third-party beneficiary of such Sections ‎5.1(c),
 ‎13.10(b),  ‎14.1,  ‎14.5, and this Section ‎14.8).  Without limitation, this
Agreement will not be construed so as to grant employees of either Party in any
country any rights against the other Party pursuant to the laws of such country.

14.9 Performance by Affiliates.  Any obligation of VIVUS under or pursuant to
this Agreement may be satisfied, met or fulfilled, in whole or in part, at
VIVUS’ sole and exclusive option, either by VIVUS directly or by any Affiliate
of VIVUS that VIVUS causes to satisfy, meet or fulfill such obligation, in whole
or in part.  Any obligation of Licensee under or pursuant to this Agreement may
be satisfied, met or fulfilled, in whole or in part, at Licensee’s sole and
exclusive

55

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 




option, either by Licensee directly or by any Affiliate of Licensee that
Licensee causes to satisfy, meet or fulfill such obligation, in whole or in
part.  Each of the Parties guarantees the performance of all actions, agreements
and obligations to be performed by any Affiliates of such Party under the terms
and conditions of this Agreement, and shall cause its Affiliates to comply with
the provisions of this Agreement in connection with such performance.  Any
breach by a Party’s Affiliate of any of such Party’s obligations under this
Agreement shall be deemed a breach by such Party, and the other Party may
proceed directly against such Party without any obligation to first proceed
against such Party’s Affiliate.

14.10 Further Assurances and Actions.  Each Party, upon the request of the other
Party, without further consideration, will do, execute, acknowledge, and deliver
or cause to be done, executed, acknowledged or delivered all such further acts,
deeds, documents, assignments, transfers, conveyances, powers of attorney,
instruments and assurances as may be reasonably necessary to effect complete
consummation of the transactions contemplated by this Agreement, and to do all
such other acts, as may be necessary or appropriate in order to carry out the
purposes and intent of this Agreement.  The Parties agree to execute and deliver
such other documents, certificates, agreements and other writings and to take
such other actions as may be reasonably necessary in order to consummate or
implement expeditiously the transactions contemplated by this Agreement.

14.11 Severability.  If any one or more of the provisions of this Agreement is
held to be invalid or unenforceable by any court of competent jurisdiction from
which no appeal can be or is taken, the provision shall be considered severed
from this Agreement and shall not serve to invalidate any remaining provisions
hereof.  The Parties shall make a good faith effort to replace any invalid or
unenforceable provision with a valid and enforceable one such that the
objectives contemplated by the Parties when entering this Agreement may be
realized.

14.12 No Waiver.  Any provision of this Agreement may be waived if, but only if,
such waiver is in writing and is signed by the Party against whom the waiver is
to be effective.  No failure or delay by any Party in exercising any right,
power or privilege hereunder shall operate as a waiver thereof nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege.  The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by Applicable Law.

14.13 Independent Contractors.  Each Party shall act solely as an independent
contractor, and nothing in this Agreement shall be construed to give either
Party the power or authority to act for, bind, or commit the other Party in any
way.  Nothing herein shall be construed to create the relationship of partners,
principal and agent, or joint-venture partners between the Parties.

14.14 Counterparts.  This Agreement may be executed in one (1) or more
counterparts, including by facsimile or other electronic transmission, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.



56

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 




 

[Signature Page to Follow]

 

 



57

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 

 

In  Witness  Whereof, the Parties have caused this Agreement to be duly executed
as of the date last signed below.

VIVUS, INC.

METUCHEN PHARMACEUTICALS LLC 

By:  /s/ Seth H. Z. Fischer

By:  /s/ J. Gregory Ford

Name:  Seth H. Z. Fischer

Name: J. Gregory Ford 

Title:  CEO

Title:  CEO

Date:  9/30/2016

Date:  9/30/2016

 

 

Acknowledged and Agreed:

HERCULES CAPITAL, INC.

By:  /s/ Melanie Grace

Name:  Melanie Grace

Title:    GC/CCO

Date:  9/30/2016

 

 

 

 

 



 

 

[Signature Page to License and Commercialization Agreement]

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

 

--------------------------------------------------------------------------------

 

 

SCHEDULES

Schedule 4.4(b)U.S. Product Launch Quantities

Schedule 9.2Disclosures to VIVUS’ Representations and Warranties

Schedule 9.3Disclosures to Assigned Trademarks Representations and Warranties

 

EXHIBITS

Exhibit AAssigned Trademarks

Exhibit BCommercial Supply Agreement

Exhibit CAdditional Financial Terms

Exhibit DPress Release

Exhibit ELetter Agreement

Exhibit FQuality Agreement

Exhibit GVIVUS Patents

 

 

 



*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------

 

 

Schedule 4.4(b)

U.S. Product Launch Quantities, by dosage strength: 

50 mg dosage strength – *** tablets;

100 mg dosage strength – *** tablets; and

200 mg dosage strength –  *** tablets.

 



*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------

 

 

Schedule 9.2

Disclosures to VIVUS Representations, Warranties and Covenants

 

Certain matters listed herein are for informational purposes only, and no
disclosure herein shall be deemed an acknowledgment that such fact, item,
matter, circumstance, transaction or event is required to be so disclosed
pursuant to the Agreement.  The inclusion of any fact, item, matter,
circumstance, transaction or event in this Schedule 9.2 shall not be deemed to
be an admission or representation that the fact, item, matter, circumstance,
transaction or event is or is not “material” or would or would not have,
individually or in the aggregate, a material adverse impact.  Additionally,
matters reflected in this Schedule 9.2 shall not be used as a basis for
interpreting the terms “material,” “materially,” “materiality,” “material
adverse impact” or any other similar definition in the Agreement. The fact that
certain information is contained herein is not an admission of liability under
any applicable law or otherwise.  Further, any disclosure in this Schedule 9.2
relating to any possible breach or violation of any agreement, law or
regulation shall not be construed as an admission or indication that any such
breach or violation exists or has actually occurred. 

This Schedule 9.2 shall not be deemed or interpreted to broaden any
representations or warranties of VIVUS and is qualified in its entirety by
reference to the specific provisions of the Agreement.

Section 9.2

 

1.



Hetero ANDA Filing

On June 20, 2016, VIVUS received a Paragraph IV certification notice from Hetero
USA, Inc. indicating that it filed an ANDA with the FDA, requesting approval to
market a generic version of STENDRA and contending that patents listed for
STENDRA in the Orange Book at the time of the notice (U.S. Patents 6,656,935,
and 7,501,409) (collectively “Patents-in-suit”) are invalid, unenforceable
and/or will not be infringed by the manufacture, use or sale of a generic form
of STENDRA as described in their ANDA. On July 27, 2016, VIVUS filed the Hetero
Litigation addressed in Section 8.4(b) on the basis that Hetero’s submission of
their ANDA to obtain approval to manufacture, use, sell, or offer for sale
generic versions of STENDRA prior to the expiration of the Patents-in-suit
constitutes infringement of one or more claims of those patents.

 

2.



Supplement Request

The FDA Assessment addressed in Section 5.2(b) remains unpaid. 

 

 

 



*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------

 

 

Schedule 9.3

Disclosures to Assigned Trademark Representations and Warranties

Certain matters listed herein are for informational purposes only, and no
disclosure herein shall be deemed an acknowledgment that such fact, item,
matter, circumstance, transaction or event is required to be so disclosed
pursuant to the Agreement.  The inclusion of any fact, item, matter,
circumstance, transaction or event in this Schedule 9.3 shall not be deemed to
be an admission or representation that the fact, item, matter, circumstance,
transaction or event is or is not “material” or would or would not have,
individually or in the aggregate, a material adverse impact.  Additionally,
matters reflected in this Schedule 9.3  shall not be used as a basis for
interpreting the terms “material,” “materially,” “materiality,” “material
adverse impact” or any other similar definition in the Agreement. The fact that
certain information is contained herein is not an admission of liability under
any applicable law or otherwise.  Further, any disclosure in this Schedule 9.3
relating to any possible breach or violation of any agreement, law or
regulation shall not be construed as an admission or indication that any such
breach or violation exists or has actually occurred. 

This Schedule 9.3 shall not be deemed or interpreted to broaden any
representations or warranties of VIVUS and is qualified in its entirety by
reference to the specific provisions of the Agreement.

Section 9.3

 

1.



The SPEDRA mark in India is the subject of an opposition by Sun Pharma.  Sun
Pharma did not pursue the opposition beyond an initial filing, but the Indian
patent office has not yet indicated that the opposition is abandoned. 

 

2.



There was previously an opposition to the STENDRA mark in Peru, which has since
been resolved in VIVUS’ favor.

 

 

 



 



*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A
ASSIGNED TRADEMARKS

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

 

***

***

***

***

***

 

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

 

***

***

***

***

***

 

***

***

***

***

***

 

***

***

***

***

***

 

***

***

***

***

***

 

***

***

***

***

***

 

***

***

***

***

***

***

***

***

***

***

***

 

***

***

***

***

***

 

***

***

***

***

***

***

***

***

***

***

***

 

***

***

***

***

***

 

***

 

 



*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B
COMMERCIAL SUPPLY AGREEMENT 



*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 

EXECUTION VERSION

CONFIDENTIAL


 

 

 

COMMERCIAL SUPPLY AGREEMENT

THIS COMMERCIAL SUPPLY AGREEMENT (this “Agreement”) is dated as of
September 30, 2016, by and between VIVUS, Inc., a Delaware corporation with its
principal place of business at 351 E.  Evelyn Avenue, Mountain View, CA 94041
(“VIVUS”), and Metuchen Pharmaceuticals LLC, a limited liability company
organized under the laws of Delaware, having its principal place of business at
11 Commerce Drive, 1st Floor, Cranford, New Jersey 07016 (“Purchaser”).  VIVUS
and Purchaser are sometimes referred to herein individually as a “Party” and
collectively as the “Parties.”

WHEREAS, VIVUS and Purchaser have entered into a separate License and
Commercialization Agreement (the “License Agreement”), effective as of the date
of this Agreement, pursuant to which VIVUS granted to Purchaser an exclusive
license in the Purchaser Territory for, among other things, the development and
commercialization of the therapeutic drug known as Stendra® (avanafil);

WHEREAS, Purchaser desires to purchase the Product from VIVUS, and VIVUS desires
to supply the Product to Purchaser, on the terms and subject to the conditions
of this Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and promises set forth
herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:

1.



DEFINITIONS

Capitalized terms not expressly defined herein shall have the same meaning as
set forth in the License Agreement.

“API” has the meaning set forth in Section ‎2.10.

“Binding Forecast” has the meaning set forth in Section ‎2.3.

“cGMP” means current Good Manufacturing Practices, that is, the current
standards for the manufacture, processing, packing, testing, shipping, and
holding of drug active ingredients in the United States, as set forth in the Act
and applicable regulations promulgated thereunder (including without limitation
21 C.F.R. Parts 210 and 211), as amended from time to time, and the equivalent
laws in the countries of the Purchaser Territory, as applicable, or any other
jurisdiction that may be applicable to the conduct of such activities in
relation to the Product.

“Current Inventory” means VIVUS’ inventory of Product on hand as of the
Effective Date, as specified on Exhibit D to this Agreement.

“Effective Date”  means October 1, 2016.



*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 

 

“Financing Default” means (a) Purchaser’s default under the Financing Documents,
or the occurrence of an event of default under the Financing Documents, if such
default or event of default gives rise to a right by a Financing Entity to
exercise remedies under the Financing Documents, and (b) any of (i) a consensual
resolution of such default or event of default whereby Purchaser agrees to
assign this Agreement and Purchaser’s rights and obligations arising hereunder
to a Financing Entity or a Qualified Assignee (with written notice of such
resolution provided jointly by Purchaser and such Financing Entity or Qualified
Assignee to VIVUS), (ii) the entry of a final, non-appealable order by a court
of competent jurisdiction authorizing the sale and/or assignment of this
Agreement and Purchaser’s rights and obligations arising hereunder to a
Financing Entity or a Qualified Assignee, or (iii) the exercise by a Financing
Entity of its rights and remedies as a secured creditor in respect of the Debt
Facility under the Financing Documents in accordance with applicable law,
provided that such Financing Entity provides written notice to VIVUS of such
exercise of such rights and remedies.

“Financing Document” means any loan, security or other agreement or agreements
pursuant to which a Financing Entity provides a Debt Facility to Purchaser. 

“Financing Entity” means any Person that provides Purchaser with debt financing
secured by an assignment of Purchaser’s contractual rights under this Agreement
as collateral (a “Debt Facility”) and each successor and assign of such Person’s
rights in and to such Debt Facility (but excluding any such Person and/or such
Person’s successors and/or assignees upon the exercise of remedies by such
Person pursuant to the related Financing Documents). The Parties acknowledge
that (i) Hercules Capital, Inc., as “Agent”, and each of the “Lenders” (as such
terms are defined in the Loan and Security Agreement dated as of September 30,
2016, by and between Purchaser and Hercules Capital, Inc., as Agent, and the
related Loan Documents as defined therein (the “Hercules Loan Agreements”)), are
Financing Entities and (ii) the Hercules Loan Agreements are Financing
Documents.

 “Finished Product” means Product that is fully packaged and labeled in
accordance with the FDA-approved NDA (or foreign equivalent, as applicable in
the countries of the Purchaser Territory).

“Forecast” has the meaning set forth in Section ‎2.2.

“GAAP” means then-current generally accepted accounting principles in the United
States, consistently applied during the applicable calculation period by the
applicable Party.

“Initial Period” means the period beginning on the Effective Date and ending on
the *** of the Effective Date.

“License Agreement” has the meaning set forth in the recitals above.

“Manufacturing Cost”  means VIVUS’ actual out-of-pocket costs in obtaining,
transporting, and storing raw materials for manufacturing Product and in having
the Product manufactured, tested, and supplied to Purchaser hereunder, including
transfer prices paid to Sanofi

-4-

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 

 

and other Third Party manufacturers.  The current Manufacturing Cost for Product
manufactured by Sanofi shall be as set forth in Exhibit B.  The Manufacturing
Cost may be adjusted on a periodic basis (at least annually) to reflect
variances between actual and estimated costs, and such adjusted Manufacturing
Cost shall be calculated based on estimated costs (including, Sanofi’s (or any
other Third Party manufacturer’s) price increases, currency exchange rate
fluctuations, yield loss adjustments, and other variables in cost), as
determined by VIVUS in good faith and in accordance with its standard
procedures.  VIVUS will use Commercially Reasonable Efforts to (i) consult with
Purchaser prior to the implementation of any non-routine Manufacturing Cost
adjustment that is beyond the scope of any cost adjustments contemplated under
the relevant supply arrangement between VIVUS and Sanofi, and (ii) provide all
relevant supporting documentation detailing any such Manufacturing Cost
adjustments.

“Minimum Purchase Obligation” means the quantities of Product described in
Exhibit C.

“Permitted Assignment” has the meaning set forth in Section ‎16.6.

“Person” means an individual, corporation, partnership, limited liability
company, trust, association, joint venture, sole proprietorship, unincorporated
organization, governmental authority, or any other form of entity not
specifically listed herein.

“Price” means Manufacturing Cost plus *** percent (***%) ***.

“Product” means formulated tablets containing Compound in bulk form which, if
appropriately packaged and labeled would constitute the pharmaceutical product
known as Stendra®, as described in the FDA-approved NDA for such product (as
such NDA may be modified in the future in accordance with this Agreement and/or
the License Agreement). 

“Product Recall” means a recall, product withdrawal, or field correction of any
Product or Finished Product.

“Product Shortage” means a circumstance, whether or not the result of a force
majeure, in which VIVUS is unable to supply Product to Purchaser in compliance
with the terms and conditions of this Agreement in the quantities sufficient to
meet Purchaser’s requirements of Product as set forth in outstanding Purchase
Orders and/or the Binding Forecast.

“Purchase Orders” has the meaning set forth in Section ‎2.3.

“Purchaser Territory” means the “Licensee Territory” as defined in the License
Agreement. 

“Qualified Assignee”  means a Person (a) operating in the pharmaceuticals
industry that has the financial resources, technological and regulatory
expertise, and operational capabilities reasonably required to perform all of
Purchaser’s obligations under this Agreement, and (b) for which Purchaser (or a
Financing Entity or such Person, as applicable) has, at least five (5) Business
Days prior to any transfer or assignment of this Agreement in accordance with
the terms hereof, 

-5-

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 

 

provided VIVUS with such information reasonably necessary to determine such
Person’s resources, expertise, and capabilities to perform under this Agreement.

“Quality Agreement” has the meaning set forth in Section ‎5.4.

“Renewal Period” means each successive two-year renewal period beginning upon
the expiration of the Initial Period.

“Sanofi” means the following affiliated manufacturing entities:  (a) for API,
Sanofi Chimie and (b) for bulk tablet of Products, Sanofi Winthrop Industrie.

“***” has the meaning set forth in Section ‎2.5(b).

“Specifications” means the specifications, standards, limits, criteria and other
requirements for or related to the Product provided hereunder, as set forth in
Exhibit A or otherwise agreed to by the Parties in writing.

“Supply Disruption” has the meaning set forth in Section ‎2.8.

“Term” has the meaning set forth in Section ‎9.1.

2.



SUPPLY OF PRODUCTS

2.1 Supply of Product.

(a) Supply and Purchase of Product.  During the Term, and subject to the
provisions herein, VIVUS shall manufacture, test, and supply the Product to
Purchaser or its designee, directly or through one or more Third Party
subcontractors.  Purchaser shall purchase the Product from VIVUS, and VIVUS
shall supply Product to Purchaser, pursuant to Purchase Orders submitted to
VIVUS by Purchaser, from time to time in accordance with Section ‎2.3.  VIVUS
shall ensure that the Product manufactured by Sanofi on behalf of VIVUS and
delivered to Purchaser (other than shipments out of the Current Inventory
pursuant to Section ‎2.5) has a minimum remaining shelf life of not less than
***.

(b) VIVUS’ Third Party Supplier.  Without limiting or modifying any of VIVUS’
obligations under this Agreement, Purchaser acknowledges that, as of the
Effective Date, VIVUS obtains Product solely from Sanofi and that VIVUS will
continue to obtain Product solely from Sanofi unless and until VIVUS, with the
assistance and cooperation of Purchaser, is able to qualify with the FDA a Third
Party manufacturer with the ability to manufacture Product in accordance with
the Specifications, cGMP, and Applicable Law as a manufacturer of Compound and
bulk tablets of Product.  Purchaser agrees to cooperate and provide any such
assistance at VIVUS’ reasonable request.

(c) Exclusive Arrangement.  Subject to the terms and conditions of this
Agreement, Purchaser agrees to purchase from VIVUS, and VIVUS agrees to
manufacture and provide to Purchaser, all of Purchaser’s requirements for
Product.  VIVUS shall be free to supply Product to any Third Party worldwide,
subject to the exclusive rights granted to Purchaser and obligations assumed by
VIVUS pursuant to the License Agreement.



-6-

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 

 

2.2 Forecasts.  Purchaser will submit to VIVUS, no later than the *** preceding
the start of every ***  (i.e.,  ***) during the Term, a rolling forecast
(“Forecast”) setting forth an estimate of the total quantity of Product that
Purchaser reasonably believes it will purchase during the *** commencing with
the beginning of the subsequent ***, along with estimated shipment dates.  Such
Forecast shall not be binding on either Party except as provided in this
Agreement.

2.3 Purchase Orders.  Purchaser shall purchase Product by written purchase
orders (“Purchase Orders”), submitted to VIVUS at least *** in advance of the
desired shipment date specified therein.  For each calendar quarter, Purchaser
shall be required to submit Purchase Orders for at least *** percent (***%) of
the quantities in the Forecast for such *** submitted by Purchaser to VIVUS ***
prior to the start of such *** (the “Binding Forecast”), and VIVUS will have no
obligation to supply Product in excess of *** percent (***%) of the quantity
specified in such Binding Forecast, but will use Commercially Reasonable Efforts
to supply such excess Product.  Each Purchase Order shall specify, at a minimum,
the applicable volume of each dosage strength of Product ordered, and the
requested delivery date.  Upon receipt of a Purchase Order, subject to the
provisions of Section ‎2.1, VIVUS shall supply the Product in such quantities
and deliver the Product to Purchaser (or Purchaser’s designee) on such delivery
dates.  VIVUS is not obligated to accept verbal orders of any kind for the
supply of Product hereunder.  To the extent there is any conflict or
inconsistency between this Agreement and any Purchase Order, this Agreement
shall govern.  If a new Third Party manufacturer has been appointed by VIVUS,
then the lead times (i.e. the time between the finalizing of a Purchase Order
and the delivery of the Product) for Purchase Orders set forth above may not be
lengthened without the prior written consent of Purchaser, not to be
unreasonably withheld, conditioned, or delayed.

2.4 Minimum Purchase Requirements.  For 2016 and for each subsequent calendar
year during the Term, Purchaser shall be required to either (a) purchase no less
than the Minimum Purchase Obligation from VIVUS in accordance with the terms of
this Agreement or (b) *** as it relates to *** to ***.  For clarity, upon any
termination of this Agreement other than by Purchaser under Section ‎9.2(a) or
pursuant to Section ‎9.4, Purchaser’s obligations under Section ‎2.4 shall
accelerate for the entire then‑current Initial Period or Renewal Period, as
applicable, and become due, and Purchaser shall be required *** to *** for the
entire then‑current Initial Period or Renewal Period, as applicable.  VIVUS
acknowledges and agrees that VIVUS’ sole remedy for Purchaser’s failure to meet
its Minimum Purchase Obligation is set forth in this Section ‎2.4 and that the
Minimum Purchase Obligation is not a guarantee by Purchaser that any specific
sales level will be obtained with respect to the Product.  With respect to the
minimum purchase requirements for 2016 only, any quantities of bulk Product
purchased in excess of the Minimum Purchase Obligation for 2016 shall be
credited against the Minimum Purchase Obligation for 2017 as set forth in
Exhibit C.  Purchaser’s orders of Current Inventory (including the order made
pursuant to Section ‎2.5(b) below) shall not be counted towards the satisfaction
of the Minimum Purchase Obligation.

2.5 Initial Shipments of Product.

(a) The Current Inventory of Product is, as of the Effective Date, being stored
at *** at ***.  Upon payment in full to VIVUS of the lesser of (i) the aggregate
Manufacturing Cost for the full quantities of Product in the Current
Inventory and (ii) $***, VIVUS shall transfer to Purchaser ownership of the
Current Inventory, in accordance with this Section ‎2.5.

(b) Purchaser hereby submits a binding order for the full quantities of the
Current Inventory.  As set forth in Section 3.1, the transfer price for the
quantities of Product ordered pursuant to this Section 2.5(b) shall be the
Price.  Upon payment in full to VIVUS of the Price for the full quantities of

-7-

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 

 

Product in the Current Inventory, Current Inventory will be sold to Purchaser
EXW (Incoterms 2010) *** facilities and title to such quantities of Product
shall automatically pass to Purchaser.

(c) For all Product transferred to Purchaser under this Section ‎2.5, Purchaser
shall be responsible, at Purchaser’s sole cost, for transport and distribution
of such Product.  Purchaser may use any Third Party that it designates for
Product packaging, but Purchaser shall be responsible for the cost of validation
if the packager is any Third Party other than ***, as well as any costs
associated with transporting Product to such other packager.  VIVUS shall ensure
that all Current Inventory delivered to Purchaser under this Agreement has a
minimum remaining shelf life of not less than ***. 

2.6 Delivery and Shipping Terms.  Product supplied hereunder shall be shipped
EXW (Incoterms 2010) Sanofi’s manufacturing facility (or, if applicable, the
manufacturing facility of any other manufacturer being utilized by VIVUS for
manufacturing Product) directly to the packaging facility or other location
designated by Purchaser.  Title to the Product and risk of loss shall pass to
Purchaser at the time of delivery of the Product to the Third Party shipper at
the loading dock of the manufacturing facility.  Purchaser shall arrange for all
shipping, insurance freight, custom duties, and other charges associated with,
the shipment, and the cost of the foregoing will be paid by Purchaser.  VIVUS
shall issue (or shall have its manufacturer issue) to Purchaser in advance of
shipment a Certificate of Analysis (each, a “COA”) and Certificate of Compliance
(each, a “COC”) for each shipment of Product (including Current Inventory)
delivered to Purchaser.  Each COA shall be accompanied by batch documentation
for each lot of delivered Product and shall certify that the Product conforms to
the Specifications, this Agreement, and the Quality Agreement along with the
results of such analysis and any supporting data.  Purchaser will be under no
obligation to accept any shipment of Product for which VIVUS has not provided a
COA and/or COC or which Purchaser reasonably believes does not comply with the
COA or COC at the time the Product was delivered to Purchaser.  VIVUS will be
responsible for any out-of-pocket costs incurred by Purchaser with respect to
the storage, shipment, return, or at VIVUS’ direction, destruction, of such
non-conforming shipment.

2.7 Packaging and Labeling.  VIVUS will supply Product to Purchaser in the form
of bulk tablets.  Purchaser shall be responsible, at its sole expense, for
packaging and labeling the Product for commercial sale.  Any labels, product
inserts, and other packaging for the Product shall be consistent with
then-current approved NDA for the Product and with Applicable Law.  VIVUS’ name
will not appear on the label or anywhere else on the commercial packaging of the
Product unless: (a) required by any Applicable Laws; (b) VIVUS consents in
writing to the use of its name; or (c) such Product is in the Current Inventory.

2.8 Supply Disruption.  If VIVUS is unable to supply confirmed orders to
Purchaser with respect to the quantity or the delivery date (a “Supply
Disruption”), or if VIVUS believes that a Supply Disruption is reasonably likely
to occur based on Purchaser’s confirmed and/or forecasted orders, VIVUS shall
provide Purchaser with prompt written notice of such inability or belief.  In
the event of a Supply Disruption, VIVUS shall be obliged to allocate the
available Product among Purchaser and any other licensees and/or authorized
distributors of Product worldwide, *** based on the volume of Product orders of
Purchaser and such other licensees and distributors.  The “volume of Product
orders” will be calculated based on (a) orders for Product that were delivered
during the preceding *** or that are then in transit (excluding in each case any
orders where payment therefor is delinquent), and (b) the binding portion of any
outstanding purchase orders or forecasts.  In the event of a Supply Disruption,
notwithstanding Section ‎2.1(c), Purchaser shall be permitted to obtain from
another source the quantities of Product that VIVUS is unable to supply.  In the
absence of gross negligence or willful misconduct, this Section ‎2.8 describes
Purchaser’s sole and exclusive remedy, and VIVUS’ sole and exclusive liability,
for any Supply

-8-

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 

 

Disruption; provided, that if VIVUS actually recovers direct contract damages
from its Third Party manufacturer or supplier in connection with a Supply
Disruption, VIVUS shall pass through to Purchaser its allocable portion (which
shall be calculated and allocated *** based on the volume of Product orders of
Purchaser and such other licensees and distributors, as described above in this
Section ‎2.8)  of such recovery amount.  In the event of any Supply Disruption
that results in more than *** percent (***%) of ordered Product in any ***
period arriving at the delivery location more than *** after the intended
delivery date, Purchaser shall be relieved of any further obligation during the
then-current *** to purchase the Minimum Purchase Obligation for ***; provided
that to the extent any such Supply Disruption results in the delivery of any
such quantity of Product after *** of the relevant ***, such late-delivered
quantities shall be credited against the Minimum Purchase Obligation of the
immediately following ***.  In the event a Supply Disruption affects the
quantities of Product available for Commercialization in a subsequent ***, the
Parties will meet and negotiate in good faith a possible reduction of the
Minimum Purchase Obligation for such subsequent ***, which reduction shall take
into account (i) the reasonably likely commercial effect of the Supply
Disruption and (ii) VIVUS’ respective minimum purchase obligations under any
arrangements or agreements with any Third Parties (including Sanofi).

2.9 Post-Delivery Handling and Release.  After delivery of the Product to
Purchaser in accordance with the terms of this Agreement and the Quality
Agreement, any handling, storage, quality control, quality assurance, and the
release of the Product shall be the sole responsibility of Purchaser or its
designated Third Party.

2.10 Stability Testing.  VIVUS shall be responsible for conducting all stability
testing required under the NDA with respect to the active pharmaceutical
ingredient in the Compound (“API”) and the bulk Product, and Purchaser shall be
responsible for conducting such stability testing with respect to the Finished
Product.  VIVUS shall, at Purchaser’s reasonable request and expense, use
Commercially Reasonable Efforts to (a) make relevant VIVUS personnel available
for consultation during normal business hours and (b) provide underlying
documentation, in each case (a) and (b), for analytical methods transfer,
including supply of API standard and impurities per Product specification.

2.11 Technology Transfer.

(a) Cooperation.  Upon (i) termination of this Agreement by Purchaser as a
result of VIVUS’ uncured material breach, (ii) in the event of a Supply
Disruption, (iii) upon mutual agreement of the Parties on a Supply Chain
Transfer Plan in accordance with Section 6.2 of the License Agreement, (iv) in
the event that VIVUS provides a notice to Purchaser under Section ‎2.8, (v) upon
an event of Force Majeure preventing the timely supply of Product hereunder for
a period anticipated to exceed ***, or (vi) upon a breach by VIVUS which permits
Purchaser to terminate this Agreement, VIVUS shall provide Purchaser with such
assistance and any VIVUS Know-How Controlled by VIVUS, as reasonably necessary
for manufacturing, formulating and/or packaging of the Product, as the case may
be (a “Technology Transfer”).  In connection with the foregoing, Purchaser shall
be permitted to consult with VIVUS’ technical personnel on the specified
manufacturing activities and, to the extent necessary, VIVUS shall use
Commercially Reasonable Efforts to permit Purchaser to consult with VIVUS’ Third
Party manufacturers.  Purchaser, in its sole discretion, shall choose whether to
exercise its rights in connection with a Technology Transfer.  

(b) Manufacturing Rights.  Notwithstanding any Technology Transfer pursuant to
Section ‎2.11(a), Purchaser’s right to manufacture or have manufactured Product
shall be limited to the rights described in Section 2.2 of the License
Agreement, plus the additional manufacturing rights described in Section ‎2.8 in
connection with a Supply Disruption.



-9-

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 

 

(c) Technology Transfer Costs.  In connection with a Technology Transfer
pursuant to Section ‎2.11(a)(iii), Purchaser shall be responsible for paying
VIVUS’ actual costs and expenses incurred in connection with such Technology
Transfer, including FTE costs, out-of-pocket expenses and any technology
transfer fees payable to any other Third Party; provided,  however, VIVUS shall
bear all costs related to any Method Transfer and any other transfer costs, for
which the related work has been performed prior to the Effective Date
(collectively, “Technology Transfer Costs”).  In connection with a Technology
Transfer pursuant to Section ‎2.11(a)(i), (ii), or (v), VIVUS shall be
responsible for the Technology Transfer Costs.  In connection with a Technology
Transfer pursuant to Section ‎2.11(a)(iv), Purchaser shall be responsible for
the Technology Transfer Costs unless and until a Supply Disruption shall have
occurred, in which event VIVUS shall be responsible for such Technology Transfer
Costs, including reimbursing Purchaser for those already paid by Purchaser.

2.12 Notice Right; Step-In Right.  VIVUS shall provide Purchaser with prompt
written notice of any breach or alleged breach, including without limitation any
notice of such breach or alleged breach provided by any Third Party manufacturer
of API or bulk Product and shall provide Purchaser with copies of any
documentation and correspondence between any Third Party manufacturer and VIVUS
regarding such breach including written summaries of any oral discussions.  In
the event that VIVUS is in breach of any such manufacturing or supply agreement
with a Third Party manufacturer, it shall promptly provide to Purchaser a
written plan of action to remedy or cure such breach and shall keep Purchaser
promptly informed of its progress or any changes to such plan of action.  If
VIVUS is unable to cure such breach, then, unless VIVUS is disputing such breach
in good faith, at Purchaser’s election VIVUS shall use Commercially Reasonable
Efforts to cause such Third Party manufacturer to ***.  VIVUS may condition
disclosure of attorney-client privileged information or attorney work product on
the Parties’ execution of a joint defense agreement, common interest agreement,
or similar agreement intended to preserve attorney-client and attorney work
product privileges under Applicable Law, in a form reasonably acceptable to
VIVUS.

2.13 Adjustments Related to Third Party Manufacturers.  VIVUS will not at any
time during the Term take any action that could reasonably be expected to result
in a breach of any agreement between VIVUS and any Third Party manufacturer or
supplier.  VIVUS shall provide Purchaser with advance written notice of any
material amendment, waiver of rights, termination or modification of any
agreement between VIVUS and any Third Party manufacturer or supplier, and VIVUS
will not agree to any amendment, waiver of rights, termination or modification
of any agreement between VIVUS and any Third Party manufacturer or supplier that
(a) that would reasonably be expected to result in (i) any non-routine increase
in the Price, (ii) any early termination of this Agreement, or (iii) any
increase in the Purchaser’s Minimum Purchase Obligations or (b) has, or would
reasonably be expected to have, any other  material negative effect on
Purchaser, in each case (a) and (b), without the prior written consent of
Purchaser, which shall not be unreasonably withheld, conditioned, or delayed.

2.14 API Purchase Option.  If VIVUS obtains the right to satisfy its minimum
purchase obligations under all relevant manufacturing and/or supply agreements
with Sanofi and/or any other relevant Third Party manufacturer (as applicable)
by purchasing a combination of API and Product in lieu of solely Product from
Sanofi and/or such other relevant Third Party manufacturer (as applicable), then
the Parties shall discuss in good faith an option for Purchaser to fulfill its
obligations under this Agreement by purchasing API in lieu of or in addition to
Product, and possible adjustments or supplements to this Agreement to provide
for the supply of API on comparable terms and conditions as for the supply of
Product contained herein, including (a) a price for API and quantities for the
API minimum purchase obligations, which appropriately take into account both
purchases of Product and API, and (b) revisions to Section ‎4.2 and
ARTICLE ‎5 to reflect, on a basis substantially comparable to the provisions set
forth herein, that

-10-

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 

 

Purchaser will be buying and VIVUS shall be supplying API in lieu of or in
addition to Product.    VIVUS shall use Commercially Reasonable Efforts to
negotiate in good faith with Sanofi or any other Third Party manufacturer, as
applicable, to obtain the rights to satisfy its minimum purchase obligations by
purchasing a combination of API and Product. 

3.



PRICE; PAYMENT

3.1 Prices for Product.  Purchaser shall pay to VIVUS the Price for the units of
Product supplied to Purchaser pursuant to this Agreement.  Purchaser shall be
solely responsible for determining the price at which it will re-sell the
Product.

3.2 Payment.  VIVUS shall provide to Purchaser written invoices setting forth
the amount payable by Purchaser with respect to quantities of Product sold
hereunder, including the Price applied by VIVUS to each dosage strength of
Product.  Purchaser shall pay VIVUS for Product in the amount invoiced by VIVUS
within *** from the date of invoice, which invoice shall be issued at the
delivery date.  If Purchaser is legally required to withhold any Taxes from
payments due hereunder, Purchaser shall (a) deduct such Taxes from the payment
made to VIVUS, and (b) timely pay the taxes to the proper taxing
authority.  Each Party agrees to cooperate with the other Party in claiming
exemptions from such deductions or withholdings under any agreement or treaty
from time to time in effect and shall discuss in good faith how to solve any
situation where VIVUS may not deduct such payment for reasons beyond VIVUS’
reasonable control.  Solely for purposes of this Section, “Taxes” means any
present or future taxes, levies, imposts, duties, charges, assessments or fees
of any nature (including interest, penalties and additions thereto) that are
imposed by the applicable government or other taxing authority.

3.3 Records; Audit.  VIVUS shall maintain complete and accurate books and
records in accordance with GAAP in sufficient detail to permit Purchaser to
confirm the accuracy of the Manufacturing Costs, and any other financial measure
relating to the Price of the Product payable under this Agreement, for a period
of *** from the creation of individual records or any longer period required by
Applicable Law.  At Purchaser’s request, such records shall be available for
review at a Purchaser’s headquarters located at 11 Commerce Drive, 1st Floor,
Cranford, New Jersey 07016, or a mutually agreeable location determined by
Parties not more than once each calendar year (during normal business hours on a
mutually agreed date with reasonable advance notice) by an independent Third
Party auditor selected by Purchaser and approved by VIVUS (such approval not to
be unreasonably withheld, conditioned, or delayed) and subject to
confidentiality and non-use obligations no less stringent than those set forth
in Article 11 of the License Agreement for the sole purpose of verifying for
Purchaser the accuracy of the Manufacturing Costs and Price paid by Purchaser
pursuant to this Agreement or of any payments made by Purchaser to VIVUS
pursuant to this Agreement.  Any such auditor shall not disclose VIVUS’
Confidential Information to Purchaser, except to the extent such disclosure is
necessary to verify the accuracy of the financial reports furnished by VIVUS or
the amount of payments due by VIVUS under this Agreement.  Any undisputed
amounts finally determined to be owed but unpaid shall be paid within *** from
the accountant’s report.  Any amounts finally determined to have been overpaid
will either be refunded to Purchaser or credited to Purchaser against future
payments to VIVUS hereunder, at Purchaser’s option.  Purchaser shall bear the
full cost of such audit unless such audit reveals an underpayment or
under-reporting error of *** percent (***%) or more during the applicable audit
period, in which case VIVUS shall bear the full cost of such audit.



-11-

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 

 

4.



REPRESENTATIONS, WARRANTIES AND COVENANTS

4.1 Mutual Representations and Warranties.  Each Party hereby represents,
warrants, and covenants (as applicable) to the other Party as follows, as of the
Effective Date:

(a) Corporate Existence and Power.  It is a corporation duly organized, validly
existing, and in good standing under the laws of the jurisdiction in which it is
incorporated, and has all requisite power and authority and the legal right to
own and operate its property and assets and to carry on its business as it is
now being conducted and as contemplated in this Agreement.

(b) Authority and Binding Agreement.  It has the requisite power and authority
and the legal right to enter into this Agreement and perform its obligations
hereunder; it has taken all necessary action on its part required to authorize
the execution and delivery of this Agreement and the performance of its
obligations hereunder; and this Agreement has been duly executed and delivered
on its behalf, and constitutes a legal, valid, and binding obligation of such
Party that is enforceable against it in accordance with its terms, subject as to
enforcement of remedies to applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting generally the enforcement of creditors’
rights and subject to a court’s discretionary authority with respect to the
granting of a decree ordering specific performance or other equitable remedies.

(c) Consents.  All necessary consents, approvals and authorizations of all
governmental authorities and other Third Parties required to be obtained by it
in connection with the execution, delivery and performance of this Agreement
have been obtained by it.  For the avoidance of doubt, Purchaser shall be solely
responsible for obtaining any product and/or distribution license from the
applicable Governmental Authority so as to be able to sell and market the
Product in a particular jurisdiction.

4.2 Product Representations and Warranties of VIVUS.

(a) Compliance.  VIVUS warrants that it will ensure that all Product will be
manufactured and tested in conformity with this Agreement, the License
Agreement, cGMP, the Specifications, and the Quality Agreement.

(b) Conformity with Specifications.  VIVUS warrants that it will and will cause
its Third Party suppliers to ensure that all Product manufactured by or on
behalf of VIVUS and sold to Purchaser pursuant to this Agreement will at the
time of delivery to the common carrier for such Product (i) meet the
Specifications, (ii) not be misbranded or adulterated and (iii) will be in
compliance with all Applicable Laws.

(c) No Liens.  VIVUS warrants that all Product delivered to Purchaser pursuant
to this Agreement will, at the time of such delivery, be free and clear of all
liens, encumbrances, security interests and other encumbrances.

VIVUS’ obligations as provided in Section ‎10.1 and Section ‎6.2 shall be the
sole and exclusive remedies available to Purchaser with respect to Product that
fails to meet the product warranties set forth in Section ‎4.2.



-12-

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 

 

4.3 Other Representations and Warranties of VIVUS.

(a) Performance.  VIVUS will perform its obligations under this Agreement, and
will use Commercially Reasonable Efforts to cause any Third Party supplier to
perform their manufacturing obligations with respect to the Product, in a
professional manner with requisite skill, care and diligence and in accordance
with the industry standards.  VIVUS will maintain, and will use Commercially
Reasonable Efforts to cause its Third Party suppliers to maintain, appropriately
qualified and trained personnel, adequate premises and space, suitable
equipment, correct materials, containers and labels, suitable storage and the
knowledge and experience to carry out satisfactorily the work ordered by
Purchaser.

(b) Compliance with Applicable Laws.  During the Term of this Agreement, VIVUS
will comply with, and will use Commercially Reasonable Efforts to cause its
Third Party suppliers to comply with, all Applicable Laws to the conduct of its
business and manufacture of Product in the performance of this Agreement and
will hold, or will cause its Third Party manufacturers to hold, all permits and
authorizations necessary to fulfill its obligations under this Agreement.

(c) Compliance with Certain Agreements.  VIVUS is in compliance in all material
respects with, and will at all times remain in compliance in all material
respects with, and has not received any notice of breach pursuant to any
agreement relating to the manufacture of Product.  To the Knowledge of VIVUS, as
of the Effective Date, (i) Sanofi is not in breach of the Manufacturing and
Supply Agreement, and (ii) Sanofi is in compliance with such agreement in all
material respects.

(d) Debarment.  VIVUS represents and warrants that it has not been debarred, nor
is it under consideration to be debarred, and that it will not knowingly use in
any capacity in connection with the manufacturing or services hereunder any
person (including Third Party manufacturers) who has been debarred, nor is under
consideration to be debarred by the FDA and/or TPD, the subject of a pending
debarment pursuant to the Act, or who is the subject of a conviction described
in such section.  VIVUS will inform Purchaser in writing immediately upon
becoming aware thereof if it or any person (including Third Party manufacturers)
who is performing manufacturing or any services hereunder is debarred or is the
subject of a conviction described in section 306 of the Act, or if any action,
suit, claim, investigation, or proceeding is pending, or to the best of VIVUS’
knowledge, is threatened, relating to the debarment or conviction of VIVUS, or
any person performing manufacturing or services pursuant to this Agreement.

4.4 Covenants of Purchaser.  Purchaser hereby covenants not to sue the VIVUS
Indemnified Parties (as defined in Section ‎10.2 hereof), and shall defend,
indemnify and hold harmless the VIVUS Indemnified Parties from and against any
and all Losses incurred by the VIVUS Indemnified Parties, for any such VIVUS
Indemnified Parties’ compliance with any Financing Entity’s notice of its
exercise of rights and remedies under the Financing Documents in connection with
any Financing Default (including during the pendency of any dispute between
Purchaser and the Financing Entity relating to or arising under the Financing
Documents, provided that the Financing Entity provides written notice to VIVUS
of such exercise of such rights and remedies).

4.5 No Other Representations or Warranties.  EXCEPT AS EXPRESSLY STATED IN THIS
ARTICLE ‎4 OR THE LICENSE AGREEMENT, NO REPRESENTATIONS OR WARRANTIES
WHATSOEVER, WHETHER EXPRESS OR IMPLIED, INCLUDING WARRANTIES OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT, OR NON-MISAPPROPRIATION OF
THIRD PARTY INTELLECTUAL PROPERTY RIGHTS, ARE MADE OR GIVEN BY OR ON BEHALF OF
VIVUS.  ALL OTHER REPRESENTATIONS AND

-13-

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 

 

WARRANTIES, WHETHER ARISING BY OPERATION OF LAW OR OTHERWISE, ARE HEREBY
EXPRESSLY EXCLUDED.

5.



QUALITY

5.1 General.  VIVUS shall be responsible for establishing and maintaining such
procedures for implementing corrective and preventive actions with respect to
the manufacturing of the Product as required by Applicable Law, cGMP, and the
Quality Agreement.  VIVUS shall cooperate with Purchaser at VIVUS’ expense in
determining the cause of any quality problems involving the Product, identifying
corrective actions, and ensuring the implementation and effectiveness thereof
VIVUS shall implement such corrective actions with respect to the Product, and
shall provide Purchaser with written confirmation upon the completion thereof.

5.2 Notice of Failure to Meet Specifications.  Each Party shall notify the other
Party immediately after the discovery that any lot of Product sold to Purchaser
failed to comply with its applicable Specifications at the time of delivery or
was not manufactured in accordance with Applicable Laws, including without
limitation cGMP.  VIVUS will immediately make, at its sole expense, such further
internal investigation of any failure to meet these requirements as is
reasonable under the circumstances and otherwise consistent with its obligations
hereunder and shall use its best efforts to remediate such failure, which shall
include the replacement of the quantity of non-conforming Product at no cost to
Purchaser, as promptly as reasonably practicable.

5.3 Changes to Specifications.

(a) Changes Requested by Purchaser.  VIVUS will not be required to implement any
requests by Purchaser to change the manufacturing process, Specifications, or
any testing method with respect to the Product, but VIVUS shall consider any
such requests in good faith.

(b) Changes Requested by VIVUS.  VIVUS will provide Purchaser with advance
notice of any material changes to procedures, Specifications, methods (including
testing methods) or standard operating procedures relating to the manufacture or
supply of the Product and VIVUS will not make or permit any such changes without
the prior written consent of Purchaser if such change is (i) inconsistent with
the then-current approved NDA for the Product, (ii) reasonably likely to have a
material adverse effect on VIVUS’ ability to comply with the terms of this
Agreement, including any Product delivery timelines hereunder, or (iii)
otherwise reasonably likely to have an adverse impact on the Commercialization
of the Product in the Purchaser Territory.

(c) Changes Required by Applicable Law.  VIVUS will promptly, at its own
expense, implement any changes to any procedures, Specifications, methods
(including testing methods) or standard operating procedures relating to the
manufacture or supply of the Product required by Applicable Law or the NDA
(collectively, “Required Manufacturing Changes”); provided that Purchaser shall
be responsible for any and all expenses arising from any such changes required
by any changes to the NDA submitted to any Regulatory Authority by the Purchaser
without VIVUS’ prior written consent.

(d) Cost of Manufacturing Changes.  Prior to a Supply Chain Transfer, VIVUS will
be solely responsible for all internal and external costs, including, without
limitation, obsolete raw materials, regulatory filings, work-in-process, and
Product, (i) associated with Required Manufacturing Changes, and (ii) all costs
associated with any other manufacturing changes not requested by
Purchaser.  Prior to a Supply Chain Transfer, Purchaser shall be responsible for
such costs only in the event such

-14-

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 

 

manufacturing change is requested by Purchaser and is not otherwise required by
Applicable Law or the NDA; provided that Purchaser shall also be responsible for
any and all expenses arising from any such changes required by any changes to
the NDA submitted to any Regulatory Authority by the Purchaser without VIVUS’
prior written consent.

5.4 Quality Agreement.  Concurrent with the execution of this Agreement, the
Parties have entered into a separate quality agreement governing the agreed-upon
Specifications and other technical aspects of supply of Products to Purchaser
hereunder (the “Quality Agreement”).  In the event of any inconsistency between
this Agreement and the Quality Agreement, this Agreement shall control, except
with respect to quality assurance matters.  VIVUS agrees to use its Commercially
Reasonable Efforts to have three-way quality agreements put into place with
Purchaser and VIVUS’ Third Party manufacturers.

6.



ACCEPTANCE AND REJECTION PROCEDURES

6.1 Inspection.  Purchaser or its designee shall promptly, upon arrival on its
site, carefully inspect each shipment of Product for transport damages, losses
and shortfalls.  Apparent defects, such as, for instance, damaged containers or
missing packages of Product, must be notified to the carrier promptly upon
arrival of the shipment and the freight documents at Purchaser or its designee
and, where possible, countersigned by the carrier’s representative.  Failure of
Purchaser or its designee to notify such visually detectable defects to the
carrier promptly upon arrival of the concerned shipment and freight documents
shall exclude any liability of VIVUS for such defects.  Purchaser shall have ***
after receipt of a shipment of Product to determine if there is any defect in
the Product or any non-compliance with the Specifications or Applicable Law,
including without limitation cGMP, which is discoverable by diligent and
customary inspection of the shipment and any accompanying documentation (the
“Inspection Period”).  Purchaser shall notify VIVUS of any such non-compliance
prior to the end of the Inspection Period, describing in reasonable detail the
non-compliance.  Notwithstanding the preceding provisions of this Section ‎6.1,
if with respect to any unexpired Product, the non-compliance could not
reasonably be expected to have been found by diligent and customary inspection
during the Inspection Period and Purchaser notifies VIVUS of such
non-compliance, describing such Latent Defect in detail, within *** of
Purchaser’s knowledge of the Latent Defect and within the shelf life of the
Product, such non-compliance shall be deemed to be a “Latent Defect”
hereunder.  Purchaser’s notification of VIVUS of a non-compliance during the
Inspection Period or of a Latent Defect as permitted above shall be referred to
herein as a “Claim”.  For the sole purpose of application of Section ‎6.2,
Purchaser shall be deemed to have accepted any Product if it fails to give a
Claim in the periods permitted above; provided, however, that Purchaser’s
acceptance of Product shall not limit Purchaser’s indemnification rights under
Section ‎10.1 (which, for clarity, shall be fully subject to the exceptions
recited therein).  At VIVUS’ reasonable request, Purchaser shall provide VIVUS
with any available documentation or analysis that is reasonably necessary for
VIVUS to exercise its rejection rights under its supply agreement with Sanofi
and/or any other relevant Third Party manufacturer.

6.2 Remedies.  Except for Claims disputed pursuant to Section ‎6.2(b) hereof, if
Purchaser submits a Claim, then as promptly as practicable after the submission
of the Claim to VIVUS (but in no event later than *** after the submission of
the Claim), VIVUS shall instruct Purchaser whether to return or destroy the
Product in question and provide Purchaser with replacement Product.  In the
event that:

(a) VIVUS agrees with the Claim, then VIVUS shall pay for all out-of-pocket
costs of returning or destroying Product that is the subject of any accepted
Claim.  VIVUS shall bear the risk of loss for such Product, beginning at such
time as such Product is taken at Purchaser’s premises for return
delivery.  VIVUS shall replace all nonconforming Product as promptly as
reasonably practicable and at no cost to Purchaser.



-15-

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 

 

(b) VIVUS does not agree with the Claim, then the Parties agree to submit the
Product in question to a mutually agreed independent Third Party that has the
capability of testing the Product to determine whether or not it complies with
the Quality Agreement, the Specifications and Applicable Law, including
cGMP.  The losing Party shall bear all costs and expenses related to such
testing and pay for all shipping costs of returning the Product and/or sending
the replacement Product, as the case may be.

6.3 Cost of Product Recalls.  With respect to any Product supplied hereunder,
VIVUS shall bear all Losses (including without limitation expenses related to
communications and meetings with all required regulatory agencies, expenses of
replacement stock, the cost of notifying customers and costs associated with
shipment of recalled Product from customers and shipment of an equal amount of
replacement Product to those customers) related to any Product Recall in the
event that such Product Recall is caused by or results from (a) the breach by
VIVUS (including indirectly by any Third Party manufacturer) of any
representation or warranty or covenant contained in this Agreement or the
License Agreement, or (b) VIVUS’ negligence or willful
misconduct.  Additionally, in the event the Product Recall is caused by or
results from (a) or (b) above, VIVUS shall replace the units of recalled
Products as promptly as practicable and at no cost to Purchaser.  Except as
provided above, Purchaser shall bear all Losses related to any Product Recall.

7.



REGULATORY MATTERS.

7.1 Regulatory Responsibilities.  The Parties’ respective rights and obligations
with respect to Regulatory Approvals in the Purchaser Territory, communications
with Regulatory Authorities in the Purchaser Territory, and other regulatory
matters relating to the Product in the Purchaser Territory are set forth in the
License Agreement.

8.



RECORD-KEEPING; AUDITS

8.1 Recordkeeping.  VIVUS (and/or Sanofi or any other Third Party manufacturer)
will keep complete and accurate records of the manufacture and testing of
Product, and retain samples of bulk Product and the active pharmaceutical
ingredient in the Compound as are necessary to comply with Applicable Laws, as
well as to assist with resolving Product complaints and other similar
investigations.  Copies of the records and samples will be retained for a period
of *** following the date of Product expiry, or longer if required by Applicable
Laws.  Purchaser is responsible for retaining samples of the fully packaged
Product necessary to comply with the legal/regulatory requirements applicable to
Purchaser.

8.2 Audits.

(a) Audit Right; Facility Access.  From and after the commencement of supply
hereunder directly or through an independent auditor reasonably acceptable to
VIVUS, Purchaser shall have the right, upon reasonable advance notice and during
regular business hours, to make an annual inspection and audit of the facilities
being used by VIVUS or a VIVUS Affiliate for the production, storage, or testing
of Product to assure compliance by or on behalf of VIVUS with cGMPs, the
Specifications, and Applicable Law.  At Purchaser’s reasonable request, VIVUS
agrees to use Commercially Reasonable Efforts to facilitate a similar inspection
and audit of the facilities being used by Sanofi and/or any other Third Party
manufacturer, such as, solely by way of example, by exercising VIVUS’ audit
right in its agreement with such manufacturer, at Purchaser’s cost, and
permitting Purchaser or its designee to attend such audit (subject to approval
by the Third Party manufacturer to allow such attendance, which VIVUS shall use
Commercially Reasonable Efforts to obtain) and in any event sharing the results
of such audit with Purchaser.



-16-

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 

 

(b) Third Party Audits.  Without limiting VIVUS’ obligations under this
Agreement in any respect, Purchaser acknowledges that VIVUS’ audit rights in its
manufacturing and supply agreements with Sanofi are limited to periodic audits
to ensure that cGMPs continue to be followed.  In the event that VIVUS or any
Third Party licensee of VIVUS outside the Purchaser Territory proposes to
conduct or conducts an audit of the facilities used by or on behalf of VIVUS or
a VIVUS Affiliate or Third Party for the production, storage, or testing of
Product to be sold to Purchaser under this Agreement, then VIVUS will provide
immediate notice to Purchaser of such audit and VIVUS shall use its Commercially
Reasonable Efforts to permit Purchaser to be able to be present for and
participate in such audit.

(c) Procedure.  The inspection and audit provided for under Section ‎8.2(a)
shall not be carried out by Purchaser more than *** per calendar year, but such
inspection and audit shall not preclude Purchaser from conducting any “for
cause” inspection or audit permitted under the Quality Agreement or otherwise
for cause.  Each inspection and audit shall be conducted in a manner so as to
minimize disruption of the business operations of VIVUS, Sanofi and/or any other
Third Party manufacturer.  VIVUS representatives will be permitted to
participate as observers during any such inspection and audit.  To the extent
that Purchaser requests an inspection or audit of the facilities of Sanofi
and/or any other Third Party manufacturer, Purchaser acknowledges that VIVUS
must coordinate the dates and schedule of such inspection and audit with Sanofi
and/or such other Third Party manufacturer.  The independent auditor, if any,
shall enter into a written confidentiality agreement with VIVUS containing
provisions regarding the disclosure of information obtained during the
inspection and audit that are at least as restrictive as the provisions of
Article ‎13 of this Agreement; provided that, the independent auditor will be
permitted to disclose to Purchaser whether and to what extent VIVUS (or, if
applicable, Sanofi and/or any other Third Party manufacturer) failed to comply
with the requirements of Section ‎8.1 (and shall not be permitted to disclose to
Purchaser any other information).  A copy of any such disclosure to Purchaser
shall also be provided to VIVUS.

(d) Results.  If an inspection or audit reveals a failure to comply with cGMP or
Applicable Law in any material respect, then Purchaser shall promptly provide to
VIVUS written notice of such fact, which notice shall contain in reasonable
detail the deficiencies found in the applicable facilities and, if practicable,
those steps Purchaser believes should be undertaken in order to remedy such
deficiencies.  The Parties shall discuss in good faith the deficiencies and
VIVUS shall, at its own expense, use its best efforts to remedy such
deficiencies, or implement a plan to remedy such deficiencies, as soon as
reasonably practical following receipt of the notification thereof.  In addition
to the audit rights set forth in this Section ‎8.2, Purchaser will be entitled
to perform reasonable follow-up inspections to monitor correction of such
deficiencies or the circumstances giving rise to such deficiency, failure or
notice.

8.3 Analytical Method Transfer.  Upon the reasonable prior written request of
Purchaser, VIVUS agrees to provide Purchaser or use Commercially Reasonable
Efforts to cause its Third Party designee hereunder to provide Purchaser with
all required documentation and support for analytical method transfer for the
Product in order to enable Purchaser to analyze the Product in order to
determine its suitability and stability under this Agreement and according to
all applicable requirements of Regulatory Authorities or to ensure that the
Products are in line with the Regulatory Approvals (a “Method Transfer”).  VIVUS
agrees to actively participate, or use Commercially Reasonable Efforts to cause
its Third Party designee hereunder to participate, in such Method Transfer by,
among other things, providing samples and conducting parallel
testing.  Purchaser shall pay for any out-of-pocket costs incurred by VIVUS in
connection with such Method Transfer, except in connection with the first Method
Transfer to establish stability testing.



-17-

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 

 

8.4 Regulatory Compliance.  VIVUS will advise Purchaser promptly if an
authorized agent of a Regulatory Authority visits its facilities (or, to its
knowledge, its Third Party designee’s manufacturing facilities) where the API or
the Product is being manufactured, stored, or tested.  VIVUS will provide
Purchaser with all material information in VIVUS’ possession pertaining to
actions taken by Regulatory Authorities (including any inspections, proposed
regulatory actions, investigations or requests for information or a meeting by
any Regulatory Authority) whether inside the Purchaser Territory or outside the
Purchaser Territory in connection with the API or the Product in the Field,
including any notice, audit notice, notice of initiation by Regulatory
Authorities of investigations, inspections, detentions, seizures or injunctions
concerning the API or the Product in the Field whether inside the Purchaser
Territory or outside the Purchaser Territory, notice of violation letter (i.e.,
an untitled letter), warning letter, service of process or other inquiry;
provided, however, that VIVUS shall be entitled to redact those portions thereof
to the extent not related to the API or the Product in the Field or to the
extent disclosing Third Party confidential information.  Without limiting the
generality of the foregoing, each Party shall promptly, but in any event within
two (2) Business Days, inform the other Party of any material inspections,
proposed regulatory actions, investigations or requests for information or a
meeting by any Regulatory Authority with respect to the API or the Product in
the Field in the Manufacturing Territory.  VIVUS or its Third Party designee
will furnish to Purchaser all material information supplied to, or supplied by,
any Regulatory Authority in the Manufacturing Territory, including the Form 483
observations and responses, to the extent that such information relates to the
API or the Product or the ability of VIVUS to supply such API or the Product and
could reasonably be expected to have a material negative effect on the Purchaser
or the Commercialization of the Product in the Purchaser Territory, within ***
of their receipt of such information, in each case to the extent that VIVUS is
aware of such information and subject in each case to the redaction right
described above.  VIVUS or its Third Party designee will consult in advance with
Purchaser prior to responding to any request from a Regulatory Authority to the
extent such response relates to the API or the Product, and VIVUS will use
Commercially Reasonable Efforts to permit Purchaser and/or its agents to be
present at any inspection by any Regulatory Authority of any manufacturing
facility where the API or the Product that is supplied to Purchaser hereunder is
being manufactured or quality tested.

9.



TERM; TERMINATION

9.1 Term.  The term of this Agreement (the “Term”) will commence on the
Effective Date and will continue, unless otherwise agreed between the Parties,
for a period ending on the fifth (5th) anniversary of the Effective
Date.  Thereafter, the Term shall be automatically renewed for successive two-
(2) year periods, unless either Party provides a termination notice to the other
Party at least *** in advance of the expiration of the then‑current Term.

9.2 Termination for Default or Bankruptcy.  Either Party may terminate this
Agreement (a) for material breach by the other Party if such breach continues
uncured for a period of *** after receipt of notice thereof; provided, however,
that, except with respect to any breach of Section ‎2.4 hereof, in the event the
non-terminating Party contests any such asserted breach in good faith and
diligently pursues the dispute resolution procedures set forth in Article 14,
such thirty (30) day cure period shall be tolled or suspended until the final
resolution of such dispute pursuant to the terms of, and in accordance with, the
terms and provisions of Article 14; or (b) if (i) the other Party shall
institute bankruptcy, insolvency, liquidation or receivership proceedings or
proceedings for reorganization under bankruptcy or comparable laws; or (ii) a
petition shall be filed against the other Party for any proceedings described in
clause (i) above, the effectiveness of which is not stayed or dismissed within
*** after the filing thereof; or (iii) the other Party shall make a general
assignment of all or substantially all of its assets for the benefit of
creditors.  Termination of this Agreement pursuant to this Section ‎9.2 shall
not affect any other rights or remedies

-18-

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 

 

which may be available to the non-defaulting Party, including any rights or
remedies under the License Agreement.

9.3 Termination Upon Termination of License Agreement.  In addition to the
termination rights expressly provided for elsewhere in this Agreement, either
Party may also terminate this Agreement upon written notice to the other Party
if the License Agreement is terminated in accordance with its terms.

9.4 Termination upon Transfer of Control of Supply Chain.  This Agreement shall
automatically terminate upon the completion of the Supply Chain Transfer (as
defined in the License Agreement).

9.5 Effects of Termination.  Upon expiration or termination of this Agreement
other than termination of this Agreement by Purchaser under Section ‎9.2(a),
VIVUS shall manufacture and supply, and Purchaser shall purchase from VIVUS (a)
any and all quantities of Product ordered by Purchaser pursuant to this
Agreement prior to the date on which such notice is given, for the applicable
Price, and (b) any and all materials held by VIVUS or Sanofi (or any other Third
Party manufacturer of Product) for exclusive use in the manufacture of Compound
or Product based on binding part of the Forecasts provided by Purchaser, for an
amount equal to the *** with respect to such materials.  Termination or
expiration of this Agreement will not affect any outstanding obligations due
hereunder prior to the termination or expiration.  In the event of Purchaser’s
termination of this Agreement under Section ‎9.2(a), Purchaser shall not be
required to purchase any additional quantities of Product from VIVUS and all
orders of Product shall be immediately voided and of no effect with no further
obligation of Purchaser to VIVUS with respect to materials held by VIVUS or a
Third Party manufacturer for manufacture of the Compound or Product.

9.6 Survival.  Expiration or termination of this Agreement shall not relieve the
Parties of any obligation accruing prior to the effective date of such
expiration or termination.  The following sections shall survive termination or
expiration of this Agreement for any reason: Sections ‎2.11,  ‎3.3,  ‎6.1,  ‎6.3
and ‎8.1 and Articles ‎9 through ‎14 and ‎16.

10.



INDEMNIFICATION

10.1 Indemnification by VIVUS.  VIVUS shall defend and indemnify and hold
Purchaser, its Affiliates and their respective directors, officers and employees
(the “Purchaser Indemnified Parties”) harmless against any and all Losses
resulting from any Claim of a Third Party arising out of, based on, or caused by
(i) alleged or actual bodily injury or property damage resulting from the
manufacturing, packing, labeling, handling, storage, transportation, use,
distribution of Products by or on behalf of VIVUS, its licensees (other than
Purchaser) or Affiliates, including any product liability claim; (ii)
liabilities arising from clinical trials conducted by or on behalf of VIVUS in
connection with any Products; (iii) the breach by VIVUS of any representation or
warranty or covenant contained in this Agreement; (iv) the Product supplied by
VIVUS to Purchaser hereunder failing to meet the warranties set forth in Section
‎4.2, or (v) the negligence or willful misconduct of VIVUS or its Affiliates,
sublicensees, or any of its agents, directors, officers or employees, except in
each case to the extent that such Losses arise directly from the breach by
Purchaser of any representation or warranty or covenant contained in this
Agreement or any negligence or willful misconduct by a Purchaser Indemnified
Party.

10.2 Indemnification by Purchaser.  Purchaser agrees to defend and indemnify and
hold VIVUS, its Affiliates and their respective directors, officers and
employees (the “VIVUS Indemnified Parties”) harmless against any and all Losses
resulting from any Claim of a Third Party arising out of, based on, or caused by
(i) the storage, sale, shipment, promotion or distribution of the Product by
Purchaser

-19-

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 

 

after Purchaser has taken title to the Product, or (ii) the breach by Purchaser
of any representation or warranty or covenant contained in this Agreement,
except in each case to the extent that such Losses arise (x) directly from the
breach by VIVUS of any representation or warranty or covenant contained in this
Agreement (including breach of Section ‎4.2), (y) any negligence or willful
misconduct by a VIVUS Indemnified Party, or (z) and are directly attributable to
any uncured breach, that is not the subject of a good faith dispute, by VIVUS of
the License Agreement.

10.3 Indemnification Procedures.  The Party claiming indemnity under this
Article ‎10 (the “Indemnified Party”) shall give written notice to the Party
from whom indemnity is being sought (the “Indemnifying Party”) promptly and in
no event later than *** after learning of a written claim (“Indemnified
Claim”).  Failure by an Indemnified Party to give notice of an Indemnified Claim
within *** of receiving a writing reflecting such Claim shall not relieve the
Indemnifying Party of its indemnification obligations hereunder except and
solely to the extent that such Indemnifying Party is actually prejudiced as a
result of such failure to give such notice.  The Indemnifying Party shall have
the right to assume the conduct and defense of the Indemnified Claim with
counsel of its choice so long as the Indemnifying Party is conducting a good
faith and diligent defense; provided that, the Indemnifying Party shall not have
the right to assume any Indemnified Claim if (x) the Indemnifying Party fails to
provide reasonable evidence of its ability and willingness to satisfy such
claim, or (y) such claim involves a criminal or regulatory enforcement
action.  The Indemnified Party shall provide the Indemnifying Party with
reasonable assistance in connection with the defense of the Indemnified
Claim.  The Indemnified Party may monitor such defense with counsel of its own
choosing at its sole expense; provided, that if under applicable standards of
professional conduct a conflict of interest exists between the Indemnifying
Party and the Indemnified Party in respect of such claim, such Indemnified Party
shall have the right to employ separate counsel to represent such Indemnified
Party with respect to the matters as to which a conflict of interest exists and
in that event the reasonable fees and expenses of such separate counsel shall be
paid by the Indemnifying Party.  The Indemnifying Party may not settle the
Indemnified Claim without the prior written consent of the Indemnified Party,
such consent shall not be unreasonably withheld, delayed or conditioned.  In no
event shall the Indemnifying Party settle the Indemnified Claim unless such
settlement provides an unconditional and full release of the Indemnified
Party.  If the Indemnifying Party does not assume and conduct the defense of the
Indemnified Claim as provided above: (a) the Indemnified Party may assume and
conduct the defense of the Indemnified claim at the Indemnifying Party’s
expense; (b) the Indemnified Party may consent to the entry of any judgment or
enter into any settlement with respect to the Indemnified Claim in any manner
the Indemnified Party may deem reasonably appropriate (and the Indemnified Party
need not consult with, or obtain any consent from, the Indemnifying Party in
connection therewith); and (c) the Indemnifying Party will remain responsible to
indemnify the Indemnified Party for Indemnified Amounts as provided in this
Article ‎10.

11.



LIMITATION OF LIABILITY

11.1 Limitation.  NEITHER PARTY SHALL BE LIABLE TO THE OTHER FOR ANY EXEMPLARY,
SPECIAL, CONSEQUENTIAL, INCIDENTAL, PUNITIVE, OR INDIRECT DAMAGES, COSTS OR
EXPENSES (INCLUDING LOST PROFITS, LOST REVENUES AND/OR LOST SAVINGS) ARISING
FROM OR RELATING TO ANY BREACH OF THIS AGREEMENT, REGARDLESS OF ANY NOTICE OF
THE POSSIBILITY OF SUCH DAMAGES.  NOTHING IN THE PRECEDING SENTENCE IS INTENDED
TO OR SHALL LIMIT OR RESTRICT (A) THE INDEMNIFICATION RIGHTS OR OBLIGATIONS OF
ANY PARTY IN CONNECTION WITH THIRD PARTY CLAIMS UNDER ARTICLE ‎10, (B) DAMAGES
OR INJUNCTIVE RELIEF AVAILABLE FOR A PARTY’S BREACH OF ARTICLE ‎13, (C) DAMAGES
TO THE EXTENT ARISING FROM OR RELATING TO WILLFUL MISCONDUCT OR FRAUDULENT ACTS
OR OMISSIONS OF A PARTY

-20-

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 

 

OR (D) DIRECT DAMAGES.  EXCEPT FOR WILLFUL MISCONDUCT OR LOSSES ASSOCIATED WITH
PRODUCT RECALLS, IN NO EVENT SHALL VIVUS’ AGGREGATE LIABILITY ARISING OUT OF OR
RELATING TO THIS AGREEMENT UNDER ANY THEORY OF LIABILITY (WHETHER IN CONTRACT,
TORT, STATUTORY OR OTHERWISE) EXCEED THE ***; PROVIDED, HOWEVER THAT THIS
LIMITATION SHALL NOT APPLY TO (I) VIVUS’ OBLIGATIONS IN CONNECTION WITH THIRD
PARTY CLAIMS UNDER ARTICLE 10 OR (II) DAMAGES TO THE EXTENT ARISING FROM OR
RELATING TO VIVUS’ NEGLIGENT, WILLFUL MISCONDUCT OR FRAUDULENT ACTS OR
OMISSIONS.  NOTWITHSTANDING THE FOREGOING, NOTHING IN THIS AGREEMENT SHALL LIMIT
THE LIABILITY OF EITHER PARTY UNDER THE LICENSE AGREEMENT.

11.2 Duty to Mitigate.  Each Party shall use reasonable efforts to mitigate any
damages incurred by such Party hereunder.

12.



INSURANCE.

12.1 Purchaser shall procure and maintain insurance during the Term of this
Agreement and for a period of *** following the termination or expiration of
this Agreement, adequate to cover its obligations hereunder and which are
consistent with normal business practices of prudent companies similarly
situated.  Such insurance shall be written by insurance companies with a rating
of at least an “A-” in the latest addition of A.M. Best or its
equivalent.  Without limiting the generality of the foregoing, Purchaser’s
insurance shall include, at minimum, the following coverages:

(a) commercial general liability coverage with minimum per claim limits of at
least $*** per occurrence and $*** annual aggregate, the policy(ies) for which
shall (A) name VIVUS as an additional insured, and (B) be primary and
non-contributory;

(b) automobile liability coverage covering all owned, hired and non-owned
automobile equipment with minimum per claim limits of $*** per occurrence and
annual aggregate, the policy(ies) for which shall name VIVUS as an additional
insured;

(c) excess liability/umbrella coverage with minimum per claim limits of at least
$*** per occurrence and annual aggregate;

(d) products liability coverage with minimum per claim limits of at least $***
per occurrence and annual aggregate with a *** extended reporting period
endorsement, the policy(ies) for which shall name VIVUS as an additional
insured; and

(e) property coverage having limits adequate for Product inventory in
Purchaser’s care, custody, and/or control and for Product in transit to and from
Purchaser.

12.2 VIVUS shall procure and maintain insurance or self-insure during the Term
of this Agreement and for a period of *** following the termination or
expiration of this Agreement, adequate to cover its obligations hereunder and
which are consistent with normal business practices of prudent companies
similarly situated.  Upon written request, VIVUS shall provide proof of adequate
coverage to Purchaser.  VIVUS may substitute a self-insurance program to satisfy
in whole or in part its obligations under this Article ‎12 on written notice to
the Purchaser with information demonstrating the adequacy of such program.



-21-

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 

 

12.3 It is understood that the insurance requirements in Sections ‎12.1 and
‎12.2 above shall not be construed to create a limit of either Party’s liability
with respect to its indemnification obligations under Article ‎10.  Furthermore,
it is understood that Purchaser’s insurance requirements in Section ‎12.1 hereof
are intended to be consistent with, and not to increase, the minimum insurance
coverage obligations of the Purchaser under the License Agreement.  Each Party
shall provide the other Party with written evidence of such insurance upon
written request.  Each Party shall provide the other Party with written notice
at least *** prior to the cancellation, non-renewal or material change in such
insurance (or, in the case of VIVUS, self-insurance, as applicable) that
materially adversely affects the rights of the other Party hereunder.

13.



CONFIDENTIALITY; PROPRIETARY RIGHTS

13.1 Confidentiality.  Each Party will maintain the Confidential Information of
the other Party in accordance with Article 11 of the License Agreement.  The
Parties agree not to disclose any financial terms or conditions of this
Agreement to any Third Party without the prior consent of the other Party,
except as required by Applicable Law.

13.2 Proprietary Rights.  This Agreement shall not affect the ownership of any
intellectual property owned or developed by or licensed to either Party
(“Intellectual Property”) or any rights granted in the License Agreement with
respect to such Intellectual Property.

14.



DISPUTE RESOLUTION

14.1 Disputes. 

(a) The Parties recognize that disputes as to certain matters may from time to
time arise during the Term which relate to either Party’s rights and/or
obligations hereunder.  It is the objective of the Parties to establish
procedures to facilitate the resolution of disputes arising under this Agreement
in an expedient manner by mutual cooperation and without resort to
litigation.  To accomplish this objective, the Parties agree to follow the
procedures set forth in this Article ‎14 if and when a dispute arises under this
Agreement.  In the event of any disputes, controversies or differences which may
arise between the Parties out of or in relation to or in connection with this
Agreement, including any alleged failure to perform, or breach, of this
Agreement, or any issue relating to the interpretation or application of this
Agreement, then upon the request of either Party, the Parties agree to meet and
discuss in good faith a possible resolution thereof, which good faith efforts
shall include at least one in-person meeting between the chief executive
officers of each Party; provided that, each Party agrees that any statute of
limitation or survival period with respect to such dispute shall be tolled
during such discussions.  If the matter is not resolved within *** following the
request for discussions, either Party may then invoke the provisions of Section
‎14.2.    

(b) Notwithstanding anything to the contrary in this Article ‎14, any Financing
Entity may bring a proceeding in a court of competent jurisdiction located in
the State of New York solely to enforce its rights under Sections ‎14.1,  ‎16.1,
 ‎16.6, and ‎16.8 hereof.  Such courts of competent jurisdiction located in the
State of New York shall have the sole and exclusive jurisdiction to hear and
adjudicate any claims pursuant to this Section ‎14.1‎(b).

14.2 Arbitration.  Any dispute, controversy or claim arising out of or relating
to the validity, construction, interpretation, enforceability, breach,
performance, application or termination of this Agreement that is not resolved
pursuant to Section ‎14.1, shall be settled by binding arbitration administered
by JAMS pursuant to its Comprehensive Arbitration Rules and Procedures of JAMS
then in effect (the “JAMS Rules”), except as otherwise provided herein.  The
arbitration shall be governed by the United

-22-

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 

 

States Federal Arbitration Act, 9 U.S.C. §§ 1-16 (the “Federal Arbitration
Act”), to the exclusion of any inconsistent state laws.  The United States
Federal Rules of Civil Procedure shall govern discovery and the rules of
evidence for the arbitration.  The arbitration will be conducted in New York,
New York, and the Parties consent to the personal jurisdiction of the United
States federal courts, for any case arising out of or otherwise related to this
arbitration, its conduct and its enforcement.  Any situation not expressly
covered by this Agreement shall be decided in accordance with the JAMS Rules.

14.3 Arbitrator.  The arbitrator shall be one (1) neutral, independent and
impartial arbitrator selected from a pool of retired federal judges or
magistrates to be presented to the Parties by JAMS.  Failing the agreement of
the Parties as to the selection of the arbitrator within ***, the arbitrator
shall be appointed by JAMS in accordance with the JAMS Rules.

14.4 Decision.  The power of the arbitrator to fashion procedures and remedies
within the scope of this Agreement is recognized by the Parties as essential to
the success of the arbitration process.  The arbitrator shall not have the
authority to fashion remedies which would not be available to a federal judge
hearing the same dispute.  The arbitrator is encouraged to operate on this
premise in an effort to reach a fair and just decision.  Reasons for the
arbitrator’s decisions should be set forth in accordance with the JAMS
Rules.  Such a written decision shall be rendered by the arbitrator following a
full comprehensive hearing, no later than *** following the selection of the
arbitrator as provided for in Section ‎14.3.

14.5 Award.  Any award shall be promptly paid in United States dollars free of
any tax, deduction or offset; and any costs, fees or taxes incident to enforcing
the award shall, to the maximum extent permitted by Applicable Law, be charged
against the Party resisting enforcement.  Each Party agrees to abide by the
award rendered in any arbitration conducted pursuant to this Article ‎14, and
agrees that, subject to the Federal Arbitration Act, judgment may be entered
upon the final award in any court of competent jurisdiction and that other
courts may award full faith and credit to such judgment in order to enforce such
award.  The award shall include interest from the date of the award until paid
in full, at a rate fixed by the arbitrator and the arbitrator may, in his or her
discretion, award pre-judgment interest.  With respect to money damages, nothing
contained herein shall be construed to permit the arbitrator or any court or any
other forum to award punitive or exemplary damages.  By entering into this
agreement to arbitrate, the Parties expressly waive any claim for punitive or
exemplary damages, subject to the exceptions set forth in Article ‎11.

14.6 Costs.  The arbitrator shall assess his or her costs, fees and expenses
against the Party losing the arbitration and shall require such losing Party to
reimburse the other Party for all of its reasonable attorneys’ fees, costs, and
disbursements arising out of the arbitration (including, for example, expert
witness fees and expenses, photocopy charges, travel expenses, and so
on).  Notwithstanding the foregoing, if the arbitrator believes that neither
Party is the clear loser, the arbitrator shall divide his or her costs, fees,
and expenses according to his or her sole discretion, and each Party shall bear
its own attorney’s fees, costs, and disbursements arising out of the
arbitration.

14.7 Injunctive Relief.  Provided a Party has made a sufficient showing under
the rules and standards set forth in the Federal Rules of Civil Procedure and
applicable case law, the arbitrator shall have the freedom to invoke, and the
Parties agree to abide by, injunctive measures after either Party submits in
writing for arbitration claims requiring immediate relief.  Additionally,
nothing in this Article ‎14 will preclude either Party from seeking equitable
relief or interim or provisional relief from a court of competent jurisdiction,
including a temporary restraining order, preliminary injunction or other interim
equitable relief, concerning a dispute either prior to or during any arbitration
if necessary to protect the interests of such Party or to preserve the status
quo pending the arbitration proceeding.



-23-

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 

 

14.8 Confidentiality.  The arbitration proceeding shall be confidential and the
arbitrator shall issue appropriate protective orders to safeguard each Party’s
Confidential Information.  Except as required to comply with Applicable Laws,
including rules and regulations promulgated by the SEC, The NASDAQ Stock Market
or any securities exchanges, no Party shall make (or instruct the arbitrator to
make) any public announcement with respect to the proceedings or decision of the
arbitrator without prior written consent of the other Party.  The existence of
any dispute submitted to arbitration, and the award, shall be kept in confidence
by the Parties and the arbitrator, except as required in connection with the
enforcement of such award or as otherwise required by Applicable Law.

14.9 Survivability.  Any duty to arbitrate under this Agreement shall remain in
effect and be enforceable after termination of this Agreement for any reason.

15.



PRESS RELEASES; USE OF NAMES

15.1 Press Releases.  The form and content of any public announcement to be made
by one Party regarding this Agreement, or the subject matter contained herein,
shall be subject to the prior written consent of the other Party (which consent
shall not be unreasonably withheld, conditioned, or delayed), except as may be
required by Applicable Law in which event the Party required to make such
announcement shall, to the extent possible, provide to the other Party a written
copy of any such required announcement at least *** prior to disclosure to give
the other Party reasonable advance notice and review of any such
announcement.  Notwithstanding the foregoing, either Party may publicly disclose
without violation of this Agreement, such terms of this Agreement as are, on the
advice of such Party’s counsel, required by the rules and regulations of the SEC
or any other applicable entity having regulatory authority over such Party’s
securities; provided that such Party shall advise Purchaser of such intended
disclosures and requests confidential treatment of certain commercial terms and
technical terms hereof to the extent such confidential treatment is reasonably
available to such Party.  In the event of any such filing, such Party will
provide the other Party, a reasonable time prior to filing, with a copy of the
Agreement marked to show provisions for which such Party intends to seek
confidential treatment and shall reasonably consider and incorporate the other
Party’s comments thereon to the extent consistent with the legal requirements
applicable to such Party and that govern redaction of information from material
agreements that must be publicly filed.  The other Party shall provide any such
comments as promptly as practicable.  The intention of the Parties is to agree
upon a single redacted version of the Agreement to be filed with the SEC or any
other applicable entity.

15.2 Use of Names.  Except as otherwise required by law or by the terms of this
Agreement or the License Agreement, or as mutually agreed upon by the Parties,
neither Party shall make any use of the name of the other Party in any
advertising or promotional material, or otherwise, without the prior written
consent of the other Party, which consent shall not be unreasonably withheld.

16.



MISCELLANEOUS

16.1 Entire Agreement; Amendment.  This Agreement, including the Exhibits
hereto, together with the letter agreement dated September 30th, 2016 between
VIVUS and Hercules Capital, Inc., and the terms of the License Agreement which
are incorporated herein by reference, sets forth the complete, final and
exclusive agreement and all the covenants, promises, agreements, warranties,
representations, conditions and understandings between the Parties hereto with
respect to the subject matter hereof and supersedes, as of the Effective Date,
all prior agreements and understandings between the Parties with respect to the
subject matter hereof.  There are no covenants, promises, agreements,
warranties, representations, conditions or understandings, either oral or
written, between the Parties other than as are

-24-

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 

 

set forth herein and therein.  No subsequent alteration, amendment, change or
addition to this Agreement shall be binding upon the Parties unless reduced to
writing and signed by an authorized officer of each Party.  Notwithstanding
anything to the contrary in this Section ‎16.1, no amendment of the definitions
of “Financing Entity,” “Financing Default,” “Qualified Assignee,” or “Permitted
Assignment” or Sections ‎14.1,  ‎16.1,  ‎16.6, and ‎16.8 hereof that effects the
rights of any Financing Entity shall be effective without the prior written
consent of each Financing Entity.

16.2 Relationship of the Parties.  The relationship between VIVUS and Purchaser
is that of independent contractors and nothing herein shall be deemed to
constitute the relationship of partners, joint venturers, or principal and agent
between VIVUS and Purchaser.  Neither Party shall have any express or implied
right or authority to assume or create any obligations on behalf of or in the
name of the other Party or to bind the other Party to any contract, agreement,
or undertaking with any Third Party.

16.3 Force Majeure.  Both Parties shall be excused from the performance of any
or all of their obligations under this Agreement to the extent that such
performance is prevented by force majeure and the nonperforming Party promptly
provides notice of the prevention to the other Party; provided that, in the
event of a force majeure impacting the Parties’ rights and obligations under
Section ‎2.8 and Section ‎2.11 of this Agreement, VIVUS shall use Commercially
Reasonable Efforts to perform its obligations pursuant to Section ‎2.8 and
Section ‎2.11 of this Agreement, as applicable.  Such excuse shall be continued
so long as the condition constituting force majeure continues and the
nonperforming Party takes reasonable efforts to remove the condition.  For
purposes of this Agreement, force majeure shall include conditions beyond the
control of the Parties, including an act of God, war, civil commotion, terrorist
act, labor strike or lock-out, epidemic, failure or default of public utilities
or common carriers, destruction of production facilities or materials by fire,
earthquake, storm or like catastrophe, and failure of plant or machinery
(provided that such failure could not have been prevented by the exercise of
skill, diligence, and prudence that would be reasonably and ordinarily expected
from a skilled and experienced person engaged in the same type of undertaking
under the same or similar circumstances).  Notwithstanding the foregoing, a
Party shall not be excused from making payments owed hereunder because of a
force majeure affecting such Party.

16.4 Notices.  Any notice required or permitted to be given under this Agreement
shall be in writing, shall specifically refer to this Agreement, and shall be
addressed to the appropriate Party at the address specified below or such other
address as may be specified by such Party in writing in accordance with this
Section ‎16.4, and shall be deemed to have been given for all purposes when
received, if hand-delivered or by means of facsimile or other electronic
transmission, or *** after being sent by a reputable overnight delivery service.

If to VIVUS:VIVUS, Inc.

351 E. Evelyn Avenue
Mountain View, CA 94041

Facsimile: (650) 934-5320

Attention: Chief Financial Officer

Email: cfo@vivus.com





-25-

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 

 

With a copy to:Weil, Gotshal & Manges LLP
767 Fifth Avenue
New York, NY 10153
Facsimile: (212) 310-8007
Attention: Michael A. Epstein
Email:  michael.epstein@weil.com

 

If to Purchaser:Metuchen Pharmaceuticals, LLC

11 Commerce Drive, 1st Floor

Cranford, NJ 07016

Facsimile: (908) 272-3084  

Attention: Greg Ford

Email: GFord@kfe-llc.com

 

With a copy to:Mist Pharmaceuticals, LLC

11 Commerce Drive, 1st Floor

Cranford, NJ 07016

Facsimile: (908) 272-3084  

Attention: Keith Rotenberg, President

Email: krotenberg@mistpharma.com

 

With a copy to:Lowenstein Sandler LLP

65 Livingston Avenue

Roseland, New Jersey 07068

Facsimile:  (973) 597-2400

Attention:  Michael J. Lerner

Email: MLerner@lowenstein.com

16.5 No Strict Construction; Headings; Interpretation.  This Agreement has been
prepared jointly and shall not be strictly construed against either
Party.  Ambiguities, if any, in this Agreement shall not be construed against
any Party, irrespective of which Party may be deemed to have authored the
ambiguous provision.  The headings of each Article and Section in this Agreement
have been inserted for convenience of reference only and are not intended to
limit or expand on the meaning of the language contained in the particular
Article or Section.  The definitions of the terms herein apply equally to the
singular and plural forms of the terms defined.  Whenever the context may
require, any pronoun will include the corresponding masculine, feminine and
neuter forms.  The words “include”, “includes” and “including” will be deemed to
be followed by the phrase “without limitation.”  Unless the context requires
otherwise, (a) any definition of or reference to any agreement, instrument or
other document herein will be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or therein), (b) any reference to any laws
herein will be construed as referring to such laws and any rules or regulations
promulgated thereunder as from time to time enacted, repealed or amended, (c)
any reference herein to any person will be construed to include the person’s
successors and assigns (including any Financing Entity or Qualified Assignee, as
applicable), (d) the words “herein”, “hereof” and “hereunder”, and words of
similar import, will be construed to refer to this Agreement in its entirety and

-26-

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 

 

not to any particular provision hereof, (e) any reference herein to the words
“mutually agree” or “mutual written agreement” will not impose any obligation on
either Party to agree to any terms relating thereto or to engage in discussions
relating to such terms except as such Party may determine in such Party’s sole
discretion, except as expressly provided in this Agreement, (f) as applied to a
Party, the word “will” shall be construed to have the same meaning and effect as
the word “shall,” and (g) all references herein without a reference any other
agreement to Articles, Sections, or Exhibits will be construed to refer to
Articles, Sections, and Exhibits of or to this Agreement.

16.6 Assignment.  Neither Party may assign or transfer this Agreement or any
rights or obligations hereunder without the prior written consent of the other
Party, except that (a) a Party may make such an assignment without the other
Party’s consent to such Party’s Affiliate or to a successor to all or
substantially all of the assets or business of such Party to which this
Agreement pertains, (b) Purchaser may assign this Agreement and any of
Purchaser’s rights or obligations hereunder as collateral to any Financing
Entity pursuant to one or more Financing Documents without the consent of VIVUS
or any other Person, (c) neither the consent of VIVUS nor any other Person shall
be required for the assignment of this Agreement and all of Purchaser’s rights,
obligations and liabilities hereunder (including any and all liabilities that
accrued prior to such assignment, but excluding liabilities under Sections ‎4.4
and ‎10.2 hereof)  to any Financing Entity upon the occurrence of a Financing
Default, provided that at least five (5) Business Days prior to any transfer or
assignment of this Agreement in accordance with the terms of this clause (c),
such Financing Entity provides VIVUS with a general description of the Financing
Entity’s business and operations or equivalent documentation, and (d) neither
the consent of VIVUS nor any other Person shall be required for the assignment
of this Agreement and all of Purchaser’s rights, obligations and liabilities
hereunder by Purchaser (with the consent of the Financing Entity, provided that
the Purchaser and the Financing Entity jointly provide timely notice to VIVUS of
such consent) or any Financing Entity upon the occurrence of a Financing Default
to any Qualified Assignee that is a successor to or assignee of all or
substantially all of the assets or business of Purchaser to which this Agreement
pertains; provided that any assignment to a Financing Entity or a Qualified
Assignee in connection with a Financing Default must also include an agreement,
in writing, signed by such Financing Entity or Qualified Assignee, as
applicable, to assume performance of all of Purchaser’s rights and obligations,
and assume all of Purchaser’s outstanding liabilities (including any and all
liabilities that accrued prior to such assignment, but excluding liabilities
under Sections ‎4.4 and 10.2 hereof), provided that in the case of clauses (c)
and (d) above, with respect to any liabilities accrued by Purchaser (including
Purchaser’s liabilities under Sections ‎4.4 and ‎10.2 hereof), such Financing
Entity and/or Qualified Assignee, as applicable, shall, at VIVUS’ request and
expense (which shall be limited to such Financing Entity’s or Qualified
Assignee’s, as applicable, reasonable out-of-pocket-expenses), cooperate and
provide reasonable assistance to VIVUS (including the providing, subject to a
customary confidentiality agreement, of any relevant information to VIVUS in
such Person’s possession) in connection with, and to support, VIVUS’ efforts to
seek recovery for any Losses under Purchaser’s insurance policy), thereunder
(any of the foregoing assignments, a “Permitted Assignment”).  Any permitted
successor or assignee of rights and/or obligations hereunder shall, in a writing
to the other Party, expressly assume performance of such rights and/or
obligations.  Any assignment or attempted assignment by either Party in
violation of the terms of this Section ‎16.6 shall be null, void and of no legal
effect.

16.7 Governing Law.  Resolution of all disputes arising out of or related to
this Agreement or the validity, construction, interpretation, enforcement,
breach, performance, application or termination of this Agreement and any
remedies relating thereto, shall be governed by and construed under the
substantive laws of the State of New York, excluding any conflicts or choice of
law rule or principle that might

-27-

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 

 

otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction.

16.8 Successors and Assigns; No Third Party Beneficiaries.  This Agreement will
be binding upon and inure to the benefit of the Parties and their successors and
permitted assigns.  No provision of this Agreement, express or implied, is
intended to or will be deemed to confer upon Third Parties any right, benefit,
remedy, claim, liability, reimbursement, claim of action or other right of any
nature whatsoever under or by reason of this Agreement other than (i) the
Parties and, to the extent provided in Sections ‎10.1 and ‎10.3, the Indemnified
Parties and (ii) any Financing Entity solely with respect to Sections ‎14.1,
 ‎16.1,  ‎16.6, and this Section ‎16.8 (and the Parties hereto acknowledge and
agree that each Financing Entity (including Hercules Capital, Inc.) is an
express third-party beneficiary of such Sections ‎14.1,  ‎16.1,  ‎16.6, and this
Section ‎16.8.  Without limitation of the foregoing, this Agreement will not be
construed so as to grant employees of either Party in any country any rights
against the other Party pursuant to the laws of such country.

16.9 Performance by Affiliates and/or Subcontractors.  Any obligation of VIVUS
under or pursuant to this Agreement may be satisfied, met or fulfilled, in whole
or in part, at VIVUS’ sole and exclusive option, either by VIVUS directly or by
any Affiliate or Third Party that VIVUS causes to satisfy, meet or fulfill such
obligation, in whole or in part.  Any obligation of Purchaser under or pursuant
to this Agreement may be satisfied, met or fulfilled, in whole or in part, at
Purchaser’s sole and exclusive option, either by Purchaser directly or by any
Affiliate of Purchaser or Third Party that Purchaser causes to satisfy, meet or
fulfill such obligation, in whole or in part.  Each of the Parties guarantees
the performance of all actions, agreements and obligations to be performed by
any Affiliates of such Party or a Third Party under the terms and conditions of
this Agreement, and shall cause its Affiliates or such Third Party to comply
with the provisions of this Agreement in connection with such performance.  Any
breach by a Party’s Affiliate of any of such Party’s obligations under this
Agreement shall be deemed a breach by such Party, and the other Party may
proceed directly against such Party without any obligation to first proceed
against such Party’s Affiliate.

16.10 Counterparts.  This Agreement may be executed in one (1) or more
counterparts, including by facsimile or other electronic transmission, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.

[Signature page follows]

 



-28-

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
as of the date last signed below.

Metuchen Pharmaceuticals LLC

By:/s/ J. Gregory Ford
Name:J. Gregory Ford
Title:CEO
Date:9/30/2016

Vivus, Inc.

By:/s/ Seth H. Z. Fischer
Name:Seth H. Z. Fischer
Title:CEO
Date:9/30/2016



 

 

Acknowledged and Agreed:

Hercules Capital, Inc.

By/s/ Melanie Grace
Name:Melanie Grace
Title:GC/CCO
Date:9/30/2016

 



[Signature Page to Commercial Supply Agreement]

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT A

Table 1Specifications for Commercial Bulk Avanafil Tablets

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

 

 



*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------

 

 

EXHIBIT B
Current Manufacturing Cost

For Product manufactured by Sanofi, the Manufacturing Cost shall be as follows,
subject to an annual Sanofi price increase, currency exchange rate fluctuation
and yield loss adjustment if significant:

Dosage formsCurrent Manufacturing Cost (per tablet)

50mg tabletUS$***/tablet

100mg tabletUS$***/tablet

200mg tabletUS$***/tablet

 

 

 

 



*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C
Minimum Purchase Obligations*

***

***

***

***

***

***

***

***

***

***

***

***

***

***

 

*  For purposes of this Agreement, “***” will be calculated as the number *** or
*** the number of ***.  Thus, for example, *** is ***, and *** equals ***.



*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

--------------------------------------------------------------------------------

 

 

EXHIBIT D

Current Inventory

50 mg dosage strength – *** tablets;  

100 mg dosage strength – *** tablets; and

200 mg dosage strength –  *** tablets. 

 

 



 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT C
ADDITIONAL FINANCIAL TERMS

***

***

***

***

***

***

***

 

***

·



***

***

***



 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT D
PRESS RELEASE



 



*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 

 

Vivus_logo_RGB [vvus20160930ex1049bbd9b001.jpg]

 

VIVUS AND METUCHEN PHARMACEUTICALS ANNOUNCE LICENSE AGREEMENT FOR COMMERCIAL
RIGHTS TO STENDRA

 

VIVUS grants an exclusive license to Metuchen Pharmaceuticals for STENDRA®
(avanafil) commercial rights in the U.S., Canada, South America and India

 

MOUNTAIN VIEW, CA and CRANFORD, NJ – September 30,  2016 - VIVUS, Inc. (Nasdaq:
VVUS; “VIVUS”) and Metuchen Pharmaceuticals LLC (“Metuchen”) today announced the
signing of an agreement providing Metuchen, a fully-paid, perpetual license for
exclusive rights to commercialize STENDRA® (avanafil) in the U.S., Canada, South
America and India. The parties simultaneously signed a commercial supply
agreement pursuant to which VIVUS will be responsible for the manufacture and
supply of STENDRA to Metuchen for a mutually agreed term. For a period of 180
days, Metuchen has the option to assume the manufacturing and supply rights of
STENDRA for its territories. Under the license agreement, VIVUS received $70
million. Additionally, Metuchen will be responsible for royalties due to
Mitsubishi Tanabe Pharma Corporation based on net sales.

STENDRA is an oral phosphodiesterase type 5 inhibitor. STENDRA was approved by
the FDA in April 2012 for the treatment of erectile dysfunction (ED) in the
United States and sold under the trade name SPEDRA in the European Union.



“We are excited to announce our commercial collaboration with Metuchen. Metuchen
management’s strong commercial experience positions them well to take advantage
of STENDRA’s strong clinical profile within the $3.5 billion erectile
dysfunction market. With a 15 minute onset of action, the ability to be taken
with food or alcohol and a strong side-effect profile, STENDRA commercialization
with Metuchen will optimize the brand’s potential,” stated Seth H. Z. Fischer,
VIVUS CEO. “This collaboration is the first announcement to arise out of the
strategic business review process announced earlier this year, and we look
forward to providing additional updates in the coming months.”

About Avanafil

STENDRA® (avanafil) is approved in the U.S. by the FDA for the treatment of
erectile dysfunction. Metuchen Pharmaceuticals LLC has exclusive marketing
rights to STENDRA in the U.S., Canada, South America and India.

STENDRA is available through retail and mail order pharmacies.

SPEDRA™, the trade name for avanafil in the EU, is approved by the EMA for the
treatment of erectile dysfunction in the EU. VIVUS has granted an exclusive
license to the Menarini Group through its subsidiary Berlin-Chemie AG to
commercialize and promote SPEDRA for the treatment of erectile dysfunction in
over 40 European countries plus Australia and New Zealand.

VIVUS has granted an exclusive license to Sanofi to commercialize avanafil in
Africa, the Middle East, Turkey, and the Commonwealth of Independent States
(CIS) including Russia.

Avanafil is licensed from Mitsubishi Tanabe Pharma Corporation (MTPC). VIVUS
owns worldwide development and commercial rights to avanafil for the treatment
of sexual

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 

 

dysfunction, with the exception of certain Asian-Pacific Rim countries. VIVUS is
in discussions with other parties for the commercialization rights to its
remaining territories.

For more information about STENDRA, please visit www.STENDRA.com.

 

Important Safety Information

STENDRA® (avanafil) is prescribed to treat erectile dysfunction (ED).

Do not take STENDRA if you take nitrates, often prescribed for chest pain, as
this may cause a sudden, unsafe drop in blood pressure.

Discuss your general health status with your healthcare provider to ensure that
you are healthy enough to engage in sexual activity. If you experience chest
pain, nausea, or any other discomforts during sex, seek immediate medical help.

STENDRA may affect the way other medicines work. Tell your healthcare provider
if you take any of the following; medicines called HIV protease inhibitors, such
as ritonavir (Norvir®), indinavir (Crixivan®), saquinavir (Fortavase® or
Invirase®) or atazanavir (Reyataz®); some types of oral antifungal medicines,
such as ketoconazole (Nizoral®), and itraconazole (Sporanox®); or some types of
antibiotics, such as clarithromycin (Biaxin®), telithromycin (Ketek®), or
erythromycin.

In the rare event of an erection lasting more than 4 hours, seek immediate
medical help to avoid long-term injury.

In rare instances, men taking PDE5 inhibitors (oral erectile dysfunction
medicines, including STENDRA) reported a sudden decrease or loss of vision. It
is not possible to determine whether these events are related directly to these
medicines or to other factors. If you experience sudden decrease or loss of
vision, stop taking

PDE5 inhibitors, including STENDRA, and call a doctor right away.

Sudden decrease or loss of hearing has been rarely reported in people taking
PDE5 inhibitors, including STENDRA. It is not possible to determine whether
these events are related directly to the PDE5 inhibitors or to other factors. If
you experience sudden decrease or loss of hearing, stop taking STENDRA and
contact a doctor right away. If you have prostate problems or high blood
pressure for which you take medicines called alpha blockers or other
anti-hypertensives, your doctor may start you on a lower dose of STENDRA.

Drinking too much alcohol when taking STENDRA may lead to headache, dizziness,
and lower blood pressure.

STENDRA in combination with other treatments for ED is not recommended.

STENDRA does not protect against sexually transmitted diseases, including HIV.

The most common side effects of STENDRA are headache, flushing, runny nose and
congestion.

Please see full patient prescribing information for STENDRA (50 mg, 100 mg, 200
mg) tablets.





*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 

 

About VIVUS

 

VIVUS is a biopharmaceutical company commercializing and developing innovative,
next-generation therapies to address unmet needs in obesity and sexual health.
For more information about the company, please visit www.vivus.com.

 

Certain statements in this press release are forward-looking within the meaning
of the Private Securities Litigation Reform Act of 1995 and are subject to
risks, uncertainties and other factors, including risks and uncertainties
related to potential change in our business strategy to enhance long-term
stockholder value; risks and uncertainties related to the timing, strategy,
tactics and success of the commercialization of STENDRA (avanafil) by our
sublicensee in the U.S., Canada, South America and India; risks and
uncertainties related to our ability to successfully complete on acceptable
terms, and on a timely basis, avanafil partnering discussions for territories
under our license with MTPC in which we do not have a commercial collaboration;
and risks and uncertainties related to our ability to protect our intellectual
property and litigation in which we are involved or may become involved. These
risks and uncertainties could cause actual results to differ materially from
those referred to in these forward-looking statements. The reader is cautioned
not to rely on these forward-looking statements. Investors should read the risk
factors set forth in VIVUS’ Form 10-K for the year ended December 31, 2015 as
filed on March 9, 2016 and as amended by the Form 10-K/A filed on April 22,
2016, and periodic reports filed with the Securities and Exchange Commission.
VIVUS does not undertake an obligation to update or revise any forward-looking
statements.





*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 

 

About Metuchen

Metuchen Pharmaceuticals LLC is a privately-held specialty pharmaceutical
company dedicated to improving men’s health through innovative proprietary
pharmaceutical products that have unique and meaningful clinical benefits. 

 

VIVUS, Inc.

Mark Oki

Chief Financial Officer

oki@vivus.com

650-934-5200

 

 

VIVUS Investor Relations: The Trout Group 

Brian Korb

Managing Director

bkorb@troutgroup.com

646-378-2923

 

 

 



 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT E
LETTER AGREEMENT



*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 

 

***

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 

 

***



*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 

 

***



*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.



 

--------------------------------------------------------------------------------

 

 

EXHIBIT F
QUALITY AGREEMENT

 



*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 

 

QUALITY TECHNICAL AGREEMENT

Between

VIVUS, INC.

And

METUCHEN PHARMACEUTICALS LLC

 

Dated as of

 

September 30, 2016



*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 

 

1 APPROVALS

This Quality Technical Agreement is approved by:

VIVUS, INC.

/s/ Vincent Ho          9/30/2016

Vincent HoDate

Director, QA

/s/ John L. Slebir for Ted Broman          9/30/2016

Ted Broman Date

Vice President, Chemistry, Manufacturing and Control



METUCHEN PHARMACEUTICALS LLC

/s/ Greg Ford           9/30/2016

Greg FordDate

President and Chief Executive Officer



 

[Signature Page to Quality Technical Agreement]

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

--------------------------------------------------------------------------------

 

 

 

This Quality Technical Agreement (“Agreement”) is entered into by and between
Metuchen Pharmaceuticals LLC, a limited liability company organized under the
laws of Delaware, located at 11 Commerce Drive, 1st Floor, Cranford, New Jersey
07016  (“Licensee”), and VIVUS, Inc. located at 351 E. Evelyn Ave. Mountain
View, CA 94041 (“VIVUS”), defines the parties’ quality responsibilities as they
are related to the product(s) and services listed below.  The products shall
collectively be referred to herein as the “Products” and the services shall
collectively be referred to herein as the “Services.”

Product(s)

Services provided by VIVUS

Stendra™ tablets

50mg, 100mg, 200mg

Manufacturing of bulk tablets.

Bulk product is manufactured for VIVUS by the CMO (as defined below)

 

Subject to the terms of this Agreement, any changes to this Agreement may be
made solely by an amendment in writing signed by both parties.  Main contacts at
Licensee and VIVUS are listed in APPENDIX  1, Contacts, hereby incorporated
herein by reference.  APPENDIX  1 is subject to change without the need to
re-sign this Agreement and assign a new version number.  This Agreement is
entered into as of September 30, 2016.

Licensee and VIVUS are parties to (i) that certain License and Commercialization
Agreement dated as of the date hereof (the “License Agreement”), and (ii) that
certain Commercial Supply Agreement dated as of the date hereof (the “Supply
Agreement”, and together with the License Agreement, the “Transaction
Agreements”).  In the event of conflict between this Agreement and the
Transaction Agreements, the Transaction Agreements shall govern except with
respect to quality assurance matters.

 

 



 

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

Page

APPROVALS...................................................................................................................................5

1.Definitions...................................................................................................1

2.General
Information.....................................................................................2

2.1Regulatory Compliance Requirements2

2.2Notification of Governmental Authorities3

2.3Conflict Resolution3

2.4Responsibilities3

3.Quality
Assurance.........................................................................................3

3.1Annual Product Review3

3.2Quality Audits / Regulatory Inspections3

3.3Management Responsibilities5

3.4Internal Audits5

3.5Training and Qualification5

3.6Supplier/Third Party Subcontractor Qualification6

3.7Deviations Investigations7

3.8Buildings and Facilities / Utilities7

3.9Equipment8

3.10Documentation8

3.11Change Control8

3.12Product Complaints9

3.13Recall of Marketed Product9

4.Revision
History...........................................................................................9

APPENDIX 1 –
CONTACTS.............................................................................................................10

APPENDIX 2 –
RESPONSIBILITIES...............................................................................................11



 



 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

 

--------------------------------------------------------------------------------

 

 

1.



Definitions

For the purposes of this Agreement, the following terms, whether used in the
singular or plural, shall have the meanings set forth in this Section ‎1.
Capitalized terms not defined herein shall have the meaning as set forth in the
Supply Agreement.

cGMP:   The current guidelines for Good Manufacturing Practice for human
pharmaceuticals and biologics, as amended from time to time, in force in the
United States, the European Union, Canada and Japan, including the guidelines
specifically referenced in Section ‎2.1 hereof.

Change Control:   A system to ensure changes are reviewed, recorded, evaluated
for impact, justified, and approved by the appropriate parties, prior to
implementation.

CMO:   means Sanofi or such other contract manufacturer of API or Product
approved by the parties in accordance with the Transaction Agreements.

Component:   Any ingredient intended for use in the Manufacture or packaging of
a drug product, including those that may not appear in the final drug product.

Deviation(s):   Any excursions from processes, Specifications, quality systems
or nonconformities that may affect the safety, efficacy, identity, strength,
purity, or quality of Product(s) or any regulatory submissions for the
Product(s).

Criticality Levels:

Level 1  (Minor):   a minor compliance deviation that has no potential of
product impact.

Level 2  (Major):   a deviation that may have the potential of product quality
impact and may have the potential to have an adverse effect on the identity,
strength, quality, purity, potency, safety or effectiveness of a drug product,
validated test method, process, system or equipment.

Level 3  (Critical):   a deviation that has the potential for significant
product or quality impact.  These critical deviations relate to a failure to
meet in-process or final (finished) product specifications from approved
procedures, test methods validated processes, facilities and utilities and
equipment.

Governmental Authority:  Any national, federal, state or local governmental
authority, agency, commission or other instrumentality that has jurisdiction
over the Manufacturing, packaging, testing, marketing, use, sale, handling,
storage or distribution of the Product(s).

License Agreement:  shall have the meaning set forth in the preamble of this
Agreement.

Manufacturing:  All operations related to the manufacture of a product,
including receipt of materials, production, packaging, quality control, release,
storage and shipping of such product.



 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

 

--------------------------------------------------------------------------------

 

 

 

Out-of-Specification (“OOS”):  A test result that does not meet pre-determined
specifications or standards and must be investigated in accordance with internal
procedures that comply with applicable Governmental Authority regulations.

Out-of-Trend (“OOT”):  A test result that does not meet the definition of OOS,
but that demonstrates an unusual trend toward the lower or higher end of a
Specification range.

Qualification:  Action of proving and documenting that equipment, materials,
systems and suppliers satisfy predetermined conditions or requirements and are
fit for their respective purposes.

Specifications:  All specifications relating to product including the
specifications for composition, storage, handling, packaging, testing and
release of the product.

Supply Agreement:  shall have the meaning set forth in the preamble of this
Agreement.

Third Party Subcontractor: A company, individual or other entity contracted by
VIVUS or Licensee to provide services in the manufacturing of product.

2.



General Information

As of October 1, 2016 (the “Effective Date”), Licensee is the NDA holder for
Stendra- tablets 50mg, 100mg, 200mg.

All Confidential Information received during the term of this Agreement shall be
subject to, and handled in accordance with, Article 11 of the License Agreement,
which is hereby incorporated by reference.

2.1



Regulatory Compliance Requirements

Licensee and VIVUS shall operate in compliance with all applicable laws, now in
effect or hereinafter established, relating in any manner to the processing,
Manufacturing, packaging, testing, inspection, storing, handling, delivery,
shipping and disposal of the product.

Further, Licensee and VIVUS shall at all times be in compliance with the
following regulations and guidelines, as amended from time to time and if
applicable:

a)



21 CFR 210 Current Good Manufacturing Practice in Manufacturing, Processing,
Packing, or Holding of Drugs; General and 21 CFR 211 Current Good Manufacturing
Practice for Finished Pharmaceuticals;

b)



Current Good Manufacturing Practices Guidelines, Health Products and Food Branch
Inspectorate, Health Canada;

c)



Finalized guidelines published by the International Conference on Harmonization;



 

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

 

--------------------------------------------------------------------------------

 

 

 

d)



Any other regulations promulgated by any Governmental Authority having
jurisdiction over the Manufacture of the Product(s) or its/their processing.

The parties agree to work together in good faith to resolve any differences in
interpretation of the aforementioned regulations and guidelines.

2.2



Notification of Governmental Authorities

Interactions with Governmental Authorities shall be handled in accordance with
Sections 5.2(c) and 5.3(c) of the License Agreement and Section 8.4 of the
Supply Agreement, which are hereby incorporated by reference.

2.3



Conflict Resolution

Any disputes or conflicts relating to this Agreement shall be resolved by the
contacts identified in APPENDIX  1 (each, a “Contact” and collectively, the
“Contacts”) in a timely manner and in compliance with all applicable regulations
and guidelines.  Such resolutions shall be documented and signed by each party’s
Contacts.  In the event the issue cannot be resolved by the Contacts, each
party’s senior corporate quality officials shall enter into good faith
negotiations to reach a mutually agreeable resolution.

2.4



Responsibilities

Each party’s specific responsibilities as they pertain to the Product(s) are set
forth in APPENDIX 2.  Such responsibilities are hereby incorporated herein by
reference.

3.



Quality Assurance

3.1



Annual Product Review

Licensee shall perform annual product reviews;  provided,  that VIVUS shall
perform the annual product review for 2016.  Each of VIVUS and Licensee shall,
upon the other party’s reasonable request, provide such party with the relevant
information in VIVUS’ or Licensee’s, as applicable, possession, including
information from any CMO or other Third Party Subcontractors, necessary for the
other party to perform the annual product reviews for which such party is
responsible pursuant to the immediately preceding sentence.  Such information
shall include, without limitation, the following: all Product test results, OOS
and Deviation reports, Change Control summaries, document revisions and any FDA
audit responses that relate to the Product(s).

3.2



Quality Audits / Regulatory Inspections

3.2.1



Quality Audits



 

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

 

--------------------------------------------------------------------------------

 

 

 

a)



Licensee’s audit rights pursuant to Section 8.2 of the Supply Agreement are
hereby incorporated by reference.

b)



VIVUS is responsible for auditing the CMO of bulk product for cGMP compliance
and will share the outcome of the audit with Licensee.

c)



Licensee shall audit the third party used for packaging of the product
(currently Sharp Corporation located in Allentown, PA and Conshohocken, PA) for
cGMP compliance and will share the outcome of the audit with VIVUS.

3.2.2



Audit Procedures

Following each audit, the parties shall hold an exit meeting, with
representatives from each party present, to discuss significant audit
observations.  Within *** (a) of any audit pursuant to Section ‎3.2.1a) or
‎3.2.1b),  Licensee shall provide a written report of all observations relating
to such audit to VIVUS, and (b) of any audit pursuant to Section ‎3.2.1c), VIVUS
shall provide a written report of all observations relating to such audit to
Licensee.  Within thirty (30) days of receiving any such audit report, the
receiving party shall provide a written response to all findings that details
corrective action to be implemented and shall follow up as necessary with the
appropriate individuals to ensure that all corrective actions are implemented. 
With respect to each written report, the party responsible for providing such
written report shall have the right to conduct a follow-up review to confirm
commencement and completion of such corrective actions.

3.2.3



Lot Release

VIVUS shall release the bulk product and shall issue to Licensee a Certificate
of Analysis and a Certificate of Compliance, or its functional equivalent, in
connection with the delivery of the bulk product.  Licensee is responsible for
packaging and release of the packaged product.

3.2.4



Regulatory Inspections

In addition to the obligations set forth under Sections 5.2 and 5.3 of the
License Agreement and Section 8.4 of the Supply Agreement, which are
incorporated by reference, the provisions of this Section ‎3.2.4 shall apply:

To the extent VIVUS receives advance notice, VIVUS shall notify Licensee *** in
advance of any pending Governmental Authority inspections scheduled and relating
to Product to be performed at any relevant facility (each, a “Facility”) and
shall provide Licensee with copies of any notices or communications relating to
the Services or the Product(s) within *** of receipt.

Licensee representatives may be present when any Governmental Authority inspects
VIVUS, provided such inspection directly relates to the Product(s), Services
and/or common areas used in the provision of Services.  Licensee representation
shall be limited to two (2) individuals and

 

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

 

--------------------------------------------------------------------------------

 

 

 

Licensee’s direct participation in the audit shall be limited to questions
directly related to the Product(s) and/or the Services.

VIVUS shall provide Licensee with copies of any inspection reports from any
Governmental Authorities that may impact the Product(s) within *** of
receipt.  VIVUS may redact proprietary and confidential information pertaining
to other clients’ products at VIVUS’ discretion.

VIVUS shall consult Licensee when preparing responses to Governmental
Authorities, provided such responses are directly related to the Product(s)
and/or Services, and shall obtain Licensee’s prior written consent (not to be
unreasonably withheld, conditioned, or delayed) before submitting such
responses.

VIVUS will notify Licensee promptly, but in no event later than *** after VIVUS’
receipt of notice from any applicable CMO or other Third Party Subcontractor of,
any action resulting in:

a)



Suspension or prohibition of the Services; or

b)



Closure of the Facility

3.3



Management Responsibilities

VIVUS shall operate, or shall require that its CMO operates, a cGMP compliant
Facility.  VIVUS shall ensure that the procedures and Specifications employed at
VIVUS or at such CMO, as applicable, comply with applicable regulations
promulgated by Governmental Authorities.  VIVUS shall ensure compliance with
such procedures and Specifications when performing the Services.

3.4



Internal Audits

VIVUS shall have a documented program and procedure for conducting internal
quality audits (self-inspections).  These internal quality audits shall be
performed according to VIVUS’ standard operating procedures (“SOPs”).  Internal
audit schedules and statuses shall be available for review during scheduled
audits and, upon request, during “for cause” audits.

3.5



Training and Qualification

VIVUS will provide an adequate number of personnel qualified and trained to
perform and supervise the Services in accordance with VIVUS’ SOPs.  VIVUS shall
assure that training, including training on cGMP and other applicable laws and
regulations, is regularly conducted, assessed and documented by qualified
individuals.  VIVUS shall make its training program documents available for
review during scheduled audits and, upon request, during “for cause”
audits.  VIVUS shall also provide written job descriptions, upon request, for
each position that has responsibility for the Product(s).



 

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

 

--------------------------------------------------------------------------------

 

 

 

3.6



Supplier/Third Party Subcontractor Qualification

VIVUS shall be responsible for the approval of the suppliers of all Components
and material(s) provided by VIVUS in connection with the Services, provided that
(a) VIVUS shall consult with Licensee prior to approving any such suppliers, and
(b) if, and only if, the approval of any particular supplier would require the
advance approval of FDA pursuant to either 21 CFR 314.70(b) or (c), Licensee’s
consent shall be required before VIVUS may approve such supplier.  If, with
respect to any particular supplier, the parties disagree as to the applicability
of subsection (b) of the preceding sentence, such disagreement shall be resolved
in accordance with Section ‎2.3 hereof.  VIVUS shall provide to Licensee a list
of approved suppliers associated with the Services.  Notwithstanding the
foregoing, the parties agree that any and all suppliers identified in any and
all regulatory submissions existing as of the Effective Date shall be deemed
approved.  For avoidance of doubt, VIVUS in its sole discretion may make changes
that require advance or retroactive notice to FDA in accordance with 21 CFR
314.70(d).

Upon request, VIVUS or Licensee, as the case may be, shall provide the
requesting party with documented evidence that each supplier providing
Components and/or materials used in connection with the Services has been
appropriately approved by the responsible party.

When either party is complying with such a request, such party shall provide
this information to the other party in a format suitable for submission to
Governmental Authorities (e.g., as a formal report under cover of a signed
letter on company letterhead).

Licensee has the right to request the use of a supplier that is not currently
qualified/approved by VIVUS.  Upon such requests, Licensee shall be responsible
for Qualifying and approving the new supplier.  Alternatively, Licensee and
VIVUS may work together to Qualify the new supplier in order to add it to VIVUS’
approved supplier list.

VIVUS shall notify Licensee in writing and obtain approval prior to outsourcing
any Manufacturing services to Third Party Subcontractors.  VIVUS shall provide
Licensee with documented evidence that Third Party Subcontractors hired by VIVUS
to perform outsourced services related to the Product(s) have been appropriately
approved by VIVUS.  VIVUS shall provide this information to Licensee in a format
suitable for submission to Governmental Authorities (e.g., as a formal report
under cover of a signed letter on company letterhead).

VIVUS shall ensure that any suppliers and/or Third Party Subcontractors used by
VIVUS are Qualified and in compliance with cGMP or equivalent standards, as
defined in regulatory submissions for worldwide marketing authorizations.

Licensee shall notify VIVUS in writing prior to outsourcing any Packaging
services to Third Party Subcontractors.  Licensee shall provide VIVUS with
documented evidence that Third Party Subcontractors hired by Licensee to perform
outsourced services related to the Product(s) have been appropriately Qualified
and approved by Licensee. 



 

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

 

--------------------------------------------------------------------------------

 

 

 

Licensee shall ensure that any suppliers and/or Third Party Subcontractors used
by Licensee are Qualified and in compliance with cGMP or equivalent standards,
as defined in regulatory submissions for worldwide marketing authorizations.

3.7



Deviations Investigations

VIVUS shall notify Licensee in writing (by fax or e-mail) within *** of receipt
of any notification, subject to any subsequent updates or future clarification
of the substance of such notification, or otherwise becoming aware, of any Level
2 or Level 3 Deviation that occurs during the provision of Services.

Licensee shall notify VIVUS, in writing, of the detection of any Deviation that
is discovered following VIVUS’ delivery of any Product(s) to Licensee, or to a
Licensee designee, which may affect or impact the safety, identity, strength,
purity or quality of the Product(s) or any regulatory submissions related to the
Product(s) within *** following the discovery.

VIVUS shall have a controlled system to document, investigate and assess the
impact of each Deviation relating to the Product(s), which actions shall be
conducted in accordance with VIVUS’ internal procedures, consistent with cGMP
requirements.

VIVUS shall work with its subcontractor, Sanofi, in this case to undertake
reasonable corrective actions to correct the cause of each Deviation and provide
Licensee with documented evidence that such corrective actions have been
completed.  VIVUS shall monitor such corrective actions for effectiveness and
Licensee may verify corrective actions during scheduled audits or, upon request,
during “for cause” audits.

3.8



Buildings and Facilities / Utilities

VIVUS shall ensure that the CMO that manufactures the bulk product uses and
maintains an adequate Facility as required by cGMP.

VIVUS shall ensure that the CMO performs and documents qualification/validation,
monitoring, calibration and maintenance (preventative and corrective) for all
Facility utility systems, including, but not limited to the water system(s), as
they relate to the manufacture of the product.  Through routine periodic or for
cause audits VIVUS shall ensure that the CMO routinely conduct such actions
within the timeframes established by the CMO’s internal procedures that are
appropriate given the significance of the particular systems.  Documentation of
such work shall be available for review during scheduled audits and, otherwise,
upon request.  Re-qualifications shall be conducted by the CMO according to the
CMO’s SOPs and documentation of such re-qualifications shall be available for
review during scheduled audits and, otherwise, upon request.

VIVUS shall ensure that the CMO shall maintain a pest control program for the
storage and testing areas used for Product(s).



 

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

 

--------------------------------------------------------------------------------

 

 

 

VIVUS will notify Licensee within *** of any calibration and/or performance
failures which may have an adverse impact on Product previously supplied to
Licensee.

3.9



Equipment

VIVUS shall ensure that the CMO uses and maintains adequate equipment for the
manufacture of the bulk tables, as required by cGMP.

VIVUS shall ensure that the CMO performs and documents qualification/validation,
monitoring, calibration and maintenance (preventative and corrective) for all
CMO’s equipment that will be used to manufacture the product and such work shall
be conducted routinely within timeframes established by CMO’s internal
procedures that are appropriate given the significance of the
equipment.  Documentation of such work shall be available for review during
scheduled audits and, otherwise, upon request.  Re-Qualifications shall be
established by the CMO according to the CMO’s SOP and documentation of such
re-qualifications shall be available for review during scheduled audits and,
otherwise, upon request.

VIVUS will notify Licensee within *** of any calibration and/or performance
failures which may have an adverse impact on Product previously supplied to
Licensee.

3.10



Documentation

Specifications for the Product(s) shall be consistent with the requirements set
forth in VIVUS’ regulatory applications.

VIVUS will retain original records and documentation related to the Services for
a minimum of *** beyond the completion of the Services.  VIVUS shall store such
records in a limited access area and shall treat such records in accordance with
the requirements set forth in the Supply Agreement.  VIVUS shall restrict access
to the records to personnel authorized by VIVUS.  VIVUS shall ensure that these
documents are readily accessible for review and inspection by Licensee and/or
Governmental Authorities upon request.  VIVUS shall notify Licensee at the end
of the document retention period and Licensee shall direct VIVUS, in writing, to
(i) provide the documents directly to Licensee and/or (ii) destroy some or all
of the documents.

3.11



Change Control

Changes to Specifications shall be in accordance with Section 5.3 of the Supply
Agreement, which is hereby incorporated by reference.

VIVUS and Licensee shall, or shall require that their respective CMOs and other
Third Party Subcontractors, as applicable, (a) maintain controls to assure that
any changes to the Product Manufacturing and Packaging equipment, operations
and/or SOPs are reviewed and approved prior to implementation, and (b) validate
such changes when required by applicable regulations.  VIVUS and Licensee shall,
upon receipt of notice from their respective CMOs and other Third

 

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

 

--------------------------------------------------------------------------------

 

 

 

Party Subcontractors, as applicable, of all changes that are not like-for-like
exchanges that impact or could potentially impact the Product(s) and/or Services
prior to implementing such changes, notify each other, in writing, of the same.

VIVUS and Licensee shall, or shall require that their respective CMOs and other
Third Party Subcontractors, as applicable, maintain a Change Control system for,
among other things, equipment, utilities and documents that are compliant with
cGMP requirements and VIVUS and Licensee shall, or shall use Commercially
Reasonable Efforts to procure that their respective CMOs and other Third Party
Subcontractors, as applicable, use its Change Control procedures to initiate all
significant changes.

Licensee shall notify VIVUS in writing of any significant changes to the
packaging of the Product, its Specifications, where the changes will affect
VIVUS’ activities, prior to the implementation of such changes.

3.12



Product Complaints

VIVUS shall use Commercially Reasonable Efforts to provide Licensee with the
necessary information (in VIVUS’, any CMO’s or any Third Party Subcontractor’s
possession) about Manufacturing the Product to assist any investigations
required by Licensee as a result of a Product complaint or adverse drug event.

3.13



Recall of Marketed Product

Recalls shall be handled in accordance with Section 5.5(c) of the License
Agreement, which is hereby incorporated by reference.

4.



Revision History

Version Number.

Changes

1.0

Original

 

5. Assignment

 

Notwithstanding anything to the contrary herein or otherwise, this Agreement or
any rights or obligations hereunder may be assigned or transferred without the
prior written consent of the other party only (i) in connection with a valid and
proper assignment or transfer of the Supply Agreement in accordance with the
terms and conditions set forth therein, and (ii) to the same extent and to the
same entity as the Supply Agreement is so assigned or transferred.



 

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

 

--------------------------------------------------------------------------------

 

 

 

2 APPENDIX 1 – CONTACTS

Area

Metuchen Contact

VIVUS Contact

Quality Technical Agreements

Keith S. Rotenberg, Ph.D

President

Mist Pharmaceuticals LLC

(973) 303-3507

krotenberg@mistpharma.com

Vincent Ho
Director, QA
T] 650.934.5272
ho@vivus.com

Product Complaints

Tammy Francoeur

Director, Pharmacovigilance & Medical Information

Accelovance

(978) 568-4067

mistpharma@accelovance.com

Vincent Ho
Director, QA
T] 650.934.5272
ho@vivus.com

General
Quality Assurance

John Gorski

Director, CMC

Mist Pharmaceuticals

(862) 266-6028

jgorski@mistpharma.com

Vincent Ho
Director, QA
T] 650.934.5272
ho@vivus.com

Audits

John Gorski

Director, CMC

Mist Pharmaceuticals

(862) 266-6028

jgorski@mistpharma.com

Vincent Ho
Director, QA
T] 650.934.5272
ho@vivus.com

Regulatory Affairs

Keith S. Rotenberg, Ph.D

President

Mist Pharmaceuticals LLC

(973) 303-3507

krotenberg@mistpharma.com

Santosh Varghese
Chief Medical Officer
T] 650.934.5352
varghese@vivus.com

 





 

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

 

--------------------------------------------------------------------------------

 

 

 

3 APPENDIX 2 – RESPONSIBILITIES

***

***

***

***

***

***

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

 

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

 

--------------------------------------------------------------------------------

 

 

 

***

 

***

***

 

***

***

 

***

***

 

 

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

***

***

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

 

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

 

--------------------------------------------------------------------------------

 

 

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

***

 

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

 

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

 

--------------------------------------------------------------------------------

 

 

 

***

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

 

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

 

***

***

***

 

***

 

***

***

***

 

***

 

***

***

***

 

***

***

***

***

***

 

***

***

 

 

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

 

--------------------------------------------------------------------------------

 

 

 

***

***

***

***

***

***

 

***

***

 

***

***

 

 





 

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

 

--------------------------------------------------------------------------------

 

 

 

 

EXHIBIT G

VIVUS PATENTS

 

·



***

·



***

 

 

*** INDICATES MATERIAL THAT WAS OMITTED AND FOR WHICH CONFIDENTIAL TREATMENT WAS
REQUESTED. ALL SUCH OMITTED MATERIAL WAS FILED SEPARATELY WITH THE SECURITIES
AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 PROMULGATED UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

 

 

 

--------------------------------------------------------------------------------